Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 1 of
                                      177
                                            EXHIBIT N
                                                                      Page 1

   1                      UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
   2
                       CASE NO. 18-CV-24100-COOKE/GOODMAN
   3
   4      DIGNA VINAS,
   5             Plaintiff,
   6      vs.
   7      THE INDEPENDENT ORDER
          OF FORESTERS,
   8
                 Defendant.
   9      _________________________/
  10
  11
                                      Zoom Meeting
  12                                  Friday, 10:00 a.m.-4:00 p.m.
                                      October 16, 2020
  13
  14
                              DEPOSITION OF DIGNA VINAS
  15
  16
  17                  Taken on Behalf of the Defendant before
  18             Lisa Gerlach, Court Reporter, Notary Public
  19             in and for the State of Florida at Large,
  20             pursuant to Defendant's Notice of Taking
  21             Deposition in the above cause.
  22
  23
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 2 of
                                      177


                                                                      Page 2

   1             Appearances by Zoom:
   2                Counsel for the Plaintiff:
   3                CRAIG M. GREENE, ESQUIRE
                    Kramer Green Zuckerman Greene & Buchsbau
   4                4000 Hollywood Boulevard
                    Suite 485
   5                Hollywood, FL 33021-6786
                    954-966-2112
   6                cgreene@kramergreen.com
   7
                      Counsel for the Defendant:
   8
                      KRISTINA PETT, ESQUIRE
   9                  McDowell Hetherington, LLP
                      2385 NW Executive Center Drive
  10                  Suite 400
                      Boca Raton, FL 33431-7371
  11                  561-994-4311
                      kristina.pett@mhllp.com
  12
  13                  Also Present:
  14                  Brenda Kronzek, Ms. Pett's paralegal
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 3 of
                                      177


                                                                      Page 3

   1                                    INDEX
   2      WITNESS            EXAMINATION                           PAGE
   3      Digna Vinas
   4                  Direct by Ms. Pett                              4
   5      Certificate of Oath                                      147
   6      Certificate of Reporter                                  148
   7      Witness Review Letter                                    149
   8      Errata Sheet                                             150
   9                           PLAINTIFF'S EXHIBITS
  10                                      None
  11                           DEFENDANT'S EXHIBITS
  12      Exhibit 1        Application                               44
  13      Exhibit 2        Foresters Letter, 1/16/15                 68
  14      Exhibit 3        Dr. Hershman Letter, 1/22/15              85
  15      Exhibit 4        Foresters Letter, 1/16/17                 94
  16      Exhibit 5        Statement of Claim for Death
                           Benefits                                  95
  17
          Exhibit 6        Foresters Letter, 1/27/17                 98
  18
          Exhibit 7        Mrs. Vinas Letter, 2/1/17               103
  19
          Exhibit 8        Foresters Letter, 4/5/17                105
  20
          Exhibit 9        Civil Remedy Notice of Insurer
  21                       Violations                              129
  22      Exhibit 10       Stipulation For Payment                 122
  23      Exhibit 11       Foresters Letter, 4/8/20                139
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 4 of
                                      177


                                                                      Page 4

   1      THEREUPON,
   2                                  DIGNA VINAS,
   3      a witness herein, acknowledged after having been duly
   4      sworn, testified upon her oath as follows:
   5                  THE WITNESS:     I do.
   6                           DIRECT EXAMINATION
   7      BY MS. PETT:
   8             Q.   Good morning, Mrs. Vinas.
   9                  Could you, please, state your full name for
  10      the record?
  11             A.   Digna Vinas.
  12             Q.   Mrs. Vinas, have you ever been deposed
  13      before?
  14             A.   No.
  15             Q.   Just so we can do this smoothly, I'd like to
  16      tell you about a few rules of the deposition.
  17                  If you wait until I finish my question before
  18      you answer, that will help, because the court reporter
  19      can't take down two people speaking at the same time.
  20                  Also, if you'll verbalize your answers
  21      instead of nodding your head or shrugging your
  22      shoulders, that's not going to read on the transcript;
  23      so, the court reporter is going to need to hear a
  24      verbal "yes" or "no" or whatever your answer is going
  25      to be.

                                     Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 5 of
                                      177


                                                                           Page 5

   1                  If you don't understand my question, please
   2      let me know and I'll try to rephrase it.
   3                  If at any time you want to take a break, let
   4      me know and I can accommodate that.                  The only time you
   5      can't take a break is in the middle of a question.
   6      You have to wait until we finish the question and
   7      answer and then you may take a break.                  Okay?
   8             A.   Okay.
   9             Q.   What is your address?
  10             A.                       REDACTED                           .
  11             Q.   How long have you lived at that address?
  12             A.   Seven years -- no -- ten years.
  13                  MR. GREENE:    It looks like there's a
  14             little delay between Ms. Vinas's verbal
  15             speech and what we're getting.
  16                  Digna, I'm going to ask you, if it's okay
  17             with Tina and Lisa, to log off and log back
  18             on, because it's really -- there's at least a
  19             second or two delay, and our court reporter
  20             relies on watching your lips in order to be
  21             able to take your testimony down accurately.
  22                  So, Digna, will you sign off and log back
  23             in, please?
  24                  (Off record.)
  25      BY MS. PETT:

                                    Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 6 of
                                      177


                                                                      Page 6

   1             Q.   Do you rent or own your home?
   2             A.   I own.
   3             Q.   Do you have a mortgage?
   4             A.   I just finished paying the mortgage.
   5             Q.   What is your date of birth?
   6             A.      REDACTED

   7             Q.   Have you ever used any other name other than
   8      Digna Vinas?
   9             A.   I was Perez -- Digna Perez -- P-E-R-E-Z.
  10             Q.   Are you currently single?
  11             A.   Yes.   I'm a widow.
  12             Q.   How long were you married?
  13             A.   Eight years.
  14             Q.   Was your husband's name?
  15             A.   Rigoberto, R-I-G-O-B-E-R-T-O, Vinas.
  16             Q.   When did you marry Mr. Vinas?
  17             A.   The date?
  18             Q.   Yes.
  19             A.   Can I check?     Can I get some paperwork?
  20             Q.   You can estimate.        You don't need to give me
  21      the exact date.
  22             A.   Right now, with all the questions and
  23      everything -- and thinking -- I just want to answer
  24      correctly.     And I don't -- I'm a little bit confused
  25      right now.

                                     Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 7 of
                                      177


                                                                           Page 7

   1                  MR. GREENE:     Digna, look at me.          Take a
   2             deep breath.    Relax.       Ms. Pett is a nice
   3             lady.    She wants to ruin our case, but she's
   4             a nice lady.
   5                  THE WITNESS:     It's okay.         Just, right
   6             now, I have problems with dates like that,
   7             like the wedding.       The wedding is just a
   8             date.    I don't know why every time I need to
   9             get my wedding date, I just have a problem
  10             with that date.      Not many others.          I don't
  11             know why.    It's just my wedding date.
  12      BY MS. PETT:
  13             Q.   How about --
  14             A.   I was married eight years.
  15             Q.   Do you remember what year you were married
  16      in?
  17             A.   I think it was the 13th.            I think it was the
  18      -- sorry -- not the 13th.           Like I told you -- I am so
  19      sorry.
  20             Q.   That's okay.
  21             A.   My wedding date is just a problem with my --
  22      you know.      That's the only date I have a problem with.
  23      Can I get my -- I know exactly where my certificate is
  24      because I go to it all the time.
  25             Q.   It's not necessary.         Unless you want to.

                                     Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 8 of
                                      177


                                                                      Page 8

   1             A.   It's just that date -- I don't know why.          It
   2      was -- I'm so sorry.
   3             Q.   It's okay.   Were you married prior to being
   4      married to Rigoberto?
   5             A.   I was a widow.     I was married to David Perez.
   6      He died as a police officer.
   7             Q.   Do you have any children?
   8             A.   I have three.
   9             Q.   Are they all adults?
  10             A.   Yes.
  11             Q.   Are any of them financially dependent upon
  12      you?
  13             A.   No.    I became dependent upon them, which was
  14      the embarrassing point in my life.
  15             Q.   With respect to your mortgage, you said that
  16      you just paid it off.
  17                  Which bank was your mortgage with?
  18             A.   My mortgage was with Rushmore.
  19             Q.   Do you recall how much your mortgage was?
  20             A.   Yes.    When I first made it or when I paid it?
  21             Q.   When you first made it.
  22             A.   It was $42,000.
  23             Q.   Is it for the home that you're in currently?
  24             A.   Yes.
  25             Q.   Did you ever default on your mortgage?

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 9 of
                                      177


                                                                      Page 9

   1             A.   No.
   2             Q.   So you've never been involved in a
   3      foreclosure action?
   4             A.   No.
   5             Q.   How long was your mortgage for?          What was the
   6      term of your mortgage?
   7             A.   I think my -- my husband was the one that
   8      made the mortgage.      I think it was for 30 years.
   9             Q.   When did you pay it off?
  10             A.   I paid it off when I received -- about two
  11      months ago, when I received the money from Foresters.
  12             Q.   Are you on any medication today that --
  13             A.   No.
  14             Q.   -- that would impact -- let me finish my
  15      question -- that would impact your ability to
  16      remember?
  17             A.   No.
  18             Q.   Are you on any medication that would impact
  19      your ability to testify truthfully?
  20             A.   No.    I'm under no medication whatsoever.
  21             Q.   Do you live alone?
  22             A.   Yes.
  23             Q.   Where did you live prior to your current
  24      address?
  25             A.   Yonkers.

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 10 of
                                      177


                                                                      Page 10

    1             Q.   Yonkers, New York?
    2             A.   Yes.
    3             Q.   When did you move to Florida?
    4             A.   I moved to Florida eight years ago.
    5             Q.   Did you meet Mr. Vinas in Florida or in
    6      New York?
    7             A.   He lived in Florida.         I lived in New York.
    8             Q.   So you met him when you moved here?
    9             A.   No.    He went to New York every year, so I met
   10      him a long time ago.       It was many, many years before I
   11      married him.
   12             Q.   When did your prior husband pass away?
   13             A.   1983, March 15th.       I don't have a problem
   14      with his dates.
   15             Q.   So how long did you know Mr. Vinas?
   16             A.   I knew Mr. Vinas, before I married him, about
   17      six years.
   18             Q.   Are you currently employed?
   19             A.   No.
   20             Q.   When was the last time you were employed?
   21             A.   Before I came to Miami, I was employed in New
   22      York City.
   23             Q.   What was your job?
   24             A.   I was office manager of Extra TV programming.
   25             Q.   How long did you have that job?

                                     Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 11 of
                                      177


                                                                      Page 11

    1             A.   14 years.
    2             Q.   Did you retire?
    3             A.   I did.
    4             Q.   What are your current sources of income?
    5             A.   Only Social Security.
    6             Q.   When you met Mr. Vinas, what was his
    7      occupation?
    8             A.   He was retired.
    9             Q.   What was he retired from?
   10             A.   He had -- he was working as a construction
   11      worker.
   12             Q.   Construction worker?
   13             A.   Yes.
   14             Q.   Was he a construction worker in Miami?
   15             A.   Yes.
   16             Q.   Do you know how long he was a construction
   17      worker?
   18             A.   All his life, like, about 40 years.
   19             Q.   Did you receive any pension --
   20             A.   No.
   21             Q.   -- from your job?
   22             A.   From my job, no.
   23             Q.   What about from your first husband's job, did
   24      you receive a pension?
   25             A.   He was a police officer and I received his

                                    Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 12 of
                                      177


                                                                          Page 12

    1      pay until I got married.
    2             Q.   What were Mr. Vinas's sources of income once
    3      he retired?
    4             A.   He had Social Security and he had a
    5      carpenter's pension.
    6             Q.   What type of Social Security was he
    7      receiving?     Was it Social Security retirement or some
    8      other form of Social Security?
    9             A.   Social Security retirement.
   10             Q.   Was he ever on Social Security Disability to
   11      your knowledge?
   12             A.   No.
   13             Q.   Have you ever testified in a trial?
   14             A.   No.
   15             Q.   Have you ever been a party to a lawsuit other
   16      than this lawsuit?
   17             A.   No.
   18             Q.   Did the Bank of America sue you?
   19             A.   Oh, Bank of America did sue me.              I got a
   20      lawyer and she is the one negotiating with them.
   21      She's still negotiating with them.
   22             Q.   How much did they sue you for?
   23             A.   I have the number with me.              $10,400.
   24             Q.   What was the reason they sued you?
   25             A.   We had taken one of those checks that you pay

                                    Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 13 of
                                      177


                                                                           Page 13

    1      within a year, because we always were able to.                  But
    2      due to the fact that he died, and I didn't get the
    3      insurance from Foresters, I couldn't pay it.                  I only
    4      had Social Security.        I could not pay that, and all
    5      the interest went in.
    6             Q.   Once you were paid the benefits from
    7      Foresters, did you pay off that debt?
    8             A.   I paid everything except Bank of America,
    9      because the lawyer is still negotiating with them.
   10             Q.   But the lawsuit has been dismissed?
   11             A.   Yes.   The lawyer is dealing with it.              I don't
   12      know what the lawyer is doing right now.                  I can't -- I
   13      shouldn't have said no, because --
   14                  MR. GREENE:     Do you want that information
   15             or do you just want to continue to question
   16             the witness without me saying anything?
   17                  MS. PETT:    I'll keep asking her.
   18                  THE WITNESS:     I'm so sorry.            I don't know
   19             what the lawyer is doing.           I know she's
   20             negotiating.     I don't know what the outcome
   21             will be.
   22      BY MS. PETT:
   23             Q.   Do you know how much you currently owe?
   24             A.   I owe that company $10,400.
   25             Q.   Do you have any other debts?

                                      Veritext Legal Solutions
        800-726-7007                                                             305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 14 of
                                      177


                                                                          Page 14

    1             A.   I paid everybody else off.              I had many debts.
    2      I paid everybody off with the money that Foresters
    3      sent to me.
    4             Q.   Who did you pay?
    5             A.   I paid American Express, I paid Chase Bank,
    6      and I paid the mortgage.
    7             Q.   You were current on your mortgage, though?
    8             A.   I was -- on the mortgage when he passed, yes.
    9             Q.   So you didn't miss -- once he passed, you
   10      didn't miss any mortgage payments?
   11             A.   No.   I sold my own insurance -- my own life
   12      insurance.     I turned it in.       I sold jewelry, his
   13      wedding bands, my bracelets.          I sold my jewelry, but I
   14      never missed a payment.
   15             Q.   How much was your monthly payment for the
   16      mortgage?
   17             A.   $298.
   18             Q.   How much do you receive from Social Security?
   19             A.   $1,600.
   20             Q.   Did that change at all when your husband
   21      passed, the amount you received from Social Security?
   22             A.   I wasn't receiving Social Security before he
   23      passed.     They gave me the Social Security.              He was
   24      supporting me.      He wanted me to retire.
   25             Q.   Before he passed, what was his Social

                                    Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 15 of
                                      177


                                                                      Page 15

    1      Security benefit?
    2             A.     1,600.
    3             Q.     What was his carpenters pension?
    4             A.     He was getting 1,500, I believe.
    5             Q.     So your monthly income prior to his death was
    6      probably $3,100?
    7             A.     Yes.
    8             Q.     Did you have any other sources of income?
    9             A.     No.
   10             Q.     When you moved from New York to Florida, did
   11      you own any property in New York?
   12             A.     No.
   13             Q.     Where did you live when you were living in
   14      New York?
   15             A.     I rented an apartment.
   16             Q.     When you were married to David, did you have
   17      a home?
   18             A.     No.
   19             Q.     Did you ever own a home prior to your current
   20      home?
   21             A.     I did in Puerto Rico.
   22             Q.     When did you live in Puerto Rico?
   23             A.     I lived in Puerto Rico, 1983 -- let me make
   24      sure.       I was in Puerto Rico, 1983, when my husband
   25      died.       We had gone two years before, 1981.

                                     Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 16 of
                                      177


                                                                              Page 16

    1             Q.   How long did you live in Puerto Rico?
    2             A.   14 years.
    3             Q.   From when to when, approximately?
    4             A.   1981 until 14 years after that.               Because my
    5      son was one, and we came when he was 14.                  So, he
    6      turned one in Puerto Rico; and, 14 years later, we
    7      came to New York.       That's why I know it was 14 years.
    8             Q.   Maybe I misunderstood you.               I thought you
    9      said that your first husband had died in 1983.
   10             A.   He died in 1983.       That's why I said that we
   11      went in 1981, two years prior to his death.                  He was a
   12      police officer.     He died in Puerto Rico.
   13             Q.   So when you moved to New York, you were a
   14      widow?
   15             A.   I was a widow.
   16             Q.   What are your children's names?
   17             A.   David, Jimmy, Frances.
   18             Q.   What year was David born?
   19             A.   David was born, 1971.
   20             Q.   What about Jimmy?
   21             A.   1977.
   22             Q.   And you said Frances?
   23             A.   1970.
   24             Q.   Do you have any grandchildren?
   25             A.   Yes.

                                     Veritext Legal Solutions
        800-726-7007                                                            305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 17 of
                                      177


                                                                           Page 17

    1             Q.   How many grandchildren do you have?
    2             A.   12 grandchildren.
    3             Q.   Are you financially responsible for any of
    4      those grandchildren?
    5             A.   No.
    6             Q.   Did you do anything to prepare for your
    7      deposition today?
    8             A.   I organized my books.
    9             Q.   Did you meet with your attorney?               I don't
   10      want to know what you talked about, but did you meet
   11      with your attorney?
   12             A.   Yes.
   13             Q.   When did you do that?
   14             A.   Last week.
   15             Q.   Was it Mr. Greene?
   16             A.   Yes.
   17             Q.   How long did you speak with him?
   18             A.   About 20 minutes.
   19             Q.   Did you look at any documents?
   20             A.   Documents?
   21             Q.   Yes.
   22             A.   What documents?
   23             Q.   Did you look at any documents to prepare for
   24      your deposition?
   25             A.   No.    I organized my books.             I wrote some

                                     Veritext Legal Solutions
        800-726-7007                                                            305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 18 of
                                      177


                                                                      Page 18

    1      things I thought maybe you would ask me.
    2             Q.   Can you give me a brief summary of your
    3      educational background?
    4             A.   I have a high school diploma.
    5             Q.   Did you have any other formal training beyond
    6      high school?
    7             A.   I studied stenography for a secretary.
    8             Q.   Did you obtain a certificate?
    9             A.   I did, but it was, like, from something -- I
   10      didn't pay.       It was just, like, a course.
   11             Q.   Do you have any student loans?
   12             A.   No.
   13             Q.   What was Mr. Vinas's educational background?
   14             A.   He graduated high school in Cuba, and then he
   15      came here and became a carpenter.
   16             Q.   Did he have any formal education other than
   17      high school?
   18             A.   No.
   19             Q.   Generally speaking, how would you describe
   20      your lifestyle with Mr. Vinas?
   21                  MR. GREENE:     Object to the form.
   22                  THE WITNESS:     Excuse me?
   23                  MR. GREENE:     Don't worry about me, Digna.
   24             You'll hear me say, rarely, I think -- but,
   25             on occasion, I'll say, "Object to the form."

                                      Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 19 of
                                      177


                                                                             Page 19

    1             That is just something that I have to do to
    2             preserve an objection.          But unless I tell you
    3             not to answer, listen to my objection.               When
    4             I'm finished speaking, go ahead and answer
    5             Ms. Pett's question.         Okay?
    6                  THE WITNESS:     Okay.
    7      BY MS. PETT:
    8             Q.   The question was, how would you describe your
    9      lifestyle with Mr. Vinas?
   10                  MR. GREENE:     Same objection.           Go ahead.
   11             A.   Fantastic.    He was, like, the most amazing --
   12      he treated me like a princess.             He treated me with so
   13      much kindness, and he always -- always -- just wanted
   14      to be the best for me.         He was the most amazing man
   15      ever.
   16      BY MS. PETT:
   17             Q.   How would you characterize your financial
   18      situation when you were married?
   19             A.   When I married him?
   20             Q.   Yes.
   21             A.   It was good.     It was good.
   22             Q.   Was money tight?
   23             A.   I became ill --
   24                  MR. GREENE:     Let me object to the form of
   25             the last question.       Keep going.

                                      Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 20 of
                                      177


                                                                          Page 20

    1             A.     I became ill, and we had to pay a lot of
    2      medical bills for me.         I had chronic rheumatoid
    3      arthritis.       And, because of that, we had to spend
    4      everything he had saved, everything I had saved.                So
    5      we were living now on his salary only and it was
    6      pretty tight.
    7                    That's why we did the mortgage, which, he
    8      never did a mortgage.         We did a mortgage to pay our
    9      bills.       Right after he did the mortgage, he took the
   10      insurance with Foresters.            That was the only reason
   11      why he did get the insurance.              It was because of
   12      Foresters.       It was because they told us Foresters was
   13      a good company.
   14                    He wanted to make sure that the mortgage was
   15      covered in case anything ever happened, like he always
   16      said.       He was in perfect health; he was great.         And
   17      the proof is that we had to change my insurance that
   18      we had.
   19                    When we first got married -- I'm so sorry --
   20      when we first got married, we did a life insurance.
   21      Because, we got married, and they told us, "You should
   22      get a life insurance in case anything happens to your
   23      husband."       And I already had a life insurance, so he
   24      got a life insurance.
   25                    MR. GREENE:    Digna -- Digna, you're doing

                                       Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 21 of
                                      177


                                                                               Page 21

    1             really well following my earlier instructions
    2             to answer the questions she's asking.                 Ms.
    3             Pett will get through, I promise, all this.
    4             She's really good at what she does.                 Answer
    5             her question and then let her ask the next
    6             question.   Okay?
    7                  THE WITNESS:     Sorry.
    8                  MR. GREENE:     Okay.
    9      BY MS. PETT:
   10             Q.   So, there was a lot there.                You earlier
   11      mentioned that you sold your life insurance.
   12                  When did you do that?
   13             A.   I sold my life insurance after he died.
   14             Q.   Which company was your life insurance with?
   15             A.   It was with BrightStar.
   16             Q.   When did you obtain that insurance?
   17             A.   Many years before I met my husband.                Many
   18      years.
   19             Q.   How much was the policy's face value?
   20             A.   $100,000.
   21             Q.   What was the monthly premium?
   22             A.   Of my policy?
   23             Q.   Yes.
   24             A.   $89.
   25             Q.   When you say you sold it, what do you mean?

                                      Veritext Legal Solutions
        800-726-7007                                                             305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 22 of
                                      177


                                                                              Page 22

    1             A.   I turned it in.       They gave me -- I have the
    2      number here.       They gave me $8,106.40.             They said
    3      that's what I have paid, and they gave it to me so I
    4      could get the tombstone.
    5             Q.   Was that the cash value of the policy?
    6             A.   Yes.
    7             Q.   And you recall that you did this sometime
    8      after Mr. Vinas passed away?
    9             A.   Yes.
   10             Q.   Then you said that you spent all your savings
   11      and his savings on medical bills.
   12                  When were you sick?
   13             A.   I was sick -- one moment.             I want to remember
   14      exactly.     It was 2015 and 2016.
   15             Q.   You said rheumatoid arthritis?
   16             A.   Chronic rheumatoid arthritis.
   17             Q.   Did you have health insurance?
   18             A.   I did.
   19             Q.   With what company?
   20             A.   So many.    They change it every year.
   21                  MR. GREENE:     Tina, I assume you mean at
   22             the time.
   23                  MS. PETT:    Yes.
   24                  THE WITNESS:     Sorry.       I don't remember
   25             the name.     I don't remember it.             There were

                                      Veritext Legal Solutions
        800-726-7007                                                            305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 23 of
                                      177


                                                                      Page 23

    1             so many different companies.
    2      BY MS. PETT:
    3             Q.   Were you and Mr. Vinas covered on the same
    4      health insurance policy --
    5             A.   No.
    6             Q.   -- back when you were sick?
    7             A.   No.
    8             Q.   Did he have health insurance?
    9             A.   He had Humana.
   10             Q.   Why were you on different health insurances
   11      at the time?
   12             A.   Because I had -- when I came from New York, I
   13      had a very good insurance with my company.           And then
   14      he tried to get me a very good insurance, because I
   15      had had cancer before, and he wanted me to be covered
   16      better.
   17             Q.   Do you remember what your health insurance
   18      premiums were in 2015, 2016?
   19             A.   It was, like, almost $500, or $500.
   20             Q.   Did he have health insurance through his
   21      union?
   22             A.   He had health insurance, Humana, and they
   23      would take it out of his Social Security.
   24             Q.   So in 2015 and 2016, when you were diagnosed
   25      with chronic rheumatoid arthritis, what types of bills

                                    Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 24 of
                                      177


                                                                      Page 24

    1      did you have that the health insurance didn't pay for?
    2             A.   First of all, Humira injections, they did not
    3      pay for that.     The majority of the medicines, I had to
    4      pay part of it.     And also, to go to the doctor, I had
    5      to pay for the specialists.          We had at least $10,000
    6      out of pocket, at least, a year.
    7             Q.   How long did that go on?
    8             A.   For two years.
    9             Q.   Prior to the 2015-2016 diagnosis, how much
   10      did you have in savings?
   11             A.   I brought, like, $10,000.
   12             Q.   Then you said Mr. Vinas used up his savings
   13      too.    How much did he have?
   14             A.   He had, like, $20,000, but we fixed the
   15      house, too, when I first got here.
   16             Q.   When did you buy the house?
   17             A.   He bought this house in 1964, I believe it
   18      was.    And it was really bad when I got here, so he
   19      figured it could be better.
   20             Q.   What is the current value of your home?
   21             A.   I believe it's 200,000.
   22             Q.   So when Mr. Vinas purchased the Foresters
   23      policy, what were your monthly expenses?
   24             A.   He was paying for the mortgage.         He was
   25      paying for insurance, which that was the most -- the

                                    Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 25 of
                                      177


                                                                           Page 25

    1      biggest thing -- because we had to get house
    2      insurance.     We had to get a house insurance which was
    3      $4,000 a year.       If we didn't have the mortgage, we
    4      didn't have to have house insurance.                  So I had house
    5      insurance, also, when he died.
    6                  We were paying all the small bills, all the
    7      credit card bills, but they were small.
    8             Q.   You said you had a credit card with Bank of
    9      America and American Express.
   10                  Did you have any other cards?
   11             A.   I had Chase.
   12             Q.   Chase.    That's right.
   13             A.   And he had a few.
   14             Q.   To your knowledge, had Mr. Vinas ever been a
   15      party to a lawsuit prior to his death?
   16             A.   Not to my knowledge.
   17             Q.   Do you know if Mr. Vinas had ever had any
   18      issues with his credit card company where he didn't
   19      pay the bill?
   20             A.   Never, that I know of.
   21                  MR. GREENE:     Tina, let me just interject
   22             at this point.     I've let you go really deep
   23             into a lot of these, even considering the
   24             consequential damage issue.
   25                  Have you got a lot more of this?

                                      Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 26 of
                                      177


                                                                        Page 26

    1             Especially if you're going to get into
    2             Mr. Vinas's stuff.
    3                  MS. PETT:   No, I don't have that much
    4             more.
    5                  MR. GREENE:    Okay.      Then, rather than
    6             fight the battle, go ahead.            I'll let you
    7             finish up.
    8      BY MS. PETT:
    9             Q.   Where did you bank with Mr. Vinas?
   10             A.   Bank of America.
   11             Q.   So, at Bank of America, did you have a
   12      checking account and did you have a savings account?
   13             A.   We did.
   14             Q.   Anything else?
   15             A.   No.
   16             Q.   Do you recall, when he passed away, how much
   17      you had in those accounts?
   18             A.   I would say a couple of hundred dollars.
   19             Q.   When Mr. Vinas was alive, did you travel?
   20             A.   We did.
   21             Q.   How often would you travel?
   22             A.   In the eight years, we went to Japan, Israel,
   23      and Italy.
   24             Q.   Have you traveled at all since he passed
   25      away?

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 27 of
                                      177


                                                                      Page 27

    1             A.   No.
    2             Q.   Did he have any children?
    3             A.   Yes.
    4             Q.   How many children did he have?
    5             A.   Four.
    6             Q.   What are their ages?
    7             A.   Their ages?
    8             Q.   Uh-huh.
    9             A.   Close to 50.     I don't know their ages.
   10             Q.   Did he provide financial support for any of
   11      those children while you were married?
   12             A.   No.
   13             Q.   When you said you had 12 grandchildren, were
   14      you counting the children on his side of the family as
   15      well?
   16             A.   No.    I have, also, 12 great-grandchildren.
   17             Q.   Okay.    When Mr. Vinas applied for the
   18      Foresters policy, do you know whether he had any other
   19      life insurance?
   20             A.   He did not.     He had a life insurance with --
   21      yes, he did -- sorry -- with -- I'll tell you -- one
   22      second -- with American General life insurance.
   23             Q.   Do you know when he obtained that coverage?
   24             A.   The minute we got married.
   25             Q.   Did you get married in 2012?

                                      Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 28 of
                                      177


                                                                       Page 28

    1             A.   I believe so, yes.
    2             Q.   Did you also get life insurance when you got
    3      married to Mr. Vinas?
    4             A.   I had life insurance.
    5             Q.   That was the BrightStar policy?
    6             A.   Yes.
    7             Q.   You had had that before you married
    8      Mr. Vinas?
    9             A.   Yes.    Many years before.
   10             Q.   From whom did he obtain the American General
   11      insurance?
   12                  MR. GREENE:    Object to form.
   13             A.   It was in New York and he obtained it from
   14      that company.
   15      BY MS. PETT:
   16             Q.   Did he utilize an agent?
   17                  MR. GREENE:    Object to the form.
   18             A.   No.
   19      BY MS. PETT:
   20             Q.   Do you know whether it was a term policy or
   21      some other type of policy?
   22             A.   Because when Jazmin came, she wanted to see
   23      that policy.       She saw the policy.         She explained to me
   24      that that company was not like Foresters.              Foresters
   25      will not increase our premium.            And she said that, at

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 29 of
                                      177


                                                                            Page 29

    1      80 years old, that premium -- we weren't intending on
    2      getting life insurance -- that that premium would
    3      sky-rise really high and we were not going to be able
    4      to afford it.
    5                    She said, on the contrary, Foresters would
    6      not raise our premium.           So, that is why we
    7      discontinued that policy at that moment, and it was
    8      for $100,000.        We discontinued it and got Foresters.
    9             Q.     So Mr. Vinas obtained the American General
   10      policy in 2012; correct?
   11             A.     Yes.
   12             Q.     When did he obtain the Foresters policy?
   13             A.     He obtained the Foresters policy in 2015.
   14             Q.     Who is Jazmin?
   15             A.     Jazmin is the representative of Foresters.
   16             Q.     How did you meet Jazmin?
   17             A.     Well, when I did the mortgage, they gave me a
   18      few names of companies to do the insurance for the
   19      mortgage.       We called Foresters because that was one of
   20      the names.       They said, "Okay, we'll contact you."
   21                    The next person that contacted me was Jazmin,
   22      saying that she was from Foresters, if she could come
   23      over.       She came over.     And that's why I say it's
   24      Foresters, because Foresters was the person that my
   25      husband called to get this insurance.                   Then Jazmin

                                        Veritext Legal Solutions
        800-726-7007                                                             305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 30 of
                                      177


                                                                      Page 30

    1      called.
    2             Q.   Let's walk through that.          When you obtained
    3      the mortgage -- in what year did you obtain the
    4      mortgage?
    5             A.   In 2015.
    6             Q.   Okay.   So prior to 2015, you didn't have a
    7      mortgage on the home?
    8             A.   No, absolutely not.
    9             Q.   And the mortgage was with -- what was the
   10      name of that company again?
   11             A.   Rushmore.
   12             Q.   Did you have a mortgage broker?
   13             A.   No.
   14             Q.   How did you find Rushmore to issue the
   15      mortgage?
   16             A.   I believe he went to the bank.
   17             Q.   And the bank --
   18             A.   I'm not sure how he obtained the mortgage.            I
   19      know it's Rushmore.      I don't know how he obtained it.
   20             Q.   Were you involved in obtaining the mortgage?
   21             A.   In obtaining the mortgage, no.          In obtaining
   22      the mortgage insurance, yes.
   23             Q.   Okay.   How much was the initial mortgage?
   24             A.   42,000.
   25             Q.   Were you on the mortgage?

                                    Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 31 of
                                      177


                                                                      Page 31

    1             A.   No.
    2             Q.   So the mortgage was just in Mr. Vinas's name?
    3             A.   Yes.
    4             Q.   Was the house just in Mr. Vinas's name or was
    5      it --
    6             A.   Yes.
    7             Q.   It was just in his name?
    8             A.   Yes.
    9                  MR. GREENE:     I assume you mean before his
   10             death, Tina?
   11                  MS. PETT:   Correct, at the time this
   12             mortgage was --
   13                  MR. GREENE:     Understood.
   14      BY MS. PETT:
   15             Q.   So Mr. Vinas obtained a mortgage from
   16      Rushmore, and Rushmore advised Mr. Vinas that he
   17      needed to have homeowners insurance; is that right?
   18             A.   Yes.
   19                  MR. GREENE:     Object to the form.
   20             A.   If homeowners insurance means the insurance
   21      to cover the mortgage.         That's what you mean?
   22      BY MS. PETT:
   23             Q.   I'm trying to find out what you meant.
   24             A.   Yes, it was.     I'm sorry.
   25                  We were going to get insurance to cover the

                                      Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 32 of
                                      177


                                                                        Page 32

    1      mortgage, so they told us to get insurance, in case
    2      anything happens, so the mortgage could be paid.
    3      Because my husband did not want me to be with a
    4      mortgage.     He never had a mortgage before.            So he
    5      wanted to make sure he had the mortgage covered.
    6             Q.   Okay.    But at the time that he applied for
    7      the mortgage, did he not have the American General
    8      policy?
    9             A.   That was a life insurance.
   10             Q.   So you're saying that, when he obtained the
   11      mortgage, he wanted to get mortgage life insurance?
   12             A.   Insurance for the mortgage.
   13             Q.   Right.    So, if he passed, that mortgage would
   14      be paid off?
   15             A.   Absolutely.
   16             Q.   Okay.    You said Rushmore gave him a list of
   17      names to call --
   18             A.   Yes.
   19             Q.   -- for mortgage insurance?
   20             A.   Yes.
   21             Q.   Were you involved in that process?
   22             A.   Yes.
   23             Q.   What was your involvement in the process?
   24             A.   I was there all the time.            He made the phone
   25      call to Foresters.      That was one of the names.           And

                                     Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 33 of
                                      177


                                                                      Page 33

    1      then, when Jazmin came over, we were together at the
    2      table at all times.
    3             Q.   Okay, but I'm trying to understand how you
    4      got to Foresters.
    5                  What happened to the list of names that you
    6      were given?
    7             A.   What do you mean, what happened?
    8             Q.   Do you still have the list of names with the
    9      company --
   10             A.   No, because we knew to make a phone call.
   11      And, when Jazmin came over -- I don't know what we did
   12      with that -- we didn't need it anymore.
   13             Q.   Did you ever end up obtaining mortgage
   14      insurance?
   15                  MR. GREENE:    Object to the form.
   16             A.   That's what we did.        We were only going to
   17      get $42,000 with Jazmin.         The reason why we got more
   18      is because we cancelled our American General life
   19      insurance because Jazmin said that Foresters would not
   20      raise our premium when he became 80.
   21                  Due to the fact that she said that was going
   22      to happen with the American General, and he was
   23      healthy, we thought that, 80 years old, that's crazy.
   24      So, of course, we went to Foresters and that was never
   25      going to raise our premium, as far as Jazmin was

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 34 of
                                      177


                                                                      Page 34

    1      concerned.
    2      BY MS. PETT:
    3             Q.     Do you recall how much the American General
    4      monthly premium was?
    5             A.     It was, like, 229.
    6             Q.     How much was the Foresters monthly premium?
    7             A.     I don't remember right now, but it was a lot
    8      more.       That's why we couldn't do $100,000.       We just
    9      had to do the mortgage and do 50,000 for life
   10      insurance, because it was more, but they weren't going
   11      to raise the premium when he was 80 years old, so we
   12      were still going to have a life insurance by that
   13      time.
   14             Q.     When did you cancel the American General
   15      coverage?
   16             A.     Right after we did the insurance with you in
   17      2015.       We cancelled it right away.
   18             Q.     The American General policy, was that a term
   19      policy?
   20             A.     I don't understand what a term policy is, but
   21      Jazmin said that it was different from Foresters life
   22      insurance.
   23             Q.     Okay.   You know how your BrightStar policy
   24      built up cash value, so, when you sold it, they paid
   25      you money?

                                      Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 35 of
                                      177


                                                                      Page 35

    1             A.   Uh-huh.
    2                  MR. GREENE:    Object to the form.
    3      BY MS. PETT:
    4             Q.   Was the American General policy like that or
    5      was it just cancelled when it was cancelled?
    6                  MR. GREENE:    Object to the form.
    7             A.   When we cancelled it, they didn't give us
    8      money back, if that's what you're saying.
    9      BY MS. PETT:
   10             Q.   That's what I was asking.            Okay.
   11                  What's Jazmin's last name?
   12             A.   Lightbourn.
   13             Q.   When did you meet Jazmin?
   14             A.   After we called Foresters, Jazmin gave us a
   15      call, in 2015, and then she came over.
   16             Q.   Did you know Jazmin before she called you?
   17             A.   No.
   18             Q.   When is the last time you spoke to Jazmin?
   19             A.   When my husband died.
   20             Q.   You haven't spoken to her since your husband
   21      passed away?
   22             A.   No.
   23             Q.   Do you recall when it was in 2015 that Jazmin
   24      came over to your house?
   25             A.   Exact date?

                                     Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 36 of
                                      177


                                                                      Page 36

    1             Q.     Approximate.
    2             A.     It had to be close to when we got the
    3      doctor's letter in January, because she told us to get
    4      a doctor's letter.
    5             Q.     How many times did Jazmin come to your house?
    6             A.     Twice.
    7             Q.     So one time was in approximately January of
    8      2015.       When was the other?
    9             A.     Right after, to sign the papers.
   10                    MR. GREENE:     Right after what?
   11                    THE WITNESS:     Right after she filled out
   12             the application.
   13                    MR. GREENE:     Thank you.
   14      BY MS. PETT:
   15             Q.     You haven't seen Jazmin since 2015?
   16             A.     She came when my husband died.
   17             Q.     She came to your house?
   18             A.     She came to my house to fill out the papers.
   19      When I called Foresters to say -- she said she'll take
   20      care of it, and she came to fill out papers.
   21             Q.     And since that time, you haven't spoken to
   22      her?
   23             A.     No.
   24             Q.     Or seen her?
   25             A.     No.

                                        Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 37 of
                                      177


                                                                      Page 37

    1             Q.   Prior to obtaining the policy with Foresters,
    2      to your knowledge, did Mr. Vinas apply for any other
    3      life insurance?
    4             A.   No.
    5             Q.   Did Mr. Vinas have any life insurance with
    6      Humana?
    7             A.   No.
    8             Q.   When Mr. Vinas applied for his insurance with
    9      American General, were you involved in that process?
   10             A.   Yes.
   11             Q.   What was your involvement with the American
   12      General process?
   13             A.   He filled out the application.          As far as we
   14      were concerned, it was a good company, but we didn't
   15      know -- we didn't know it was going to be -- they were
   16      going to raise the premium at 80.
   17             Q.   Were you present when he filled out the
   18      American General application?
   19             A.   I can't say for sure.
   20             Q.   Did you ever live together in New York?
   21             A.   Yes.   We got married in New York.
   22             Q.   How long did you live with Mr. Vinas in
   23      New York?
   24             A.   Two years.
   25             Q.   Two years?

                                    Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 38 of
                                      177


                                                                      Page 38

    1             A.   Uh-huh.
    2             Q.   And you moved to Florida in 2013?
    3             A.   More or less.
    4             Q.   When Mr. Vinas obtained the American General
    5      policy in 2012, do you know whether he underwent a
    6      medical examination?
    7             A.   He did.
    8             Q.   Where did that medical examination take
    9      place?
   10             A.   At the house.
   11             Q.   Do you know who conducted it?
   12             A.   No.
   13             Q.   Was there an American General representative
   14      who came to your house in New York when he was going
   15      through that process?
   16             A.   I don't remember.
   17             Q.   Do you recall when Mr. -- were you present
   18      when the medical examiner came to the house in 2012?
   19             A.   No.
   20             Q.   Do you know where you were?
   21             A.   Working.
   22             Q.   Okay.   Did Mr. Vinas work in New York?
   23             A.   No.
   24             Q.   How do you know a medical examiner came to
   25      your house in 2012?

                                    Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 39 of
                                      177


                                                                          Page 39

    1             A.     He told me.
    2             Q.     Okay.
    3                    MR. GREENE:    Object to the form of the
    4             last question.
    5      BY MS. PETT:
    6             Q.     Did he tell you anything else about the
    7      medical examination in 2012?
    8                    MR. GREENE:    Same objection.
    9             A.     I don't remember.
   10      BY MS. PETT:
   11             Q.     Excuse me?
   12             A.     I don't remember too much about that.            I
   13      wasn't there.
   14             Q.     Do you recall Mr. Vinas ever telling you that
   15      the medical examiner told him he had diabetes?
   16                    MR. GREENE:    Object to the form.
   17             A.     I'm trying to remember.           Perhaps.   I'm not
   18      sure.       I don't remember.
   19      BY MS. PETT:
   20             Q.     Did Mr. Vinas, in 2012, have an attending
   21      physician, to your knowledge?
   22             A.     Yes.
   23             Q.     Who was that?
   24             A.     Kenneth -- he's my doctor too.
   25             Q.     Hershman?

                                       Veritext Legal Solutions
        800-726-7007                                                            305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 40 of
                                      177


                                                                      Page 40

    1             A.   He's always been his doctor, for many, many
    2      years.
    3                  MR. GREENE:    Ms. Pett, we've been going
    4             about an hour.     Can we take a quick restroom
    5             break?
    6                  MS. PETT:   Sure.
    7                  MR. GREENE:    Ten minutes?
    8                  MS. PETT:   That's fine.
    9                  (Brief recess.)
   10      BY MS. PETT:
   11             Q.   I think, when we took a break, we were
   12      talking about Dr. Hershman.
   13                  You said that Dr. Hershman had been
   14      Mr. Vinas's physician for a long time; is that right?
   15             A.   Yes.
   16             Q.   You also said he was your treating physician?
   17             A.   Now.
   18             Q.   When did he first become your treating
   19      physician?
   20             A.   About a year ago.
   21             Q.   Did you ever accompany Mr. Vinas to any of
   22      his appointments with Dr. Hershman?
   23             A.   No.
   24             Q.   Do you ever recall discussing with Mr. Vinas
   25      whether any insurance-related examiner had told him he

                                     Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 41 of
                                      177


                                                                       Page 41

    1      had diabetes?
    2             A.    I remember he went to the doctor -- he was
    3      upset.      I don't remember exactly who told him, but he
    4      was upset because somebody told him that he had
    5      diabetes.      So, he went to his doctor and he was upset
    6      because he knew he didn't.
    7                   The doctor told him that, no, he was fine.
    8      He didn't have diabetes; absolutely not.            That's what
    9      I remember.      He came back and said, "No, I don't have
   10      anything."      And I even spoke to the doctor now, and he
   11      told me that he never had diabetes, no.
   12             Q.    When did you speak to the doctor?
   13             A.    Now, when I -- I'm his patient.        So, I
   14      mentioned that now, and he said, "No, no."            I said, "I
   15      remember" -- because they said they didn't want to
   16      give me -- because he asked me if they gave me my
   17      insurance, and I said, "No.          Actually, they say he had
   18      diabetes and I know he didn't."            And he said, "He
   19      didn't."
   20             Q.    Do you know when that conversation occurred?
   21             A.    (No audible response.)
   22             Q.    Do you remember a date?
   23             A.    No, I don't remember a date of this
   24      conversation.
   25             Q.    Did you ask Dr. Hershman to write Foresters a

                                    Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 42 of
                                      177


                                                                       Page 42

    1      letter, telling Foresters that Mr. Vinas did not have
    2      diabetes?
    3                  MR. GREENE:    Object to the form.
    4             A.   If I -- excuse me?
    5      BY MS. PETT:
    6             Q.   Did you ask Dr. Hershman to write a letter to
    7      Foresters telling them that Mr. Vinas did not have
    8      diabetes?
    9             A.   No, I didn't.     He had written a letter for
   10      Jazmin, for Foresters.        Jazmin said, "Foresters
   11      requires a letter," but that was in 2015, when we did
   12      the insurance.     I have a copy of that letter.
   13      Foresters requested a letter that said he was in good
   14      health.     That's the letter that we have.
   15             Q.   Do you recall when Mr. Vinas told you that he
   16      was upset that someone told him he had diabetes?
   17             A.   I don't remember exactly when it was.
   18             Q.   Do you know whether it was before or after
   19      you purchased the Foresters policy?
   20             A.   He needed to get a letter from Foresters
   21      saying that he was healthy.           He needed to get a
   22      letter.     Maybe it was then.
   23             Q.   You don't know, though?           You're speculating?
   24                  MR. GREENE:    Object to the form.
   25             A.   I don't know.     I know I have a letter there.

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 43 of
                                      177


                                                                          Page 43

    1                  MR. GREENE:     Mrs. Vinas, concentrate on
    2             her question.    Don't bother looking for
    3             documentation.     Mrs. Pett has all of the
    4             documentation.
    5                  THE WITNESS:     Okay.
    6      BY MS. PETT:
    7             Q.   Going back to the American General life
    8      policy, do you know whether Mr. Vinas had any
    9      difficulty getting that policy?
   10                  MR. GREENE:     Object to the form.
   11             A.   I don't think so.
   12      BY MS. PETT:
   13             Q.   Do you recall when it was that you terminated
   14      the American General policy?
   15             A.   The same time that we did the policy for your
   16      company, for Foresters.
   17             Q.   Was there ever a time when you had both
   18      policies in effect?
   19             A.   Maybe a day or two.
   20             Q.   I'm going to ask my paralegal to pull up the
   21      application for the Foresters policy.                 We're going to
   22      put it on the screen.        After you've had a chance to
   23      look at it, I'm going to ask you a few questions about
   24      it.
   25                  MS. PETT:   We'll mark this as Exhibit 1.

                                      Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 44 of
                                      177


                                                                       Page 44

    1                  (Defendant's Exhibit 1 was marked.)
    2      BY MS. PETT:
    3             Q.   Mr. Vinas, can you see that?
    4             A.   Yes.
    5             Q.   Have you ever seen this document before?
    6                  MR. GREENE:    You need to let her see the
    7             whole thing.     Can you scroll through it?
    8                  MS. PETT:    We will.
    9                  MR. GREENE:    Thanks.
   10      BY MS. PETT:
   11             Q.   Let's stay at this page.           Mrs. Vinas, is that
   12      Mr. Vinas's signature at the bottom of the page?
   13             A.   Yes, it is.
   14                  MR. GREENE:    Just for the record, the
   15             document that's on the screen is
   16             Exhibit 00012015-01-12, application with
   17             diabetes questionnaire.pdf.
   18      BY MS. PETT:
   19             Q.   Mrs. Vinas, have you ever seen this document
   20      before?
   21             A.   I must have seen it.         I imagine I saw the
   22      application he signed.
   23             Q.   Okay.   When Jazmin came to your house, is
   24      this the document that was completed in your presence?
   25                  MR. GREENE:    Object to the form.

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 45 of
                                      177


                                                                      Page 45

    1             A.     Actually, I would say yes, because the
    2      writing had to be Jazmin's because it's not mine and
    3      it's not my husband's.
    4      BY MS. PETT:
    5             Q.     This first page of Exhibit 1, that's typed;
    6      correct?
    7             A.     Yes.
    8             Q.     Do you recall whether Jazmin had a computer
    9      with her or did she bring hard papers?
   10             A.     She had a computer with her, but I saw that
   11      writing at the bottom, and that's not our handwriting.
   12             Q.     Okay, but I'm not asking -- we can get to
   13      that.       I'm not asking you about that.
   14                    What I want to know is, when Jazmin came to
   15      your house, did she complete part of the application
   16      on her computer?
   17             A.     I can't recall.
   18             Q.     Where did this meeting take place?      Was it at
   19      your kitchen table?
   20             A.     At our table.
   21             Q.     You were sitting there the whole time?
   22             A.     Yes.
   23             Q.     Do you see where it says, "Income, past
   24      12 months, $46,000?"
   25             A.     Yes.

                                     Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 46 of
                                      177


                                                                         Page 46

    1             Q.   Do you recall whether Jazmin asked your
    2      husband what your income was for the past 12 months
    3      and she wrote down what he indicated?
    4             A.   I would imagine, yes.
    5                  MR. GREENE:    Tina, let's go off this for
    6             a second.   Let me call you to discuss the
    7             scope of this.     Let's put ourselves on mute
    8             and stop the video for a moment.
    9                  MS. PETT:   Okay.
   10                  (Off record.)
   11                  MR. GREENE:    Ms. Pett and I have
   12             discussed this.     With some limitations that
   13             she and I discussed -- an understanding --
   14             I'm going to go ahead and allow some limited
   15             line of questioning on this without seeking a
   16             protective order.
   17                  Mrs. Vinas, please feel free to answer
   18             these questions until I tell you otherwise.
   19      BY MS. PETT:
   20             Q.   Mrs. Vinas, do you recall Jazmin asking your
   21      husband what your income was for the past 12 months
   22      and him responding $46,000?
   23             A.   I would imagine so.
   24             Q.   I don't want you to imagine.             I want you
   25      to -- we're trying to see if you actually remember

                                     Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 47 of
                                      177


                                                                        Page 47

    1      this.       If you don't remember, there's nothing wrong
    2      with saying, "I don't remember."
    3                    MR. GREENE:    Objection to form.
    4             A.     I don't remember exactly that question
    5      regarding income.
    6      BY MS. PETT:
    7             Q.     Okay.    How about for net worth?        Same answer;
    8      you don't remember?
    9             A.     Yes.
   10             Q.     Do you see the address on there?          Is that
   11      your e-mail address?
   12             A.     Yes.
   13             Q.     Do you recall whether Jazmin sent you any
   14      e-mails concerning Mr. Vinas's life insurance
   15      application?
   16             A.     I can't recall.
   17             Q.     Did Mr. Vinas have his own e-mail?
   18             A.     No.    We had one together.
   19             Q.     Is your e-mail address still the same today?
   20             A.     Yes.
   21             Q.     Let's scroll down to the next page.
   22                    Mrs. Vinas, you mentioned earlier that you
   23      were going to replace the American General policy with
   24      the Foresters policy; correct?
   25             A.     Yes.

                                       Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 48 of
                                      177


                                                                      Page 48

    1             Q.   Do you recall whether Jazmin asked your
    2      husband whether he had any other insurance in effect
    3      when she was going over the application with him?
    4             A.   Yes.
    5             Q.   Do you see the other insurance question where
    6      it says, "Does the proposed insured currently have any
    7      annuity or life, accidental death, critical illness,
    8      or disability income insurance pending or in force?"
    9      Do you see that question?
   10             A.   Uh-huh, yes.
   11             Q.   The answer is "no," correct?
   12             A.   Correct.
   13             Q.   Is that what your husband told Jazmin?
   14                  MR. GREENE:     Object to the form.
   15             A.   No.
   16      BY MS. PETT:
   17             Q.   Do you recall whether your husband read over
   18      the questions and answers after the application was
   19      completed?
   20             A.   Like I said, when she got to that
   21      insurance -- if we had another insurance -- she
   22      automatically said, "Let me see the insurance."            We
   23      had the discussion regarding the insurance that he
   24      had, and we got to the decision that Foresters would
   25      be better than our American General one, and that we

                                      Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 49 of
                                      177


                                                                          Page 49

    1      were going to cancel.       Maybe that's why she put "no,"
    2      because we were going to cancel.              But we did tell her
    3      we had another insurance and we did cancel.
    4                  So, probably -- since we cancelled right
    5      away -- probably when this got back here for him to
    6      sign it, it was already "no," and she had already put
    7      "no."
    8             Q.   Next page.    Question four also states, "Will
    9      coverage be discontinued, reduced, or replaced or
   10      premium payments stopped on existing life insurance
   11      coverage or an annuity if the insurance applied for in
   12      this application is issued?"           And that also states,
   13      "No."
   14                  Right?
   15                  MR. GREENE:    Object to the form.
   16             A.   Let me read it.      Coverage of what?
   17      BY MS. PETT:
   18             Q.   "Will coverage be discontinued, reduced, or
   19      replaced or premium payments stopped on existing life
   20      insurance coverage or an annuity?"
   21             A.   Due to the fact that it said we didn't have
   22      insurance, that would be --
   23                  MR. GREENE:    Tina, I just want to see if
   24             you're looking at the same thing I am.            I'm
   25             concerned about something.           Hold on a second.

                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 50 of
                                      177


                                                                          Page 50

    1             I can't pull up the same page as you, or I
    2             can't look at yours at the same time.
    3                  Are you looking at the page --
    4                  MS. PETT:   2 of 8, Bates number 4.
    5                  MR. GREENE:    Okay.      Can you -- I've got a
    6             different 2 of 8.
    7                  MS. PETT:   Are you on Exhibit Share?
    8                  MR. GREENE:    No.     This is what I'm doing.
    9             I'm looking at the document that you sent to
   10             me, part of your claim file.
   11                  I don't know if you want to do this in
   12             front of the witness or not.            I don't think
   13             it's going to matter with Mrs. Vinas.            But,
   14             if you'd like -- I'm a big believer in not
   15             coaching witnesses -- I'll be happy to talk
   16             to you about this on the side -- but I'm
   17             looking at a different 2 of 8.
   18                  MS. PETT:   I don't know what you're
   19             looking at.
   20                  MR. GREENE:    Let me tell you -- let's get
   21             off this for a moment so that -- because I
   22             don't think this is right.           Let's get off
   23             this for a second and I'll call you.
   24                  (Off record.)
   25                  MR. GREENE:    You can put this on the

                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 51 of
                                      177


                                                                         Page 51

    1             record.
    2                  Mrs. Vinas, Ms. Pett is going to run a
    3             couple other things by you before she
    4             continues with this line of questioning.
    5                  MS. PETT:   I'm going to skip that for now
    6             while Brenda tries to pull it up.             I'm going
    7             to move on to something else.             We'll come
    8             back to it.
    9                  MR. GREENE:    Fantastic, great.
   10      BY MS. PETT:
   11             Q.   Did you ever have an account, Mrs. Vinas, at
   12      TD Bank?
   13             A.   We did.
   14             Q.   In 2015?
   15             A.   We did, yeah.
   16             Q.   Do you recall, sitting here today, whether,
   17      when Jazmin took this application from your husband,
   18      whether you had any conversations about any specific
   19      parts of the application?
   20             A.   When we were going to do -- the main
   21      conversation we had regarding the life insurance was
   22      the extra $50,000, which was for our life insurance,
   23      we had a long conversation regarding that to cancel
   24      our American General for Foresters.
   25             Q.   Do you recall Mr. Vinas being asked to

                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 52 of
                                      177


                                                                      Page 52

    1      complete another part, a follow-up to this
    2      application?
    3             A.   Regarding?
    4             Q.   Diabetes.
    5             A.   That's when he had to give the letter.
    6             Q.   That was the second time that you said that
    7      Jazmin came to your house twice in connection with the
    8      application for the policy.
    9                  Was that the second time that she came to
   10      your house to go over the diabetes questionnaire?
   11             A.   Yes.
   12             Q.   Were you present during that meeting?
   13             A.   Yes.
   14             Q.   How did Mr. Vinas go about getting the letter
   15      from Dr. Hershman?
   16             A.   He went to the doctor.         He was upset, so he
   17      went to the doctor and said that they told him that he
   18      had diabetes regarding an insurance, and the doctor
   19      said he didn't.
   20                  So, he requested a letter because Foresters
   21      had requested a letter from the doctor to say that he
   22      was healthy, that he didn't have diabetes, and the
   23      doctor gave him the letter.
   24             Q.   Did Mr. Vinas, to your knowledge, ever end up
   25      being diagnosed with diabetes?

                                    Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 53 of
                                      177


                                                                          Page 53

    1             A.   No.    To my knowledge, no.
    2             Q.   What was his cause of death?
    3             A.   It was the heart, and it said "diabetes,"
    4      but, if it was diabetes, it wasn't -- it was then at
    5      that moment, but he wasn't sick before then.              He
    6      wasn't taking medication.          He wasn't being treated for
    7      it.    He wasn't diabetic.
    8             Q.   When did he first get sick?
    9                  MR. GREENE:    Object to the form.
   10             A.   He didn't get sick.        He went outside and he
   11      died right outside, throwing out the garbage, right
   12      there, right in front of my house.
   13      BY MS. PETT:
   14             Q.   So, he had a heart attack; is that what
   15      you're saying?
   16             A.   Yes.
   17                  MS. PETT:   Brenda, can you put the
   18             application back up on the screen?            Go down
   19             to Bates page 9.     Scroll to where it says
   20             declarations and agreements.
   21      BY MS. PETT:
   22             Q.   Sitting here today, Mrs. Vinas, do you recall
   23      your husband and Jazmin having any conversation about
   24      any of the terminology in this portion of the
   25      application?

                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 54 of
                                      177


                                                                          Page 54

    1                  MR. GREENE:    For the record, the document
    2             that counsel has put in front of the witness
    3             is 31 single-space lines of probably about 8
    4             or 9 font.
    5                  What I'd like the witness to do, if
    6             counsel really would like an answer to that
    7             question, I'm going to say, let's take a few
    8             minutes and I would like the witness to read
    9             every line here.     If you'd like to direct her
   10             to the part that you're actually asking
   11             about, that would obviously make the process
   12             quicker.   But, other than that, I'm going to
   13             ask the witness to read everything to
   14             herself.
   15                  Which would you like to do?              I don't want
   16             her to answer that question without reading
   17             every line.
   18                  MS. PETT:   She can read every line.
   19                  MR. GREENE:    Okay.      Let's take a few
   20             minutes, Mrs. Vinas.        What I'd like you to
   21             do, please -- the question was whether or not
   22             you recall Ms. Lightbourn and Mr. Vinas
   23             discussing any portions of the things written
   24             here.   Something like that.
   25                  If not, I'll let Tina re-ask the

                                     Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 55 of
                                      177


                                                                      Page 55

    1             question.    Regardless, please read through
    2             every line here and let us know when you're
    3             done.
    4                   (Off record.)
    5      BY MS. PETT:
    6             Q.    I have just one question about this.         Do you
    7      recall whether Jazmin and your husband went over any
    8      of the items set forth in this portion of Exhibit 1,
    9      which is page 7 of 8?
   10             A.    Yes, I do, because it's talking about the
   11      truth, and that we had to answer all the questions --
   12      in order to be paid by Foresters, that we had to
   13      answer all the questions truthfully -- all the time,
   14      truthfully.      And she made sure she told us, "Say the
   15      truth.      As long as you answer all the questions
   16      truthfully, you will be paid."           And that is exactly
   17      what did not happen.
   18             Q.    You're saying, when you were sitting there on
   19      the date the application was completed, which,
   20      according to the document, is January 12, 2015, that
   21      Ms. Lightbourn told your husband that a claim would be
   22      paid if he told the truth?
   23             A.    That everything would be paid.         Because, the
   24      whole thing was, they were talking about -- like, I
   25      bring it up again because it was very -- the only

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 56 of
                                      177


                                                                      Page 56

    1      reason why we took Foresters was because we were
    2      cancelling our -- the $50,000.             We were cancelling
    3      American.     We already had life insurance.          So, she was
    4      assuring us that we could cancel that one and we will
    5      be paid if anything happens, as long as we tell the
    6      truth, and we did.
    7             Q.   Do you recall any other conversation with
    8      respect to any of the items set forth on page 7 of the
    9      application?
   10             A.   It was always --
   11                  MR. GREENE:     Object to the form.
   12             A.   -- this one?     The one that I read?
   13      BY MS. PETT:
   14             Q.   Yes.
   15             A.   Yeah.   It's all about the truth.
   16             Q.   Did you go over where it states in the last
   17      paragraph, "I further understand and agree" -- under
   18      two, it says, "no agent, producer, medical examiner,
   19      or other person, except Foresters' executive secretary
   20      or successor position, has power on behalf of
   21      Foresters to make, modify, or discharge an insurance
   22      contract"?
   23             A.   She assured us that, as long as we told the
   24      truth, it would be paid by Foresters.
   25             Q.   Did she give you any business cards?

                                      Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 57 of
                                      177


                                                                       Page 57

    1             A.   I don't recall.
    2             Q.   Did she give you an e-mail address?
    3             A.   Excuse me?    An e-mail address?         I don't think
    4      so.
    5             Q.   Did she let you know there were other
    6      insurance companies she could sell coverage for?
    7             A.   No.   As far as we were concerned, she
    8      belonged to Foresters.        That's it.
    9                  MS. PETT:    Brenda, can you go to Bates
   10             stamp 16 on Exhibit 1?
   11      BY MS. PETT:
   12             Q.   I think you previously testified -- I just
   13      want to clarify -- that the handwriting on this page
   14      of Exhibit 1 is not yours or not Mr. Vinas's.
   15                  Is that right?
   16             A.   Yes, yes.    That is not ours.
   17             Q.   Do you recall how it came about that
   18      Mr. Vinas was asked to complete the diabetes
   19      questionnaire?
   20             A.   Excuse me?
   21             Q.   When did you find out, after Ms. Lightbourn
   22      was present to complete the application on
   23      January 12th, that Foresters had additional questions
   24      and was requiring your husband to answer additional
   25      questions?

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 58 of
                                      177


                                                                          Page 58

    1             A.   I don't understand the question.
    2             Q.   How did you find out that she needed to come
    3      back to have the diabetes questionnaire completed?
    4             A.   She called.
    5             Q.   Did she speak to you or did she speak to
    6      Mr. Vinas?
    7             A.   To my husband.
    8                  MR. GREENE:    Tina, you mean in the phone
    9             call or when she got to --
   10                  MS. PETT:   In the phone call.
   11      BY MS. PETT:
   12             Q.   Who did she call?
   13             A.   I don't remember who she spoke to exactly.                I
   14      know I was here when she came.
   15             Q.   When she came the second time, do you know
   16      why she was there?
   17                  MR. GREENE:    Object to the form.
   18             A.   I'm not sure.
   19      BY MS. PETT:
   20             Q.   Do you recall whether Mr. Vinas told you that
   21      Ms. Lightbourn was coming back to complete additional
   22      information concerning the application?
   23             A.   I'm not sure.     She came to pick up the letter
   24      that she requested for Foresters.              I'm not sure.    I
   25      don't recall.

                                     Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 59 of
                                      177


                                                                       Page 59

    1             Q.   Do you recall whether, when she came back to
    2      have the diabetes questionnaire completed, you still
    3      had the American General coverage in effect?
    4             A.   If it was a couple of days -- I don't
    5      remember.     I know that we took the insurance, so we
    6      automatically thought -- we automatically cancelled --
    7      to us, she said, "Cancel American and do that."
    8                  I don't remember exactly.           I know I did it
    9      right away.     I don't remember if we had it when she
   10      came for this paper or not, but we cancelled it as
   11      soon as we knew we were going to get this insurance.
   12      We didn't want both.
   13             Q.   Do you know if you waited until the Foresters
   14      was issued before you cancelled the American General
   15      policy?
   16             A.   I can't recall, but I know we cancelled it
   17      right away.     So, I'm not exactly -- one day -- I don't
   18      remember.
   19             Q.   Going back to the diabetes questionnaire
   20      portion of Exhibit 1, do you recall whether
   21      Ms. Lightbourn read these questions out loud to your
   22      husband and he provided responses, or did it happen in
   23      some other way?
   24             A.   I can't recall.
   25             Q.   What do you recall about the meeting

                                    Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 60 of
                                      177


                                                                           Page 60

    1      concerning the diabetes questionnaire, if anything?
    2                  MR. GREENE:    Object to the form of the
    3             question.
    4             A.   The second time she came, I'm not exactly --
    5      I don't remember exactly the details.                I don't.   I
    6      imagine she asked him the questions and he answered.
    7      You can tell she wrote it down.
    8      BY MS. PETT:
    9             Q.   Before she came to have the diabetes
   10      questionnaire completed, did you have any
   11      conversations with Mr. Vinas about the diabetes
   12      question or why she had to come back for a second
   13      time?
   14                  MR. GREENE:    I'm going to object, Tina.
   15             At this point, you're going way beyond the
   16             issues in the fraud claim, and actually the
   17             areas that the judge precluded me from.              I'm
   18             willing to talk to you about that again if
   19             there's something beyond what you were
   20             saying.   But this is not just testing the
   21             witness's recollection about the issue.              Now
   22             you're talking about conversations with her
   23             and her husband.
   24                  So, if you'd like, we can talk about it.
   25             You know that I've been very open to any

                                     Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 61 of
                                      177


                                                                             Page 61

    1             thoughts you had, but I'd like to at least
    2             chat with you before I move for a protective
    3             order.
    4                  MS. PETT:   Are you instructing her not to
    5             answer the question?
    6                  MR. GREENE:    No.     I'm saying I think you
    7             and I should chat some more, because we
    8             chatted last time.      If you have another
    9             reason for asking this beyond what we
   10             discussed, where you're no longer testing her
   11             memory, as you told me you were going to be
   12             doing, I'm happy to engage in that
   13             conversation.
   14                  I have an idea.      Since I'm starving
   15             anyway, let's do this.         Let's break for
   16             lunch.
   17                  MS. PETT:   You want to take a break and
   18             then --
   19                  MR. GREENE:    Let's take a break.             During
   20             that break, you and I will talk further about
   21             this and then we can figure it out.
   22                  Just for my own -- what are you looking
   23             at -- another couple hours?
   24                  MS. PETT:   I have no idea.              I guess it
   25             depends on how quickly we can get these

                                     Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 62 of
                                      177


                                                                              Page 62

    1             questions answered or not.
    2                  MR. GREENE:     Okay.      Well, like I said,
    3             we've been doing good.          Up to now, we've just
    4             been flying through.         I'm trying to get an
    5             idea.    Are you looking at an hour, four
    6             hours?    That's all I'm trying to understand.
    7                  MS. PETT:   I really can't tell you.              I
    8             was thinking this whole thing would take,
    9             like, a couple of hours.           It's taking a lot
   10             longer than I thought.          Probably a couple
   11             more hours.
   12                  MR. GREENE:     Let's do this.            We'll break
   13             for lunch.    It's 12:11 right now.              Lisa, is
   14             1:00 good for you?
   15                  THE REPORTER:      That's fine.
   16                  MR. GREENE:     Tina, is 1:00 good for you?
   17                  MS. PETT:   Yes.
   18                  MR. GREENE:     Digna, is 1:00 good for you?
   19                  THE WITNESS:     Yes.
   20                  MR. GREENE:     Let's break.          Tina, I'll
   21             call you in about five minutes.
   22                  (Lunch recess.)
   23      BY MS. PETT:
   24             Q.   I think where we left off, I was asking you
   25      whether you had any conversations with Mr. Vinas prior

                                      Veritext Legal Solutions
        800-726-7007                                                            305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 63 of
                                      177


                                                                       Page 63

    1      to Jazmin's second visit to your home to complete the
    2      diabetes questionnaire for the application process.
    3                  MR. GREENE:    Object to the form.
    4             A.   Yes.
    5      BY MS. PETT:
    6             Q.   What did you discuss?
    7             A.   When he was told that he had diabetes -- he
    8      was told by Foresters that he had diabetes and he had
    9      to fill out a form.       They wanted a medical -- he told
   10      them that he didn't have it, and they wanted medical
   11      proof.
   12                  So, he went to the doctor and got his medical
   13      proof, because he knew he didn't have diabetes and he
   14      wasn't being treated for diabetes of any kind.              So,
   15      then he got the letter and he filled out the
   16      questionnaire.     Whenever she came to talk about the
   17      diabetes, he told her the truth.              He did not have
   18      diabetes.     He was not being treated for diabetes.
   19      They had that conversation there.
   20             Q.   Who told Mr. Vinas that he had diabetes?
   21             A.   Jazmin said Foresters needed -- because
   22      Foresters found out that the other company had said
   23      that he had diabetes and he had proven, no.              That's
   24      why we got the insurance.
   25                  And then, I guess, they looked at that other

                                     Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 64 of
                                      177


                                                                         Page 64

    1      insurance.     And because of that -- because of that
    2      information that they had -- she said that they needed
    3      a paper from his doctor stating that he did not --
    4      that he was healthy, that he didn't have diabetes.
    5      That's what he did.
    6             Q.   How did he find out this information from
    7      Jazmin?
    8                  MR. GREENE:    Objection to form.          What
    9             information?
   10             A.   I believe Jazmin called him to say that he
   11      needed a paper from the doctor, for Foresters to
   12      complete the application, saying that he did not have
   13      diabetes.     And he did.     He went and got the paperwork.
   14      BY MS. PETT:
   15             Q.   So other than Jazmin, did your husband have
   16      any communications with anyone about the application
   17      for life insurance with Foresters?
   18             A.   No.   As far as he was concerned, and me, she
   19      was Foresters.      But, when I speak to you, it's, like,
   20      she wasn't, but she was Foresters.               That's the only
   21      one we ever talked to.
   22             Q.   Did you speak to anyone from Foresters about
   23      Mr. Vinas's application for life insurance?
   24                  MR. GREENE:    Objection to form; asked and
   25             answered.

                                     Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 65 of
                                      177


                                                                      Page 65

    1             A.   After he passed?
    2      BY MS. PETT:
    3             Q.   At any time during the application process,
    4      did you speak to anyone other than Jazmin and
    5      Mr. Vinas about the application for life insurance?
    6             A.   No.
    7             Q.   Did your husband speak to anyone other than
    8      Jazmin and you about the application for life
    9      insurance with Foresters?
   10             A.   I don't believe that he had any reason to.
   11             Q.   Do you have any recollection of anyone from
   12      Foresters calling your husband about the application
   13      for life insurance?
   14             A.   No.
   15             Q.   Were you present when your husband talked to
   16      Jazmin on the telephone about the application?
   17             A.   No.
   18             Q.   So, the only knowledge that you have
   19      concerning any conversation that Jazmin had with your
   20      husband would be from your husband telling you what
   21      was discussed?
   22                  MR. GREENE:    Object to the form.
   23             A.   He actually said -- she just requested him to
   24      go to the doctor and get a letter, and that's what he
   25      did.

                                     Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 66 of
                                      177


                                                                      Page 66

    1      BY MS. PETT:
    2             Q.   That's not what I'm asking you.
    3                  The source of your knowledge of what was
    4      discussed between Ms. Lightbourn and your husband was
    5      your husband telling you what was discussed; correct?
    6                  MR. GREENE:    You're talking about on the
    7             phone?
    8                  MS. PETT:   On the phone.
    9             A.   On the phone?     It was my husband that told
   10      me.
   11      BY MS. PETT:
   12             Q.   Looking back on Exhibit 1, on the page that
   13      we're on where it's signed by your husband, I think it
   14      states 1/15/2014, but that was 2015; correct?
   15             A.   Yes.
   16             Q.   The handwriting in response to question 11,
   17      is that your handwriting?
   18             A.   No.
   19             Q.   Is that your husband's handwriting?
   20             A.   No.
   21             Q.   Did you see Jazmin complete the answer to
   22      number 11?
   23             A.   Yes.   She was writing everything.
   24             Q.   Other than Dr. Hershman, did your husband
   25      have any doctors during this timeframe?

                                     Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 67 of
                                      177


                                                                       Page 67

    1             A.   No.
    2             Q.   Do you recall, when Jazmin went over the
    3      diabetes questionnaire with your husband and you were
    4      present, whether she read any of the questions on the
    5      questionnaire out loud?
    6             A.   She did.
    7                  MS. PETT:   Can you scroll up, Brenda, to
    8             the top of the second page of the diabetes
    9             questionnaire?
   10      BY MS. PETT:
   11             Q.   Do you recall whether Jazmin read the
   12      questions in number seven out loud?
   13                  MR. GREENE:    Let the record reflect that
   14             the witness is reading number seven.
   15             A.   I am sure she read it out loud, because she
   16      read all the questions out loud.              I don't remember her
   17      reading every word, but I know she read every question
   18      out loud because she wanted me to hear too.
   19      BY MS. PETT:
   20             Q.   Did you assist your husband with answering
   21      any of the questions in number seven?
   22             A.   No.
   23             Q.   Do you know whether your husband actually had
   24      an appointment with Dr. Hershman on December 5, 2014?
   25             A.   If I remember if he had an appointment?

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 68 of
                                      177


                                                                        Page 68

    1             Q.   Uh-huh.
    2             A.   I know that he went to the doctor.            He would
    3      take physicals.       I don't remember the date exactly,
    4      but he would take his regular physicals.               He was very
    5      good at that.
    6             Q.   Do you know why he went to the doctor every
    7      three months?
    8             A.   He always liked to take his physicals.            He
    9      wasn't a teenager.      He was in his 70s.           His wife had
   10      died.
   11             Q.   Did you ever go with Mr. Vinas to any of his
   12      lab appointments where he would go and get his blood
   13      tested?
   14             A.   No.
   15             Q.   Just to be clear, because I think we can get
   16      through this record quickly, is it fair to say that
   17      you never went to see Dr. Hershman with your husband
   18      when he had an appointment?
   19             A.   Exactly.
   20             Q.   Did you ever have any conversations with
   21      Dr. Hershman, say, between 2014 and the time your
   22      husband passed away?
   23             A.   No.
   24                  MS. PETT:   Can you pull up Exhibit 2,
   25             Brenda?

                                     Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 69 of
                                      177


                                                                           Page 69

    1                   (Defendant's Exhibit 2 was marked.)
    2      BY MS. PETT:
    3             Q.    While she's doing that -- when Mr. Vinas
    4      would go to his appointments with Dr. Hershman, would
    5      he come home and tell you what he discussed with
    6      Dr. Hershman?
    7             A.    Detailed.   I was very curious and I would ask
    8      him every single thing, because I always wanted to
    9      make sure that he was good.
   10             Q.    What type of things would he tell you about
   11      his appointments with Dr. Hershman?
   12             A.    It was very, very routine.              It was always
   13      very routine.      He would take his test and everything
   14      would come out perfect, and that was it.                  He always
   15      felt good.      He may have been his age, but he was very
   16      strong and very healthy -- always in good, tip-top
   17      shape.      Even my children were, like, proud of him
   18      because he was so strong and so healthy.
   19             Q.    Did Dr. Hershman ever tell him to lose
   20      weight?
   21             A.    No.
   22             Q.    You said that, when Mr. Vinas was told he had
   23      diabetes, he was very upset about that.
   24                   Why was he upset?
   25             A.    He was upset because he takes all these

                                     Veritext Legal Solutions
        800-726-7007                                                             305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 70 of
                                      177


                                                                          Page 70

    1      physicals and he's always tip-top -- on top of every
    2      -- you know -- of his health.            He was very concerned
    3      that he's healthy, he's good.
    4                  And because of that, he said, "How come my
    5      doctor never said it?"        He was upset, because he went
    6      to get his physical, he was updated.                 And for somebody
    7      else to come and tell him he had diabetes, and his own
    8      doctor not tell him that, that's what made him upset.
    9                  But then he was calm when he came back.              He
   10      said, "No, that is not true.           My doctor said that I
   11      don't have diabetes.       I'm good."
   12             Q.   Was there a family history of diabetes?
   13             A.   No, but his wife had died of a heart attack
   14      in her sleep.     I guess, because of that, you would
   15      tend to really take care of yourself a little bit more
   16      because of the age.
   17             Q.   You've been paid the life insurance benefit
   18      in this case; correct?
   19             A.   We just did, yeah.
   20             Q.   So what damages are you still seeking in this
   21      matter?
   22                  MR. GREENE:    Objection to form.
   23             A.   You can't fix a lot of the stuff that I had
   24      to, because I can't get my insurance back to the price
   25      that I was paying.     Back at the time that I got it, it

                                     Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 71 of
                                      177


                                                                          Page 71

    1      was $89.      You don't get that anymore.
    2                   You can't get his rings back.             You can't get
    3      the bracelet that he bought me back.                 That was so
    4      expensive and he searched everywhere, because it
    5      represented his Cuban heritage.             We can't get that
    6      back.
    7                   So, there's a lot of stuff.             I have a very
    8      bad -- all my life, I'm good -- what do you call it --
    9      my credit.      I can't -- I have to wait a long time
   10      before -- even though I paid all my bills, I still
   11      have to wait a long time to build up that credit
   12      again.      You know, at this age -- you know, I'm this
   13      age.
   14                   A lot of the stuff that my children -- the
   15      damage -- my children -- that, you can't fix either,
   16      because I had to borrow from them, which I never did
   17      in my life, even though I was a widow before.                 This
   18      was an embarrassment to my life.
   19                   To live -- to live a better life.             Because,
   20      everything that you did send me, and you did send with
   21      interest, I owed it.       Because I didn't have any money,
   22      I owed everything, so everything went.
   23             Q.    So with respect to the rings and the bracelet
   24      that you sold, do you have receipts for the sale?
   25             A.    No.   I didn't have the thought of getting

                                     Veritext Legal Solutions
        800-726-7007                                                            305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 72 of
                                      177


                                                                             Page 72

    1      receipts that moment, when I had to go through
    2      something so bad, and then -- I'll tell you the honest
    3      truth -- I never thought of getting receipts.
    4             Q.   Do you know how much they were worth?
    5             A.   The bracelet cost him, in a pawn shop --
    6      because they didn't make it anymore -- in a pawn shop,
    7      he spent $2,500, and they gave me a thousand dollars.
    8      And I had to do it because -- his rings -- one of his
    9      rings that had my name inside of it, it was 800.                   They
   10      only gave me four.     And the other ring was, like -- it
   11      was very antique -- very, very old.                 I don't know what
   12      the price was, but I only got $200 for it.
   13             Q.   And then you said that you had to borrow
   14      money from your children.
   15                  Who did you borrow the money from?
   16             A.   My son is military -- he has six children.
   17      So, I had to borrow from him.           Well, I didn't borrow.
   18      I had to ask him for money.          I didn't borrow.         I
   19      didn't have no money to pay it back.
   20                  I had to -- every time I had to pay any of my
   21      bills, I couldn't afford it because of that.                 I had
   22      $4,000 of house insurance because of the mortgage.
   23      That was more than the mortgage, you know.                 So I had
   24      to borrow that money -- $5,000 to pay for the taxes
   25      of -- the house taxes.       I had to get it from my

                                    Veritext Legal Solutions
        800-726-7007                                                            305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 73 of
                                      177


                                                                      Page 73

    1      children.     There was no way I was going to have $5,000
    2      out of nowhere.
    3             Q.   How much money did you get from your children
    4      in total?
    5             A.   I didn't add up my children's money.         It was
    6      three years, almost four years, of getting money.              To
    7      tell you the honest truth -- I'm going to be very
    8      honest with you.
    9                  In order to be better, I used to go to stay
   10      at my children's house just, like, "I want to spend
   11      time with you."     But, sincerely, I'd just cry at
   12      night, because it was just to be able to eat.            And
   13      that's embarrassing.       I couldn't tell my children, "I
   14      visit you because I want to eat."              That's
   15      embarrassing.     That's how bad it was.
   16                  MR. GREENE:    Digna, take a minute.
   17             Listen to me.   It is important that you tell
   18             Ms. Pett, as best you can recall, the amount
   19             of money that your children loaned you or
   20             gave you, whatever you want to call it.
   21                  So, even though you didn't total it up,
   22             take a deep breath, and, in your own mind,
   23             say, "Child A gave me this, Child B gave me
   24             that."   It is important that she knows that.
   25             We can give it to her in another form, but,

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 74 of
                                      177


                                                                           Page 74

    1             as long as we're here, this would be a good
    2             time to do it.
    3                    THE WITNESS:     Okay.      I know that they
    4             paid the taxes.        It was $5,000 every time I
    5             had to pay the taxes.           They were also
    6             responsible for -- responsible to pay the
    7             $500 of the $4,000 a year for the house
    8             insurance.      I couldn't afford that.
    9                    I would say -- I would say close to 30,
   10             35,000 that they had to pay, because -- they
   11             did also help me bury him.              I had nobody else
   12             to give me money for that.
   13      BY MS. PETT:
   14             Q.     Did you pay them back?
   15             A.     No.   I didn't have enough to pay them back.
   16      I paid all my bills.          I paid everything I had.
   17      Everything that I had, I paid friends back.                 I paid
   18      friends back.        They didn't want it back, but even a
   19      thousand, 800.
   20                    For my hearing aids, my children paid for
   21      that.       I became deaf.     I didn't know I was deaf.         I
   22      was having a lot of trouble hearing, and the doctor
   23      said that I needed hearing aids.                 Probably the
   24      medication, the Humira, affected my hearing.                 That's
   25      what he said.

                                        Veritext Legal Solutions
        800-726-7007                                                            305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 75 of
                                      177


                                                                          Page 75

    1             Q.   How much were your monthly expenses prior to
    2      your husband passing away?
    3             A.   He was the one that would pay everything, so
    4      he had enough to pay.
    5             Q.   So you don't know how much your monthly
    6      expenses --
    7             A.   Exactly?    No, not right now.            He had a lot of
    8      cards that -- I began to pay his cards, because I
    9      didn't know -- I didn't know I wasn't obligated to pay
   10      his credit cards.       So, in the very beginning, I
   11      also -- I paid J.C. Penney.            That was under his name.
   12      I started making payments on his credit cards until
   13      somebody told me, "Deal with your credit cards.                 You
   14      don't have to finish paying his credit cards."                 Then,
   15      I stopped.
   16             Q.   How much in credit card debt did you have
   17      when he passed away?
   18             A.   Me?   I'll tell you.        When he passed away --
   19                  MR. GREENE:     Tina, just so we're clear,
   20             are you talking about her or his cards?
   21                  MS. PETT:    I said, "you."
   22                  THE WITNESS:     Me.
   23                  MR. GREENE:     Okay.
   24                  THE WITNESS:     To show an example, I only
   25             owed American Express.          I owed $873.32 when

                                      Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 76 of
                                      177


                                                                            Page 76

    1             he died.     I ended up paying $8,832.76 when I
    2             got my money.      One, because I had to use it;
    3             and, two, because the interest -- because I
    4             couldn't pay the small payment -- the payment
    5             that they said -- $210 -- I couldn't pay
    6             that.     So, they put interest on top of
    7             interest on top of interest.             I ended up
    8             paying that -- 8,832 -- and I paid American
    9             Express off.
   10                    Everything went like that.              I didn't know
   11             -- $6,000 at Chase -- but all the interest
   12             that they did, I had to pay it.
   13      BY MS. PETT:
   14             Q.     So what I'm trying to understand is, what
   15      your credit card debt was when your husband passed
   16      away.       Not after.   What debt did you have when he
   17      passed away?       Then we'll talk about after.
   18             A.     All together with all the credit cards, it
   19      was, like, $20,000.
   20             Q.     Before he passed away?
   21             A.     Before he passed away.         We were doing the --
   22      we were paying all the other stuff -- all the medical
   23      bills.       It was really medical bills, because we didn't
   24      expect me to get sick like that.               I was always a super
   25      healthy person.       It was a snap of the fingers.

                                      Veritext Legal Solutions
        800-726-7007                                                             305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 77 of
                                      177


                                                                         Page 77

    1                  I'll be honest with you.          Because I didn't
    2      have money to pay for the Humira after he died --
    3      because I didn't have money to pay for all that
    4      medication or that medical plan, I had to, on my own,
    5      stop taking all the pills I was taking, all the
    6      things.
    7                  But I couldn't eat neither, so I couldn't buy
    8      meat and I couldn't buy hardly anything.             I was eating
    9      vegetables.     And, you know, I don't have chronic
   10      rheumatoid arthritis.      And I realized on my own that I
   11      was super, chronically allergic to dairy.             It's a
   12      blessing, but I couldn't pay.
   13             Q.   When Mr. Vinas obtained the life insurance
   14      policy, how much debt did you have?
   15             A.   When he obtained that -- I don't think we had
   16      much debt.
   17             Q.   Okay.   Because I thought you obtained it
   18      around the time you had all those medical expenses.
   19             A.   We had medical expenses.          You're saying
   20      "debt."     The debt was on my credit cards.          We were
   21      talking about my credit cards.
   22             Q.   Okay.
   23             A.   I didn't owe it on my credit cards.
   24             Q.   So, let's break it down.          So when Mr. Vinas
   25      obtained the life insurance policy, how much debt did

                                    Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 78 of
                                      177


                                                                           Page 78

    1      you have on your credit cards?
    2                  MR. GREENE:    You're just talking about
    3             her personally?
    4                  MS. PETT:   For now.
    5                  MR. GREENE:    Okay.      This is just you,
    6             Mrs. Vinas.
    7             A.   I had, like, on my credit cards, maybe 1,200,
    8      but we paid that monthly and we were doing those
    9      monthly payments, so that was good.                  We weren't behind
   10      on anything.
   11      BY MS. PETT:
   12             Q.   So you had 1,200.       How much did he have at
   13      the time he applied for the policy?
   14             A.   I don't exactly remember, but I know that he
   15      did the $40,000 to pay -- so that we could have money,
   16      because we didn't have any savings.                  We lost all our
   17      savings.
   18             Q.   When he passed away, how much was your credit
   19      card debt?
   20             A.   I had, like, 12,000, but then it went to a
   21      lot.
   22             Q.   How much did he have at the time he passed
   23      away in credit card debt?
   24             A.   I wouldn't know.       I did not write that down
   25      anywhere.     I didn't look back on that year.               I didn't

                                     Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 79 of
                                      177


                                                                      Page 79

    1      look back.     I didn't know I was going to be asked how
    2      much credit he had.      I didn't write it down.        I was
    3      concerned with my credit.
    4             Q.   Did you or Mr. Vinas discuss any of your
    5      debts with Ms. Lightbourn when you were applying for
    6      the policy?
    7             A.   Any of our debt?
    8             Q.   Uh-huh.
    9             A.   If there was a question, I imagine that he
   10      answered it.      But I don't think I -- maybe she did
   11      ask.    Of course, she had to have asked it, because --
   12      in order to give us the insurance.
   13             Q.   No.   She asked you the questions on the
   14      application.      I'm asking you if she asked any
   15      questions about your personal financial situation,
   16      other than what was on the application.
   17             A.   No.
   18             Q.   And you didn't tell her anything about your
   19      personal financial situation other than what was on
   20      the application?
   21             A.   No.
   22             Q.   I asked you at the beginning of this how much
   23      in damages you were seeking and you haven't given me
   24      an answer.
   25                  Is there a monetary amount that you are

                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 80 of
                                      177


                                                                      Page 80

    1      seeking?
    2                  MR. GREENE:    Object to the form of the
    3             question.     I disagree with that, but go on.
    4             I won't lead the witness.
    5             A.   I don't know how to answer that question.
    6      BY MS. PETT:
    7             Q.   What are you going to tell the jury when
    8      you're asked, if we go to a trial, how much are you
    9      seeking for Foresters to pay you for, quote,
   10      consequential damages?
   11                  MR. GREENE:    Object to the form.
   12             A.   I would have to sit down and -- I am so
   13      sorry -- I did not add it up.            I did not look at what
   14      I was owed.       I don't have a number for you right now,
   15      but I will have a number for the judge.
   16      BY MS. PETT:
   17             Q.   You said you borrowed money from friends.
   18                  Do you have any written agreements with any
   19      of the friends --
   20             A.   No.    Like I said, when I got my money, I gave
   21      some of my friends that had given me money -- because
   22      they didn't put it -- they know my condition.            They
   23      didn't put it as borrowed.          I paid them as a gift,
   24      because they wouldn't want to put me in straits.             They
   25      know I didn't receive that much and I owed so much.

                                     Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 81 of
                                      177


                                                                         Page 81

    1      They knew my condition.         But I did give them money,
    2      because I wanted to be sure that I was appreciative of
    3      what they did for me when I didn't have anything.
    4                  MR. GREENE:     She's asking if you know how
    5             much they gave you.
    6                  THE WITNESS:     Yes, I do.
    7      BY MS. PETT:
    8             Q.   How much?
    9             A.   I could -- actually, $13,180 is what I gave
   10      them back.     So, more or less, that's...
   11             Q.   How many different people did you borrow
   12      money from?
   13             A.   Like I said, I didn't borrow.             They gave it
   14      to me, but I had to pay it back.               I would say it's 13
   15      people.     It was almost four years.
   16             Q.   Did they each give you the same amount?
   17             A.   No.   They gave me different amounts, but it
   18      would add up.
   19             Q.   Do you have a list of people who gave you
   20      money?
   21             A.   No, but I could make a list for you.
   22             Q.   Okay.   Do you recall their names sitting
   23      here?
   24             A.   I could.    Do you want me to tell you their
   25      names?

                                      Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 82 of
                                      177


                                                                            Page 82

    1             Q.     Yes.
    2             A.     I have Quique.
    3                    MR. GREENE:     How do you spell that?
    4                    THE WITNESS:     Q-U-I-Q-U-E.
    5                    MR. GREENE:     Glad I asked.
    6                    THE WITNESS:     And, whenever she's ready,
    7             I'll give her the next.
    8      BY MS. PETT:
    9             Q.     Go ahead.   Do you have last names?
   10             A.     Okay.    I could give you some last names.            I
   11      don't know all my friends by last name.
   12                    Tharsey, T-H-A-R-S-E-Y; Quinones,
   13      Q-U-I-N-O-N-E-S.
   14             Q.     Keep going.
   15             A.     Paula.    Paula gave me 3,000.            That was only
   16      once.       She gave me 3,000.        I'm counting my children,
   17      so there's David, Jimmy, Frances, with an E.
   18      Anthony -- that's a couple, but I'm just going to give
   19      you Anthony.         Doris, Christina, Deanna, my rabbi --
   20      Rabbi Wolf.       Hold on a second.          I'm trying to
   21      remember.       You can write "Baby."            That's what we call
   22      him.    Pablo, P-A-B-L-O.         Those are the ones that I
   23      remember exactly that I paid back.
   24                    The other people that gave me -- you know --
   25      it wasn't much, so I didn't want to make them feel bad

                                        Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 83 of
                                      177


                                                                             Page 83

    1      by paying the money back.
    2             Q.   Did you pay any of them interest?
    3             A.   No, I didn't pay interest.              It was hard
    4      enough to get them to take the money they had given
    5      me.
    6             Q.   Now, when your husband applied for the
    7      policy, how much in medical bills did you owe?
    8             A.   Did I owe?   Every month, it was a different
    9      amount, so we were paying as it went by.                 We had a lot
   10      of different doctors.       I was taking about eight
   11      medications, plus the injection, and we had to go to
   12      many different doctors, different places.
   13                  I had to do my blood test every time -- at
   14      least every other week, I had to do my blood test.
   15      That was money, because we had an insurance that
   16      didn't cover all these things.
   17             Q.   When your husband passed away, did you still
   18      owe medical expenses?
   19             A.   I surely did.
   20             Q.   How much?
   21             A.   I didn't pay that.       I haven't paid that.           I
   22      haven't been able to pay that.           I would say close to
   23      $10,000 in about 40 different places.
   24             Q.   When you were paid the life insurance
   25      benefits, you didn't pay that?

                                    Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 84 of
                                      177


                                                                       Page 84

    1             A.   I didn't have enough for that.
    2             Q.   You paid all of your credit card --
    3             A.   Yes.
    4             Q.   -- for Bank of America?
    5             A.   Bank of America is the only one that's --
    6      it's with the lawyer still, so I don't know what
    7      they're going to come up with.            I don't know exactly
    8      the amount that I have to pay the lawyer, because I
    9      did have to hire a lawyer.          She's working with Bank of
   10      America.
   11             Q.   You said you paid Chase?
   12             A.   I did.
   13             Q.   Did you have any other credit cards other
   14      than American Express, Bank of America, and Chase?
   15             A.   No.
   16                  MS. PETT:   Can you pull that document
   17             back up, Brenda, Exhibit Number 2, the 1/16
   18             letter?
   19      BY MS. PETT:
   20             Q.   Take a look at what I marked as Exhibit 2 and
   21      tell me if you've ever seen this document before.             For
   22      purposes of the record, it's a January 16, 2015 letter
   23      to Mr. Vinas from Foresters.
   24                  MR. GREENE:    Again, I want my client to
   25             read the entire letter.         Let's just take no

                                     Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 85 of
                                      177


                                                                         Page 85

    1             more than five minutes.        It's 1:48.      We'll
    2             get back on at 1:53 or something like that.
    3                  (Brief recess.)
    4      BY MS. PETT:
    5             Q.   Mrs. Vinas, have you ever seen this letter
    6      before?
    7             A.   No.
    8             Q.   Are you familiar with the term "MIB?"
    9             A.   I am now.
   10             Q.   Do you have any recollection of ever
   11      discussing the contents of this letter with anyone?
   12             A.   I do not have a recollection of my husband
   13      receiving that letter.       I would very much know that he
   14      would discuss it with me.         He discussed everything
   15      with me -- something so important.
   16             Q.   Do you know Julie Brooks?           Have you ever
   17      spoken to a Julie Brooks?
   18             A.   No.
   19             Q.   Do you know if your husband ever requested
   20      his MIB consumer file?
   21             A.   I honestly don't.      That's why I say that I
   22      don't remember him receiving this letter.              It's
   23      something for the first time that I see, and something
   24      that he would discuss with me because he would have to
   25      request that file.

                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 86 of
                                      177


                                                                      Page 86

    1                  (Defendant's Exhibit 3 was marked.)
    2      BY MS. PETT:
    3             Q.   Let's go to the letter which is the 1/22/15
    4      letter.
    5                  Tell me if this is the letter you've been
    6      referring to today from Dr. Hershman.
    7             A.   Yes, ma'am.
    8             Q.   Have you seen Exhibit 3 before?
    9             A.   This letter?
   10             Q.   Yes.
   11             A.   Yes.
   12             Q.   When was the first time you saw it?
   13             A.   When was the first time I saw it?
   14             Q.   Yes.
   15             A.   When he received it.
   16             Q.   When he -- meaning Mr. Vinas?
   17             A.   Yes.
   18             Q.   So back in January of 2015?
   19             A.   Yes.
   20             Q.   After Dr. Hershman sent this letter to your
   21      husband?
   22                  MR. GREENE:     Objection to form.
   23             A.   Gave it to him.       Personally gave it to him.
   24      BY MS. PETT:
   25             Q.   Mr. Vinas went to the office and picked it

                                      Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 87 of
                                      177


                                                                        Page 87

    1      up?
    2             A.   Yes.
    3             Q.   What did Mr. Vinas do with the letter?
    4             A.   He gave it to Jazmin, when she came, so it
    5      could be put in our record.          She said it was for
    6      Foresters, so she could put it with the application.
    7             Q.   Do you know if Jazmin had any conversations
    8      with Dr. Hershman about this letter back in 2015?
    9             A.   No.
   10             Q.   You don't know or --
   11             A.   I don't know.
   12             Q.   What was your understanding of the purpose of
   13      this letter?
   14             A.   In order for us to get the insurance, we
   15      needed a letter stating that he didn't have diabetes,
   16      that he was in good health, that the questions that we
   17      answered were all correct.
   18             Q.   But he was advised to diet and exercise on a
   19      regular basis?
   20             A.   Not necessarily diet.        I don't consider that
   21      we thought he was heavy.        He was okay.        He was
   22      healthy.     There was no problem.         He was always taking
   23      care of himself, eating the right things and
   24      everything, but that's what I do now at our age.
   25             Q.   The letter states, "He has been advised to

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 88 of
                                      177


                                                                      Page 88

    1      diet and exercise on a regular basis."
    2                  Have I read that correctly?
    3             A.   Okay.   So he was told.
    4             Q.   But the second sentence too -- just for
    5      clarification -- is it your testimony that Mr. Vinas
    6      never was diagnosed with diabetes or is it your
    7      testimony that he did not believe he had diabetes?
    8                  MR. GREENE:    Object to the form.
    9             A.   He was never diagnosed with diabetes.         He was
   10      never told he had diabetes.
   11      BY MS. PETT:
   12             Q.   Then he was never treated for any
   13      complications of diabetes?
   14             A.   But if he didn't have diabetes --
   15                  MR. GREENE:    Answer her question, Digna.
   16             A.   Oh, no.   He never got treated for diabetes.
   17      BY MS. PETT:
   18             Q.   Did you ever ask Dr. Hershman why he included
   19      in all of his medical records that your husband had
   20      diabetes?
   21                  MR. GREENE:    Object to the form of the
   22             question.    At this point, unless you are
   23             going to tell me how this in any way relates
   24             to the fraud claim, I'm going to seek a
   25             protective order.

                                     Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 89 of
                                      177


                                                                        Page 89

    1                  As you said to me, I let you go a little
    2             bit on this, Ms. Pett, but, unless you can
    3             tell me how this in any way relates to the
    4             remaining claim, I'm going to seek a
    5             protective order on this.
    6                  MS. PETT:   I would think a defense for
    7             fraud is also unclean hands, so I would like
    8             to know if she ever asked Dr. Hershman why he
    9             put diabetes in her husband's records.
   10                  MR. GREENE:     Well, if you're going to do
   11             that -- again, I'll do this outside the
   12             witness's hearing, but I want it on the
   13             record.   Why don't I do this?
   14                  Digna, why don't you step out of the room
   15             for a moment so you can't hear what we're
   16             talking about?
   17                  THE WITNESS:     Okay.
   18                  MR. GREENE:     The issue is, number one,
   19             you're mischaracterizing.           He didn't diagnose
   20             him with diabetes.       I think the thing that
   21             you're referring to is the word "assessment"
   22             with respect to a medical billing code.           I
   23             went over that with your client whether it
   24             was a MIB code or whatever the code -- the
   25             three-letter word was or the three-letter

                                      Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 90 of
                                      177


                                                                      Page 90

    1             acronym was.     But there's nothing where he
    2             was diagnosed with diabetes.            So, the
    3             objection would normally be, assumes facts
    4             not evidence.
    5                  In addition to that, the unclean hands
    6             relates to the procurement or fraud with
    7             regard to the contract.         This has nothing to
    8             do with that.     This is simply whether or not
    9             she went ahead and knew this or talked to the
   10             doctor about whether he had diabetes.
   11                  You all went ahead and you paid the
   12             claim, so, obviously, you guys didn't think
   13             he either had diabetes or he didn't know that
   14             he had diabetes; otherwise, you wouldn't have
   15             paid the claim.
   16                  So, unless you can give me another
   17             reason, I will seek a protective order based
   18             upon this, and the record should be clear
   19             that I've asked the witness to step out of
   20             room so she can't hear what we're talking
   21             about.
   22                  MS. PETT:    So, you will not let the
   23             witness answer the question whether she ever
   24             talked with Dr. Hershman about why he has
   25             "diabetes" written throughout the medical

                                     Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 91 of
                                      177


                                                                            Page 91

    1             records?
    2                  MR. GREENE:    If you phrase it accurately
    3             and say why he has written in a medical -- a
    4             billing record assessment -- then, in order
    5             to get through this, so that we don't have to
    6             fight about it and waste more time, I would
    7             let her -- because I'm pretty comfortable
    8             she's going to say that she never did.
    9             Regardless, all I would ask is that you
   10             phrase it correctly so that I don't have to
   11             object and have some other speaking
   12             objection.
   13                  How's this?    Now that my objection is on
   14             the record, you can phrase it any way you
   15             want.   I'll object to the form.              If you're
   16             going to limit it to that, I'd rather just
   17             get done with the deposition.             Go ahead and
   18             let me call her and tell her she can come
   19             back.   I have my speaking objection on the
   20             record without the witness being present.
   21                  MS. PETT:   Just because she has it on
   22             mute doesn't mean she can't hear us.
   23                  MR. GREENE:    I told her to leave the room
   24             so she couldn't hear us.          I'm assuming she
   25             listened to my instructions.

                                     Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 92 of
                                      177


                                                                      Page 92

    1                  (The witness returned.)
    2                  MR. GREENE:    With the objection, I'll go
    3             ahead and let Ms. Pett ask the question one
    4             more time and allow the witness to answer
    5             this question.
    6                  MS. PETT:   I'm going to lay more of a
    7             foundation.
    8      BY MS. PETT:
    9             Q.   Mrs. Vinas, have you ever reviewed
   10      Dr. Hershman's treatment records for your husband?
   11             A.   I requested them and I sent them to
   12      Foresters.
   13             Q.   Right.    But did you ever read them?
   14             A.   Not all of them.
   15             Q.   Did you read some of them?
   16             A.   I looked at the beginning, just to look
   17      and...
   18             Q.   Did you remove any of them?
   19             A.   No.   Well, I sent it to Foresters in a sealed
   20      envelope.     They gave me another copy.
   21             Q.   So you had two copies of it?
   22             A.   Yeah.    I have my copy, which I don't anymore.
   23      I gave it to the first lawyer, and then the lawyer
   24      never gave it back.
   25             Q.   When you said you looked through the records,

                                     Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 93 of
                                      177


                                                                      Page 93

    1      at least the top part of the records, did you see
    2      "diabetes" written in any of those records?
    3             A.   Not really.    I don't think I did.
    4             Q.   Did you ever ask Dr. Hershman why he had
    5      included the word "diabetes" in your husband's medical
    6      records?
    7             A.   No.    I commented to him that Foresters did
    8      not want to pay my life insurance because they said he
    9      had diabetes.
   10             Q.   But you never specifically called him up and
   11      asked him that question?
   12             A.   No.
   13                  MR. GREENE:    Object to the form for all
   14             the reasons I set forth outside of the
   15             hearing of the witness.
   16      BY MS. PETT:
   17             Q.   And when you said that you talked to him
   18      about the claim not being paid because he had
   19      diabetes -- that Foresters said he had diabetes -- is
   20      that the conversation you had mentioned earlier when
   21      you said you told Dr. Hershman that and he said your
   22      husband did not have diabetes?
   23             A.   Yes.
   24             Q.   And you don't recall when that conversation
   25      was?

                                     Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 94 of
                                      177


                                                                      Page 94

    1             A.   It was last year when I became his patient.
    2                  MS. PETT:    Can you pull up the next
    3             exhibit, Brenda?
    4                  (Defendant's Exhibit 4 was marked.)
    5      BY MS. PETT:
    6             Q.   Take a look at Exhibit 4 and just tell me if
    7      you've ever seen it before.
    8                  MR. GREENE:     Read through it, Mrs. Vinas.
    9             A.   Yes, I remember this.
   10      BY MS. PETT:
   11             Q.   Have you seen this letter before?
   12             A.   Yes.
   13             Q.   Did Ms. Lightbourn give you a copy of the
   14      letter?
   15             A.   This letter?
   16             Q.   Yes.
   17             A.   I've seen it before.          I believe it was sent
   18      to me.
   19             Q.   What was the date your husband passed away?
   20             A.   It was...
   21             Q.   Is it January 11, 2017?
   22             A.   Yes, 11th.
   23             Q.   Do you recall when the first time, after he
   24      passed away, was when you spoke to Ms. Lightbourn?
   25             A.   That week.

                                      Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 95 of
                                      177


                                                                         Page 95

    1             Q.   To your knowledge, was she the one who
    2      notified Foresters that your husband had passed away
    3      and you would be submitting a claim?
    4             A.   Yes.   She said she'll take care of it.
    5      She'll get me the application; she'll get me
    6      everything from Foresters.
    7                  MS. PETT:   Can you pull up the statement
    8             of claim for death benefits?
    9                  (Defendant's Exhibit 5 was marked.)
   10      BY MS. PETT:
   11             Q.   Can you take a look through Exhibit 5?
   12                  MR. GREENE:     Ms. Pett, rather than me
   13             taking some time out here to have her read
   14             the whole thing, are you going to focus on a
   15             particular section?
   16                  MS. PETT:   First, I want to know if she
   17             recognizes it and then I want to know if any
   18             of it is her handwriting.           I'm going to ask
   19             her a couple things.
   20                  THE WITNESS:     That is not my handwriting,
   21             number one.
   22      BY MS. PETT:
   23             Q.   When this claim form was completed, did
   24      Ms. Lightbourn complete it?
   25             A.   Yes.

                                      Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 96 of
                                      177


                                                                      Page 96

    1             Q.   Did she complete it in your presence?
    2             A.   Yes.
    3             Q.   So she came to your house on January 12th and
    4      she completed it and you signed it?
    5             A.   That's my signature, yes.
    6             Q.   Did you write the date there or did she write
    7      the date?
    8             A.   She wrote the date.
    9                  MR. GREENE:    For the record, the
   10             signature being referred to is on page 2 of
   11             3, I believe, of the PDF.
   12      BY MS. PETT:
   13             Q.   Actually, there's a signature on page 3 too.
   14      If you could go down to page 3?
   15                  Is that your signature as well, Mrs. Vinas?
   16             A.   Yes.
   17             Q.   How did Ms. Lightbourn find out that your
   18      husband had passed away?
   19             A.   I called her because she was the person that
   20      we had the contact for for Foresters.
   21             Q.   Was anyone else present when the form was
   22      completed?
   23             A.   No.
   24             Q.   Do you recall, when you completed the form,
   25      whether she explained to you what a contestable

                                     Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 97 of
                                      177


                                                                      Page 97

    1      investigation was?
    2                  MR. GREENE:     Object to the form.       Are you
    3             talking about -- completed this document that
    4             we're looking at here?
    5                  MS. PETT:   Yes.
    6                  MR. GREENE:     Object to the form anyway.
    7             Go ahead.
    8             A.   Contestable?
    9      BY MS. PETT:
   10             Q.   Are you familiar with the phrase,
   11      "contestable investigation?"
   12             A.   Actually, no, not with those words.          I don't
   13      know what you're meaning with that.
   14             Q.   Tell me what she explained to you, if
   15      anything, about the claim process when she came to
   16      your house and completed the form on your behalf.
   17             A.   She expressly said, "I'll take care of this.
   18      No problem."     She filled it out, I signed it, and she
   19      said, "I'll send it out to Foresters and it will be
   20      taken care of."     There was actually no problem with
   21      it.    There was no question.
   22             Q.   When did you learn that you needed to provide
   23      your husband's medical records to Foresters?
   24             A.   From Foresters.
   25             Q.   How did you learn that you needed --

                                      Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 98 of
                                      177


                                                                      Page 98

    1             A.   There was a young lady.          They called me.
    2      They called me from Foresters, actually.             That's when
    3      I started talking to -- I'll tell you in a second --
    4             Q.   Are you looking at notes?
    5             A.   Just my little papers that I wrote little
    6      notes on.     I had the name because I had it on my old
    7      phone, the lady that I spoke to.             She was a very kind
    8      lady, but she told me that I would need to send the
    9      paperwork from the doctor.
   10             Q.   Was it Lisa Buckland?
   11             A.   Actually, yes -- Lisa.
   12                  MS. PETT:   Can you pull up the next
   13             letter, Brenda?
   14                  (Defendant's Exhibit 6 was marked.)
   15      BY MS. PETT:
   16             Q.   How did you go about obtaining the records
   17      from Dr. Hershman's office?          Did you go there
   18      personally and ask for them or did you call?
   19             A.   I called and I spoke to a young lady, and she
   20      said she would notify the doctor and they would notify
   21      me when they're ready.       Then she gave me a sealed
   22      envelope, and she said, "These are the papers."             And
   23      then, that's what I did -- sent it to them.
   24             Q.   When you learned from Lisa that Foresters
   25      wanted your husband's medical records, did you reach

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 99 of
                                      177


                                                                      Page 99

    1      out to Ms. Lightbourn at all and ask her any
    2      questions?
    3             A.     No.
    4             Q.     Did Ms. Buckland explain to you why Foresters
    5      needed the records?
    6             A.     I believe she started to -- yes, I'm going to
    7      say.    I asked why.     I wanted to know why, because --
    8      but then I remembered that we had spoken about it --
    9      Jazmin and my husband and I -- because that was when
   10      we were going to cancel the other insurance.
   11                    He wanted to make sure that if anything, God
   12      forbid, happened -- and it did, so it was God's will
   13      -- before the two years were up, what would happen.
   14      And she said -- that's where we conversed -- and
   15      that's why I remembered, because that was really big
   16      to us.       She said, "As long as you put everything the
   17      truth -- as long as you put the truth, it will be
   18      paid.       The only thing, you might have to give more
   19      documents or they might investigate you deeper."
   20                    So, it wasn't a big deal when they asked me,
   21      because I knew that she said, if anything -- and it
   22      just so happened, it was before the two years -- but
   23      it would be paid.
   24                    At all times, we knew that it would be paid,
   25      because it only was going to be a little bit more

                                     Veritext Legal Solutions
        800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 100
                                     of 177


                                                                       Page 100

   1      documents that they would go through.                But, as long as
   2      we say the truth, it would be paid, and we did say the
   3      truth.
   4             Q.   So when your husband purchased the policy,
   5      you had an understanding that, if he died within the
   6      first two years, that Foresters would investigate the
   7      accuracy of his responses on the application?
   8             A.   Absolutely.    Before we cancelled the other
   9      one, we wanted to make sure that it was said that --
  10      yes -- of course.     As long as we said the truth,
  11      because they would check some of the doctors, that's
  12      why it wasn't a big deal to me, because we did go with
  13      the truth.
  14             Q.   Take a look at Exhibit 6 and tell me if
  15      you've ever seen Exhibit 6 before.
  16             A.   This that I'm seeing now?
  17             Q.   Yes.
  18                  MR. GREENE:    Go ahead and take a look at
  19             it and read through it.         Then you can answer
  20             Ms. Pett's question.
  21             A.   Yes, I do remember this, because they said to
  22      send the doctor's -- but they didn't express that I
  23      had to send the death certificate.               I said, "I'm
  24      sorry," and sent it.
  25      BY MS. PETT:

                                    Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 101
                                     of 177


                                                                     Page 101

   1             Q.   This is around the time that you spoke to
   2      Lisa and she told you that Foresters needed your
   3      husband's medical records?
   4             A.   Yes.
   5             Q.   When was the next time -- after you met with
   6      Ms. Lightbourn at your home to complete the claim
   7      form, when was the next time you spoke to her?
   8             A.   Actually, no other time; because, once they
   9      called -- once Lisa called me and told me that they
  10      weren't going to pay it, I called her various times
  11      and never got an answer.        I left messages saying,
  12      "What do you mean?     You said they were a reputable
  13      company and that they would pay me, and now they're
  14      saying they're not."      And she never -- to this day --
  15      I never got an answer back.
  16             Q.   So you called her -- just to summarize --
  17      make sure I'm summarizing you accurately -- you called
  18      her after the claim was denied to ask her what
  19      happened?
  20             A.   Yes.
  21             Q.   And she didn't get back to you?
  22             A.   Never.
  23             Q.   Do you recall having any other conversations
  24      with Lisa Buckland during the claim process?
  25             A.   I spoke to her various times.           Because, now

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 102
                                     of 177


                                                                            Page 102

   1      that I had her number and she was picking up the
   2      phone, yes, I called her various times because I was
   3      in shock when I was told that I wasn't going to get
   4      paid.
   5             Q.   What did Lisa tell you, if anything?
   6             A.   We're sorry -- she was sorry, and that was
   7      it.    That she was sorry and there was nothing she
   8      could do.
   9             Q.   Did you ask her to explain -- did you tell
  10      her anything that Ms. Lightbourn had told you during
  11      the application --
  12             A.   Absolutely, I did.
  13             Q.   -- to explain --
  14             A.   Sorry.   I talked over you.              I'm sorry.
  15             Q.   Did you talk to Lisa about any of the
  16      conversations that you had with Ms. Lightbourn during
  17      the application process?
  18             A.   I did.   I said, "I don't understand.
  19      Foresters always said I would get paid as long as we
  20      told the truth, and we told the truth."
  21             Q.   Did you ever speak to anyone, other than
  22      Lisa, at Foresters about the claim decision?
  23             A.   No --
  24                  MR. GREENE:    Object to the form, the way
  25             it's phrased.

                                    Veritext Legal Solutions
       800-726-7007                                                            305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 103
                                     of 177


                                                                    Page 103

   1             A.   -- to my knowledge, I didn't speak to anyone.
   2      But then, again, remember, I was -- that was an
   3      important call when I spoke to Lisa, and that I
   4      remember.     But, at that moment, being so hurt, being
   5      so sick, losing my husband, I focused on the important
   6      people that I spoke to, which was Lisa.             I don't
   7      forget that I spoke to her.
   8                  But, to my recollection, I don't think I
   9      spoke to anybody else.       But then, again, you know, at
  10      that time, you know, I can't say a strict no.
  11                  (Defendant's Exhibit 7 was marked.)
  12      BY MS. PETT:
  13             Q.   Can you take a look at what I just marked as
  14      Exhibit 7 and tell me if you recognize it?
  15             A.   Yes.   This looks like what I sent.
  16             Q.   For purposes of the record, it's a
  17      February 21st, 2017 letter from you to Foresters?
  18             A.   Yes.
  19             Q.   That's your signature on Exhibit 7?
  20             A.   Yes.
  21             Q.   Did you prepare this letter?
  22             A.   Yes.
  23             Q.   This was the cover letter where you were
  24      sending the medical records from Dr. Hershman?
  25             A.   Yes.

                                   Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 104
                                     of 177


                                                                   Page 104

   1             Q.   Other than the need for the records from
   2      Dr. Hershman's office, did you discuss these records
   3      with anyone at Dr. Hershman's office, including
   4      Dr. Hershman, around the time you sent them to
   5      Foresters?
   6             A.   No.
   7             Q.   Along with the February 1st letter, you
   8      enclosed the death certificate and Dr. Hershman's
   9      records?
  10             A.   I enclosed the records, and I believe I
  11      forgot to enclose the death certificate, even though I
  12      wrote that I did.     That's when they requested the
  13      death certificate because I didn't enclose it.
  14             Q.   It looks like it was enclosed with this
  15      record.
  16                  MR. GREENE:    Object to the form.
  17      BY MS. PETT:
  18             Q.   Can you go to the last page of the records?
  19      Did you send the records by Priority Mail?
  20             A.   Yes.
  21             Q.   And just to be clear, you did not remove any
  22      records from the records that Dr. Hershman's office
  23      gave you before you sent them to Foresters?
  24             A.   Absolutely not.      I didn't touch them.
  25             Q.   When Mr. Vinas applied for the policy, was he

                                    Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 105
                                     of 177


                                                                     Page 105

   1      on any medications?
   2             A.   No.
   3             Q.   At some point after the policy was issued,
   4      did Mr. Vinas start to take any medications?
   5             A.   He took medications the week that he died.
   6             Q.   That was the first time he had been taking
   7      medications between the application and him passing
   8      away?
   9             A.   Yes.    He had an appointment on Thursday.         He
  10      died Wednesday.
  11             Q.   He had an appointment with Dr. Hershman?
  12             A.   Yes.
  13             Q.   Just a check-up or was there --
  14             A.   No.    Because he wasn't feeling well that
  15      week, he made an appointment.            Because that was the
  16      first time he wasn't feeling well, he made the
  17      appointment a week before.          Dr. Hershman gave him some
  18      medication.       He brought it home.         We talked about it.
  19                  And then I was very concerned why this
  20      medication -- he said, "Thursday, I have another
  21      appointment.       Go with me."     He died Wednesday.
  22                  MS. PETT:   Can you pull up the April 5th
  23             letter?
  24                  (Defendant's Exhibit 8 was marked.)
  25      BY MS. PETT:

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 106
                                     of 177


                                                                         Page 106

   1             Q.   Take a look at what's been marked as
   2      Exhibit 8 and tell me if you recognize it.
   3                  MR. GREENE:     The record should reflect
   4             the witness is reading through Exhibit 8.
   5             When you get to the point, Digna, that you've
   6             reached the bottom, let Brenda know that you
   7             would like her to scroll down.
   8                  THE WITNESS:     Okay.      I got to the bottom.
   9                  MR. GREENE:     Tina, are you going to ask
  10             her something specific?          Again, I'm trying to
  11             move it along.
  12                  Do you need her to focus on the whole
  13             letter?
  14                  MS. PETT:   No.     I have a few questions,
  15             but nothing specific about the letter.              I
  16             don't think she needs to -- of course, if she
  17             wants to look at the letter before she
  18             answers, but it has nothing to with the
  19             contents of the letter.
  20                  MR. GREENE:     Okay.      Then let's try this.
  21      BY MS. PETT:
  22             Q.   So do you recognize Exhibit 8?
  23             A.   I recognize that the letter was sent to me,
  24      and I was concerned, because it wasn't -- as far as we
  25      were concerned, he never had diabetes.                He was never

                                     Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 107
                                     of 177


                                                                    Page 107

   1      told he had diabetes.        He wasn't treated for diabetes.
   2      To see this, I was shocked, because it was the first
   3      time that that had come up.
   4      BY MS. PETT:
   5             Q.     For purposes of the record, though, this is
   6      the April 5, 2017 letter from Foresters to you,
   7      denying the claim.       Correct?
   8             A.     You're asking me?
   9             Q.     Yes.
  10             A.     Yes.
  11             Q.     What actions did you take after you received
  12      the letter, if anything?
  13             A.     After I received this letter, I actually -- I
  14      called my son.        My son was -- my husband left my son
  15      to be the one in charge.          So, my son called the
  16      lawyer, but the lawyer couldn't take care of this
  17      case.       That's how we got Craig.
  18             Q.     After you received the letter, did you call
  19      anyone at Foresters to discuss the contents of the
  20      letter?
  21             A.     Yes.   I spoke to Lisa, and I said that that
  22      was wrong, that it was totally wrong, that he never
  23      had diabetes as far as we were concerned.             He was not
  24      being treated, he was not diagnosed with diabetes.
  25      So, you know, this was shocking to me.

                                     Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 108
                                     of 177


                                                                     Page 108

   1             Q.   Do you have a specific recollection of
   2      telling Lisa that your husband did not have diabetes
   3      and was never told that he had diabetes?
   4             A.   Absolutely, because I was furious when I saw
   5      the letter.
   6             Q.   Do you have any notes of that conversation?
   7             A.   Notes, no.    Once I got the lawyer, I let him
   8      take care of it.
   9             Q.   Did you put anything in writing to Foresters,
  10      anything about the claim decision and telling them
  11      that your husband didn't have diabetes and had never
  12      been told that he had diabetes?
  13                  MR. GREENE:    You're talking about after
  14             the claim was denied, after the receipt of
  15             this letter?
  16                  MS. PETT:    Yes.
  17                  MR. GREENE:    And you're talking about
  18             herself, as opposed to as through counsel?
  19                  MS. PETT:    That's correct.
  20             A.   As myself, I do not recall sending -- I
  21      recall calling them.       I recall calling Lisa.      I
  22      recall -- but, after she made it a statement and I
  23      received this letter, I just knew I had to do
  24      something about it, because it was not true.
  25      BY MS. PETT:

                                    Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 109
                                     of 177


                                                                        Page 109

   1             Q.    Did you ask Dr. Hershman at this time, when
   2      you received the letter, to write a letter to
   3      Foresters and tell them that your husband did not have
   4      diabetes and was never told that he had diabetes?
   5             A.    I actually called his son -- his oldest
   6      son -- because they know Dr. Hershman for a long time.
   7      I said, "This is what they're saying."                 He said, "That
   8      is not true.      I know for a fact that my father was not
   9      sick."      Because, when he died, he spoke to the doctor,
  10      and he was fine.      The doctor was going to do the
  11      analysis and things on Thursday to find out what was
  12      troubling him, but he specifically told his son that
  13      he wasn't sick.
  14                   MR. GREENE:     Digna, Digna, listen to her
  15             question.    She asked if you spoke to the
  16             doctor and asked the doctor to write a
  17             letter.    That's what she asked you.
  18                   THE WITNESS:     Like I said, at that
  19             moment, I don't think -- I'm not sure.               I'm
  20             not sure at that moment.            I know that I spoke
  21             to his son.
  22                   MS. PETT:   Can you scroll to the bottom
  23             of the letter, Brenda?
  24                   MR. GREENE:     When you say, "his son,"
  25             you're referring to Rigo's son?

                                      Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 110
                                     of 177


                                                                    Page 110

   1                  THE WITNESS:     Yes.
   2      BY MS. PETT:
   3             Q.   Do you see that paragraph that states, "If
   4      you have any medical or other information that you
   5      think would show that the conclusions arrived at as
   6      described above are incorrect or incomplete, we ask
   7      that you provide us with all such information so we
   8      may conduct a further review"?             Do you see that?
   9             A.   I see that, and that's exactly why I let
  10      somebody that was in better condition than me -- I was
  11      trying to get a lawyer to solve this for me,
  12      explaining to a lawyer that this was not so.             He was
  13      completely healthy.      We answered everything.         We did
  14      everything.     Like, when we got the insurance, we were
  15      promised that, no matter what, if he died before, as
  16      long as we answered correctly -- he wasn't sick -- he
  17      didn't have diabetes.
  18                  I wanted somebody with knowledge to do this.
  19      I was not in the condition to take care of this on my
  20      own.
  21             Q.   Do you know whether any of your lawyers ever
  22      sent a letter to Foresters saying what you just said
  23      before you filed the lawsuit?
  24             A.   You would need to speak to Craig, because
  25      that's my lawyer.

                                     Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 111
                                     of 177


                                                                   Page 111

   1             Q.   Are you aware that, once Dr. Hershman wrote a
   2      letter to Foresters telling Foresters that your
   3      husband didn't have diabetes and was never told he had
   4      diabetes, Foresters paid the claim?
   5                  MR. GREENE:    Object to the form.
   6             A.   No.
   7      BY MS. PETT:
   8             Q.   Have you ever looked at any of Foresters'
   9      records of the conversations they had with you
  10      concerning the claim?
  11             A.   If I ever looked at any -- I read the letters
  12      they sent me.
  13             Q.   Okay.   But did you look at any of the
  14      documents produced in this case to determine whether
  15      Foresters had documented any conversations they had
  16      with you?
  17             A.   No.
  18             Q.   Would you be surprised if I told you there's
  19      no documented conversation between you and Lisa
  20      Buckland after Foresters denied the claim?
  21             A.   Actually, I would be very surprised, because
  22      I know I spoke to Lisa.
  23             Q.   After the claim was denied?
  24             A.   After the claim was denied, of course.
  25             Q.   In this case, you're claiming that Foresters

                                    Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 112
                                     of 177


                                                                           Page 112

   1      falsely and fraudulently represented through language
   2      in the policy that, in the event Mr. Vinas were to die
   3      from a non-excluded cause within the first two years
   4      following issuance of the policy, Foresters would pay
   5      benefits under the policy as long as Mr. Vinas
   6      answered the application's questions to the best of
   7      his knowledge and belief.
   8                  What are you specifically claiming was
   9      falsely represented?
  10             A.   That, as long as we answered all the
  11      questions correctly and we said the truth -- and I
  12      know that we said the truth, because she mentioned
  13      that a lot -- and because it would still be paid.
  14                  If not -- if it wasn't going to be paid, we
  15      would have never left the other insurance.                 She
  16      assured us that Foresters was a better company.                   It
  17      was more reputable.      Foresters would pay, even though
  18      it would be within the first two years, which we
  19      thought it would never happen.
  20                  Because that's why we cancelled.              We were
  21      afraid, when he became 80 years old -- that was the
  22      biggest thing -- when he became 80 years old, they
  23      were going to sky-rise our premium.                 That's how
  24      healthy he was.     As far as we were concerned -- as far
  25      as we could tell -- the truth -- he was so healthy

                                   Veritext Legal Solutions
       800-726-7007                                                              305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 113
                                     of 177


                                                                      Page 113

   1      that he would not die before 80.
   2                  So, she made it very clear, as long as we
   3      told the truth, we will have no problem.               And he was
   4      very concerned about that, because he wanted to make
   5      sure that it was a reputable company, that we would be
   6      paid in case anything happened to him, because he lost
   7      his wife in her sleep, young.
   8                  So, he could have died in his sleep.
   9      Anything that -- you know -- and he didn't want that
  10      to happen.     So, he made sure -- we spoke about this.
  11      That's why I remember so clearly.             That conversation
  12      was very, very clear to us.
  13                  Yes, cancel the other insurance because this
  14      one will pay.     You're not going to have a problem.
  15      It's a reputable company.         It's good.        And that's why
  16      we did it.
  17                  Other than that, we wouldn't have taken the
  18      life insurance.     We would've only taken the mortgage
  19      insurance.     That's why I called Foresters.            That's why
  20      we contacted Foresters.       And I would have left the
  21      $100,000 life insurance.        He died at 75, and I would
  22      have had the $100,000.       So, thinking he would never
  23      die before 80, that's how truthful we were.
  24             Q.   When you say "she," do you mean Jazmin
  25      Lightbourn?

                                   Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 114
                                     of 177


                                                                       Page 114

   1             A.   Jazmin and Foresters, because Jazmin was
   2      Foresters.     As far as we were concerned, when we
   3      talked to Jazmin, we were talking to Foresters.
   4             Q.   We'll get through that quickly, but just
   5      answer the question.        Was there anyone, other than
   6      Jazmin Lightbourn, that you contend made
   7      representations to you concerning the policy?
   8             A.   As far as we were concerned, Jazmin --
   9             Q.   I understand that that's your position.
  10                  MR. GREENE:     Don't interrupt her.
  11             Kristina, please don't interrupt.
  12                  MS. PETT:    She's not answering the
  13             question.
  14                  MR. GREENE:     She was going to answer the
  15             question.
  16                  THE WITNESS:     Because I called
  17             Foresters -- we called Foresters.              Foresters
  18             gave Jazmin the number.          When we talked to
  19             Jazmin, she only said, "Foresters this,
  20             Foresters that.      Foresters will pay.
  21             Foresters is a better company than American
  22             General."
  23                  When I say "Jazmin," I'm saying
  24             "Foresters."     I'm sorry.
  25      BY MS. PETT:

                                     Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 115
                                     of 177


                                                                       Page 115

   1             Q.   I want to know if there was any other human
   2      being who you contend made representations to you
   3      concerning the policy other than Jazmin Lightbourn.
   4             A.   Foresters sent Jazmin Lightbourn to call us,
   5      so...
   6             Q.   Was there any other human being that you
   7      spoke to or your husband spoke to that you are
   8      contending made representations to you about the
   9      policy?
  10                  MR. GREENE:     Mrs. Vinas, just answer the
  11             question.   Was there anyone other than
  12             Jazmin --
  13                  THE WITNESS:     No.
  14                  MS. PETT:   Thank you.
  15                  MR. GREENE:     Let's take five.          Any better
  16             position now, Tina?
  17                  MS. PETT:   I'm getting close.
  18                  MR. GREENE:     Fantastic.         Great.
  19                  (Brief recess.)
  20      BY MS. PETT:
  21             Q.   Other than statements that Ms. Lightbourn
  22      made to Mr. Vinas or yourself, were there any other
  23      statements that you're contending that were made to
  24      you or Mr. Vinas that were false concerning the
  25      policy?

                                     Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 116
                                     of 177


                                                                    Page 116

   1                    MR. GREENE:     Object to the form.
   2             A.     Repeat that question.          I'm sorry.
   3      BY MS. PETT:
   4             Q.     Sure.   Are there any other false statements
   5      that you contend were made to you or Mr. Vinas
   6      concerning the policy other than the statements that
   7      we've already talked about that you attribute to
   8      Ms. Lightbourn?
   9                    MR. GREENE:     Object to the form.
  10             A.     No.   She assured us that we would have gotten
  11      paid.       Honestly, he was very, very concerned about it
  12      so that I would be okay, and then I wasn't okay.            So,
  13      that's the biggest thing.
  14                    MR. GREENE:     Digna, they want to know if
  15             there's anything other than what you told
  16             them so far.
  17                    THE WITNESS:     I don't think so.
  18      BY MS. PETT:
  19             Q.     What is the basis for your allegation that
  20      Foresters never had any intention to pay Mr. Vinas's
  21      insurance policy were he to die within the first two
  22      years?
  23                    MR. GREENE:     Object to the form.
  24             A.     Because Rigoberto specifically asked that we
  25      will get paid -- that we will get paid -- if he died

                                       Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 117
                                     of 177


                                                                        Page 117

   1      before -- or after -- that we would get paid.                 He
   2      wanted to make sure that Foresters was reputable, that
   3      everything was legal, and then we could cancel the
   4      other one.       He worked so hard to say, yes, you're
   5      going to get paid no matter what.                Just write the
   6      truth.       Write the truth.      Just as long as you write
   7      the truth.
   8                    He was -- I tell you -- we sat at that table,
   9      and he was very -- I want to make sure -- I want to
  10      make sure before cancelling the other.                 He was so
  11      sure.       We spoke so much about this, and that's exactly
  12      what Foresters did not do.
  13             Q.     What is the basis for your contention that,
  14      when Foresters sold the policy to Mr. Vinas, it never
  15      had any intention of paying a claim if he died within
  16      the first two years?         What facts do you have to
  17      support that contention?
  18                    MR. GREENE:    Object to the form.
  19             A.     Exactly what I said.         If Foresters had
  20      intentions on paying us, it would have, because we did
  21      exactly what the policy requested.                 We said the truth.
  22      We were truthful.       We were 100 percent truthful and
  23      then they didn't pay.         She said, if we said the truth,
  24      you will get paid.       That's what I'm basing it on.             It
  25      was the truth.       And, with the truth, we didn't get

                                      Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 118
                                     of 177


                                                                   Page 118

   1      paid.
   2      BY MS. PETT:
   3             Q.   You're saying, simply because Foresters
   4      denied the claim, it never had any intention of paying
   5      the claim if your husband died within the first two
   6      years?
   7                  MR. GREENE:     Object to the form of the
   8             question.    You're saying other than what I
   9             discussed with her; right, Tina?
  10                  MS. PETT:   Yes.      I'm not asking for
  11             attorney-client privilege.
  12                  MR. GREENE:     Well, let me -- hold on.      I
  13             want to --
  14                  THE WITNESS:     I don't understand.
  15                  MR. GREENE:     Mrs. Vinas, stop for a
  16             second.    I want this on the record.
  17             Mrs. Vinas, I need you to step out of the
  18             room -- listen to me, listen to me -- out of
  19             earshot.    So, I'll call you when we're ready.
  20                  THE WITNESS:     I'll go to the last room
  21             like I did before, but call me.
  22                  MR. GREENE:     Bring your phone.
  23                  My point is, there's obviously other
  24             evidence of that that doesn't come from
  25             Mrs. Vinas.    So if you're asking her what

                                     Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 119
                                     of 177


                                                                        Page 119

   1             evidence is she going to provide, that's
   2             fine.    But I've told her some of the stuff
   3             that we've learned from the Foresters
   4             witnesses.    Obviously, I don't want her
   5             repeating that.
   6                  MS. PETT:   I understand.          I want to know
   7             what evidence she has.
   8                  MR. GREENE:    That's fine.          Then, with
   9             your permission, may I ask you to say, "Other
  10             than what you've told us so far, do you have
  11             anything else?"     Because, other than that,
  12             you're probably going to get the whole story
  13             again.    Is that okay?
  14                  MS. PETT:   Yes.
  15                  MR. GREENE:    Okay.
  16                  (The witness returned.)
  17      BY MS. PETT:
  18             Q.   I'm going to try to be very clear on this.
  19      Other than what you've already told us and other than
  20      anything your lawyer may have told you, do you have
  21      any other information that supports your contention
  22      that Foresters never intended to pay the claim if your
  23      husband died within the first two years?
  24                  MR. GREENE:    Other than what you've
  25             already testified to, Mrs. Vinas.

                                    Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 120
                                     of 177


                                                                   Page 120

   1             A.   Other than what -- no.
   2      BY MS. PETT:
   3             Q.   Thank you.    Other than what you've already
   4      told us and other than what your lawyer may have told
   5      you, what is the basis of your contention that
   6      Foresters never made an inquiry into Mr. Vinas's best
   7      knowledge and belief?
   8                  MR. GREENE:    Other than what you've
   9             testified already or other than what I've
  10             told you.
  11             A.   Nothing.
  12      BY MS. PETT:
  13             Q.   What is the basis for your contention, other
  14      than what you've already testified to and other than
  15      what your lawyer told you, that Foresters, as an
  16      institution, does not investigate an insured's best
  17      knowledge and belief?
  18                  MR. GREENE:    Again, other than what I
  19             told you or what you've testified to already.
  20             A.   Nothing.
  21      BY MS. PETT:
  22             Q.   Same for your allegation that Foresters
  23      committed intentional misconduct?
  24             A.   Nothing else besides what I've already said.
  25             Q.   And your contention that Foresters committed

                                    Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 121
                                     of 177


                                                                   Page 121

   1      gross negligence?
   2                  MR. GREENE:    She's asking you if the
   3             answer would be the same.
   4             A.   Yes.
   5      BY MS. PETT:
   6             Q.   In your complaint, you allege that you were
   7      unable to pay monthly expenses as a result of
   8      Foresters not initially paying the claim.
   9                  Are there any other monthly expenses that you
  10      are unable to pay that we haven't talked about today?
  11             A.   No.
  12             Q.   And the same for debts -- are there any
  13      unpaid debts that you have incurred as a result of
  14      Foresters not initially paying the claim, other than
  15      what we've already talked about?
  16             A.   Nothing.
  17             Q.   Is there any additional interest that you
  18      have incurred other than what we've already talked
  19      about?
  20             A.   Nothing.
  21             Q.   You said that you have incurred defense costs
  22      in the action that Bank of America filed against you.
  23                  How much in attorney's fees have you had to
  24      pay or do you owe as a result of that action?
  25             A.   It all depends on what happens, how long it

                                    Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 122
                                     of 177


                                                                      Page 122

   1      takes.      So, I have no idea right now.
   2                   MS. PETT:   Brenda, could you pull up that
   3             stipulation?
   4                   (Defendant's Exhibit 10 was marked.)
   5      BY MS. PETT:
   6             Q.    Take a look at what I marked as Exhibit 10
   7      and tell me if you have ever seen this document
   8      before.
   9                   MR. GREENE:     Is there anything on page 2,
  10             Tina?
  11                   MS. PETT:   No.     It's just one page.
  12                   MR. GREENE:     Okay.      Can you make it a
  13             little smaller so we can see the whole thing,
  14             possibly?
  15                   THE WITNESS:     Okay.
  16      BY MS. PETT:
  17             Q.    Is that your signature on the stipulation for
  18      payment?
  19             A.    Yes, it is.
  20             Q.    It's dated October 17, 2019; is that right?
  21             A.    Yes.
  22             Q.    At that point, when you signed the
  23      stipulation, were you represented by counsel?
  24             A.    Yes.
  25             Q.    Who was your counsel?

                                      Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 123
                                     of 177


                                                                   Page 123

   1             A.   Arkin.
   2             Q.   I don't want you to disclose any contents of
   3      any conversation you had with your lawyer, but did
   4      your lawyer review the stipulation prior to you
   5      signing it?     Did he review it with you?
   6             A.   Yes.
   7             Q.   Is this stipulation still in effect?
   8             A.   It is.   She's trying to -- she's trying to
   9      file so that I can pay for the whole thing.
  10             Q.   Did you make payments pursuant to this
  11      stipulation?
  12             A.   Yes.
  13             Q.   In the stipulation, you agreed to pay a total
  14      of $11,810.37; correct?
  15             A.   Correct.
  16             Q.   Did you make all the payments that were
  17      required under the stipulation so far?
  18             A.   I'm making it every month.
  19             Q.   So how much are you paying currently?
  20             A.   $100 a month.
  21             Q.   How many more payments do you have to make?
  22             A.   I've only paid a few, and I owe 11,000.         I've
  23      only paid one year at $50 a month, and now I just
  24      started with the $100 a month.           I owe it all.
  25             Q.   And you're trying to negotiate a lump-sum

                                   Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 124
                                     of 177


                                                                       Page 124

   1      payoff right now?
   2             A.   Yes.
   3             Q.   The lawsuit, though, has been dismissed;
   4      correct?
   5                  MR. GREENE:    Object to the form.
   6             A.   The lawyer is working on it.             I really don't
   7      know what she's doing right now.
   8      BY MS. PETT:
   9             Q.   How are you paying her?
  10             A.   How do I pay the company?
  11             Q.   How are you paying your lawyer?
  12             A.   I haven't paid yet.
  13             Q.   Are you being charged by the hour?
  14             A.   She said, when she finishes, she'll let me
  15      know.
  16             Q.   So you never received a bill?
  17             A.   No.
  18             Q.   Do you know how much she's charging you per
  19      hour?
  20             A.   I honestly don't.
  21             Q.   What is the name of the lawyer?
  22             A.   Arkin.
  23             Q.   What's her full name?
  24             A.   Adrian Arkin.
  25             Q.   How did you find Ms. Arkin?

                                    Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 125
                                     of 177


                                                                   Page 125

   1             A.   I found the other lawyer that couldn't take
   2      care of this, because he wasn't that type of lawyer,
   3      and he recommended Ms. Arkin.
   4             Q.   Sitting here today, you've not paid her any
   5      money whatsoever.       Is that fair to say?
   6             A.   No, not yet.
   7             Q.   And you have no idea how much you owe?
   8             A.   No.
   9             Q.   Do you have an estimate?
  10             A.   I don't know.      I don't know.
  11             Q.   You're also contending, as part of your
  12      damages, that you had other expenses.
  13                  What do you mean by other expenses, other
  14      than what we've already talked about?
  15             A.   I'm not sure what you mean.
  16                  MR. GREENE:     Are you reading from the
  17             complaint?
  18                  MS. PETT:    Yes.     Paragraph 19.
  19                  THE WITNESS:     I sent the expenses that I
  20             had.   I gave you all the expenses to my
  21             lawyer.
  22                  MR. GREENE:     Tina, if I may be so bold,
  23             do you want to ask her if there are any
  24             expenses other than what she's told you for
  25             her?

                                     Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 126
                                     of 177


                                                                         Page 126

   1                  MS. PETT:   That's what I'm going to do.
   2             I thought I already asked her that, but, yes.
   3      BY MS. PETT:
   4             Q.   Any other additional expenses than what you
   5      already testified to?
   6             A.   No.   I believe that I gave everything to my
   7      lawyer and I figured that he had that.               I'm sorry.    As
   8      far as all the expenses that I gave my lawyer, I don't
   9      have any other --
  10                  MR. GREENE:    Guys, I have to step away
  11             one second.    I have to take this call.           It
  12             will only take a second.          I promise.
  13                  (Off record.)
  14      BY MS. PETT:
  15             Q.   Have you ever received, since your husband
  16      passed away, other than Bank of America, any letters
  17      from any collection agencies?
  18             A.   Chase.   What they did is, they got a company,
  19      that I would pay them.        They didn't send me, like, a
  20      court order like Bank of America, but they did send a
  21      letter that said they were giving me to another
  22      company, and the company was -- it was how to work it
  23      better for a year.
  24                  After -- when they did that, then I was able
  25      to pay, so they didn't have to change.               But Chase did

                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 127
                                     of 177


                                                                          Page 127

   1      that.
   2                  And the question that you asked before -- I
   3      don't know the amount, but I'm sure I'm going to get
   4      taxes for the money that I received.                   I'm pretty sure
   5      I'm going to have to pay taxes on that.
   6             Q.   Taxes on life insurance?
   7             A.   I don't know if I'm going -- I don't know.
   8      That's what I'm saying -- I don't know.                   I don't know
   9      if you get taxed on that.           I don't know that.
  10                  MR. GREENE:     Digna, just answer her
  11             question.    She asked you about other credit
  12             companies.    That's all.
  13                  THE WITNESS:     No.
  14      BY MS. PETT:
  15             Q.   Was there anything that required you to pay
  16      off the mortgage when you were paid your life
  17      insurance benefit?
  18                  MR. GREENE:     Object to the form.
  19             A.   It was what he said to do.                That's what that
  20      money was for.
  21      BY MS. PETT:
  22             Q.   But you decided, when you received the money,
  23      to pay a lump-sum amount of the remaining -- the
  24      mortgage -- correct?
  25             A.   I decided, because then I don't have to do

                                     Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 128
                                     of 177


                                                                      Page 128

   1      that $4,000 house insurance.             I can't afford $4,000 a
   2      year.       As long as I have a mortgage, I have to pay
   3      $4,000 for house insurance.
   4             Q.     But if you chose, you could have continued to
   5      pay the $200 monthly payment instead of paying a
   6      lump-sum payoff of the mortgage?
   7                    MR. GREENE:    Object to the form.
   8             A.     I wouldn't be able to afford the $4,000 a
   9      year.
  10      BY MS. PETT:
  11             Q.     I'm just saying --
  12             A.     That's kind of together, because, if I have
  13      the mortgage, I pay $4,000.             So I wouldn't be able to
  14      afford it paying monthly, because then I would have to
  15      pay the $4,000 and that's a lot of money.
  16             Q.     So you have no insurance on your home?
  17             A.     No.   He never had insurance on his home.
  18      Only for the mortgage.
  19             Q.     All I'm trying to find out -- there's nothing
  20      contractually that prevented you from keeping the
  21      mortgage in place and paying it monthly.               It was a
  22      choice that you made to pay it all off?
  23                    MR. GREENE:    Object to the form.
  24             A.     If I couldn't afford it, I don't think it was
  25      my choice.       I was being pushed to it.

                                      Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 129
                                     of 177


                                                                   Page 129

   1                  MS. PETT:    Can you pull up the next
   2             exhibit?
   3                  (Defendant's Exhibit 9 was marked.)
   4      BY MS. PETT:
   5             Q.   Take a look at what is marked as Exhibit 9,
   6      because I skipped around.           Take a look at what we
   7      marked as Exhibit 9 and tell me if you've ever seen
   8      this document before.
   9                  MR. GREENE:     She wants to know, have you
  10             ever seen the piece of paper?
  11                  THE WITNESS:     I'm trying to read it to
  12             see what it is.
  13                  MR GREENE:    Why don't you tell her what
  14             it is, Ms. Pett, and then you can go from
  15             there?
  16      BY MS. PETT:
  17             Q.   It's a civil remedy notice of insurer
  18      violation.      And my first question is simple.
  19                  Have you ever seen this document before?
  20             A.   Let me see the top.
  21             Q.   That is the top.
  22             A.   Oh.
  23                  MR. GREENE:     Tina, is it okay if I help?
  24                  MS. PETT:    If you can help with if she's
  25             ever seen it, yeah.

                                     Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 130
                                     of 177


                                                                      Page 130

   1                  MR. GREENE:     Mrs. Vinas, this is a
   2             document that was filed, explaining the
   3             insurance company's conduct by Ms. Arkin.            I
   4             believe she's actually listed as your
   5             attorney on here.
   6                  So, all Ms. Pett wants to know right now
   7             is if you've ever seen this before that you
   8             can recall.
   9                  THE WITNESS:     Could you go down a little
  10             bit to make sure?       One moment, please.
  11                  This is when Ms. Arkin represented me;
  12             right?
  13                  MR. GREENE:     I was trying to help things
  14             along.    Obviously, that didn't work.          Just go
  15             ahead and answer.
  16                  THE WITNESS:     She goes so fast.        I'm
  17             trying to look at the whole picture before I
  18             answer.
  19      BY MS. PETT:
  20             Q.   It's just a yes-or-no question.           Either
  21      you've seen this before or you haven't.
  22             A.   Okay.   But, you know, if I don't see the
  23      whole picture, I won't -- you know -- anything can be
  24      written on it.      I'm trying to see if I remember this.
  25             Q.   Okay.   Take your time.

                                     Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 131
                                     of 177


                                                                         Page 131

   1             A.   One more time.     Go up.       I think I saw it,
   2      yes.    Let me say yes.
   3             Q.   I don't want you to guess.
   4             A.   I'm trying to say yes, because it looks like
   5      something that I would have had, so, yes.
   6             Q.   Okay.   You see the filing accepted date of
   7      February 5, 2020?
   8             A.   Yes, absolutely.
   9             Q.   You said you saw this document before.
  10                  Do you know whether you saw it before your
  11      lawyer sent it to the Department of Financial
  12      Services?
  13             A.   I wouldn't know if she sent it before.
  14             Q.   I don't want to get into attorney-client
  15      conversations, but all I'm simply asking is, do you
  16      know whether you had a chance to review this document
  17      before your attorney sent it to the department and/or
  18      Foresters?
  19             A.   So you want a yes-or-no answer?
  20             Q.   Yes, I do.
  21             A.   I don't know when she sent it, so I would
  22      have to say that I don't know.
  23                  MR. GREENE:    Okay.      Good.      Thank you.
  24                  MS. PETT:    Can you go to the page where
  25             -- the third page.      Right there.          Keep it

                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 132
                                     of 177


                                                                    Page 132

   1             there.
   2      BY MS. PETT:
   3             Q.   Are you familiar with the term "prediabetic?"
   4             A.   Yes.
   5             Q.   To your knowledge, was your husband ever told
   6      he was prediabetic?
   7             A.   No.
   8             Q.   Do you have a recollection of Foresters,
   9      prior to issuing the policy to Mr. Vinas, requiring
  10      Mr. Vinas to provide them with medical records?
  11             A.   He was not required to provide medical
  12      records.
  13                  MR. GREENE:    Tina, we're back to the same
  14             issue we had before.        If you and I have to
  15             get on a call to explain how this is related
  16             to fraud in the inducement, then we have to
  17             do that.    This is all breach of contract
  18             stuff.
  19                  MS. PETT:   Which is still pending because
  20             of the consequential damage.
  21                  MR. GREENE:    All that's pending is the
  22             damages aspect.     The liability aspect isn't
  23             pending.    I'm the first one to acknowledge
  24             that.
  25                  MS. PETT:   I'm not asking about

                                    Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 133
                                     of 177


                                                                       Page 133

   1             liability.   I'm asking about the accuracy of
   2             this document and representations that were
   3             made on behalf of Mrs. Vinas to Foresters and
   4             other third parties.
   5                  MR. GREENE:    All right.         With that --
   6                  MS. PETT:   It goes to credibility.
   7                  MR. GREENE:    Well, with that, I will take
   8             my chance and tell you -- I don't know how
   9             much more you've got on this -- but unless
  10             you're done with this at this point -- if
  11             you've got a lot more, then I'm going to seek
  12             a protective order and we'll let the judge
  13             rule.   I don't think this has anything to do
  14             with the issue of fraud in the inducement,
  15             which is the only issue left other than
  16             damages with respect to the breach of
  17             contract claim.
  18                  MS. PETT:   But you don't know -- since I
  19             moved to dismiss the complaint, you don't
  20             know what my defenses to the allegations in
  21             the counts are.     So I think I should have
  22             some leeway if I can ask her questions about
  23             this particular document.
  24                  MR. GREENE:    That's why I suggested off
  25             the record, so the witness isn't listening to

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 134
                                     of 177


                                                                    Page 134

   1             us, if you want to share those defenses with
   2             me, which normally would be happening before
   3             the plaintiff is deposed anyway, so it's
   4             certainly not like there's any big secret.
   5             If you want to tell me what they are, like we
   6             did earlier --
   7                  MS. PETT:   A lot of them may be unclean
   8             -- I don't know what the defenses are at this
   9             point, but one of them could be unclean
  10             hands.   I don't know.       I should have some
  11             leeway, since we don't want to come back here
  12             and I'm not going to be asking a lot of
  13             questions.   I have a few questions.
  14                  I want to know basically why her attorney
  15             made misrepresentations to the Department of
  16             Financial Services.
  17                  MR. GREENE:    Well, I don't know.       If
  18             that's what you're arguing about, why her
  19             attorney did that, then I will --
  20                  MS. PETT:   I wouldn't know if she
  21             authorized her attorney to do that, so it
  22             goes to credibility.
  23                  MR. GREENE:    Based upon that, I will -- I
  24             understand Judge Goodman's going to be
  25             looking at this -- I'm going to move for a

                                    Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 135
                                     of 177


                                                                      Page 135

   1             protective order.
   2                  Judge Goodman was very specific about
   3             the scope of what I was permitted to ask
   4             about and I think that it relates to the
   5             fraud in the inducement and he was very --
   6             very expressed on that issue.             I don't
   7             think this has anything to do with fraud in
   8             the inducement and it certainly doesn't
   9             have anything to do with unclean hands
  10             with respect to the fraud in the
  11             inducement.
  12                  So, I'll seek a protective order as to
  13             other questions relating to the CRN.             You can
  14             certainly ask other questions as we've been
  15             going on for several hours here.
  16      BY MS. PETT:
  17             Q.   When Mr. Vinas died, had he been a diabetic?
  18                  MR. GREENE:    Object to the form.
  19             A.   No.    He was not diagnosed with diabetes.
  20      BY MS. PETT:
  21             Q.   And, when Mr. Vinas went through the
  22      application process with Foresters, did Foresters
  23      require him to take numerous tests?
  24             A.   Only get a letter.        He wasn't required to
  25      take tests.       He was to get a letter saying that he was

                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 136
                                     of 177


                                                                       Page 136

   1      healthy, and he did.      That's all Foresters asked, one
   2      letter from his doctor, and that's what he did.
   3      Foresters did not question nothing else.
   4             Q.   Did Foresters require Mr. Vinas to undergo
   5      numerous doctor visits with Foresters' doctors?
   6             A.   Absolutely not.
   7             Q.   Did you almost lose your home?
   8             A.   Yeah.
   9             Q.   How?
  10             A.   I couldn't pay the house insurance.
  11             Q.   How did you almost lose it?             Did somebody
  12      initiate a foreclosure against you?
  13             A.   I knew, if I couldn't pay the house
  14      insurance, they would cancel the mortgage.                If they
  15      cancelled the mortgage -- you know -- because that's
  16      one of the requirements -- I needed to pay the house
  17      insurance.     So, if I don't -- if they tell me, "You
  18      didn't pay your house insurance," I know what the next
  19      step is.
  20                  So, I have to beg, I have to borrow, I have
  21      to sell, and pay it before I get that letter.
  22             Q.   Right.   Isn't it fair to say there's never
  23      been a foreclosure action filed against you?
  24             A.   I didn't allow it to get to that level.             I
  25      knew what would come next.

                                   Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 137
                                     of 177


                                                                   Page 137

   1                  MR. GREENE:    I'm pretty sure we've
   2             covered this already.
   3                  MS. PETT:   I'm almost done.
   4      BY MS. PETT:
   5             Q.   Have you ever had to pay any late fees for
   6      your mortgage?
   7             A.   No.    I made sure I paid everything.
   8             Q.   Did your interest rate ever get raised for
   9      your mortgage?
  10             A.   No.    I was responsible.
  11             Q.   Were you charged with any late fees, other
  12      than the ones we've talked about with respect to Bank
  13      of America, Chase, and American Express, as a result
  14      of you not initially being paid the life insurance
  15      benefits?
  16             A.   Yes.
  17             Q.   What other late fees?
  18             A.   The taxes, the taxes.         I was pretty much late
  19      with the property taxes.
  20             Q.   The mortgage company didn't escrow your
  21      taxes?
  22             A.   No, they didn't.       I paid them separate.    I
  23      was pretty late with it.         That's when my children had
  24      to give me the $5,000.
  25             Q.   Prior to your husband passing away, when

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 138
                                     of 177


                                                                       Page 138

   1      would you typically pay your property taxes?
   2             A.   Prior?
   3             Q.   Uh-huh.
   4             A.   He would pay them every year.
   5             Q.   Did you ever pay them late?
   6             A.   We paid from November to January.
   7             Q.   Right.    Prior to him passing away, did you
   8      ever pay the property taxes late?
   9             A.   Yeah, I paid the property taxes late.             I did.
  10             Q.   No.   Prior to Mr. Vinas --
  11             A.   Oh, never, never.       He always paid on time.
  12      We never had any late fees or anything.
  13             Q.   I apologize if I already asked you this.
  14      It's been a long day.       Had Mr. Vinas ever been a party
  15      to a lawsuit?
  16             A.   While I was married to him, no.
  17             Q.   Did Mr. Vinas ever file for bankruptcy?
  18             A.   No.
  19             Q.   Just give me a second.          I think I'm just
  20      about done.
  21                  Did Mr. Vinas ever make any attempts to
  22      correct the information that Foresters obtained
  23      concerning the diagnosis of diabetes when he learned
  24      about it from American General?
  25                  MR. GREENE:    Same as before.           Other than

                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 139
                                     of 177


                                                                         Page 139

   1             what we've talked about the whole deposition?
   2             A.   I don't understand.
   3                  MS. PETT:   Yeah.
   4      BY MS. PETT:
   5             Q.   When Mr. Vinas applied for the coverage with
   6      Foresters, Foresters told you that a hit had come up
   7      showing that he had diabetes.
   8                  And my question is, between the time that
   9      that happened and the time he passed away, did he ever
  10      try to correct that information with the insurance
  11      bureau?
  12             A.   He corrected it immediately by giving the
  13      letter that they requested.           They only requested a
  14      letter to correct that information.                  And once we gave
  15      them the letter, obviously, they gave us the
  16      insurance.     Everything was fine.           Everything was great
  17      and there was no other problem.             They never questioned
  18      us again.
  19                  (Defendant's Exhibit 11 was marked.)
  20      BY MS. PETT:
  21             Q.   There's one more document I actually need to
  22      show you.     It's the April 8, 2020, letter.               Take a
  23      look at what I marked as Exhibit 11 and tell me if you
  24      recognize Exhibit 11.
  25             A.   Exhibit 11?

                                    Veritext Legal Solutions
       800-726-7007                                                            305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 140
                                     of 177


                                                                     Page 140

   1             Q.   That's the document in front of you.
   2             A.   Yes.
   3             Q.   Have you seen Exhibit 11 before?
   4             A.   Yes.
   5             Q.   Have you seen this check prior?
   6             A.   Yes.
   7             Q.   Are you contending that Foresters owes you
   8      any additional money under the insurance policy?
   9                  MR. GREENE:    Object to the form of the
  10             question.     Answer as best you can.
  11             A.   I am contending that they've -- had they
  12      given me this money when they were supposed to, I
  13      wouldn't have had all the losses I had.              I wouldn't
  14      have owed Bank of America all the money I owe.              I
  15      wouldn't have had American Express -- when I owned
  16      $800 and I ended up owing 8,000.
  17                  I wouldn't have had all those expenses that I
  18      had to pay had they given me this when they said they
  19      would.
  20      BY MS. PETT:
  21             Q.   Right.    My question was, are you contending
  22      there's any funds due under the contract based upon
  23      the amount of insurance that was purchased?
  24                  MR. GREENE:    Object to the form.
  25             A.   The contract was for when he died, not four

                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 141
                                     of 177


                                                                      Page 141

   1      years later.
   2      BY MS. PETT:
   3             Q.   That wasn't my question.
   4             A.   That's my answer.
   5             Q.   The life insurance policy for $92,000.
   6             A.   It wasn't paid when he died.
   7                  MR. GREENE:    Whoa, whoa, stop.         What was
   8             the question?
   9      BY MS. PETT:
  10             Q.   The life insurance face amount, was it
  11      $92,000?
  12             A.   It was $92,000 when he died, not four years
  13      later.
  14             Q.   I'm not asking you that.           I just asked you a
  15      simple question.
  16             A.   Okay.   It was $92,000.
  17             Q.   Were you paid the face amount of the policy
  18      of $92,000?
  19             A.   Four years later, yes.
  20             Q.   That's not the question.           Were you paid the
  21      face amount of the policy of $92,000?
  22                  MR. GREENE:    Excuse me.         Madam Court
  23             Reporter, please read back the last question
  24             and last answer.
  25                  THE REPORTER:     Question, "Were you paid

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 142
                                     of 177


                                                                   Page 142

   1             the face amount of the policy of $92,000?"
   2                  Answer, "Four years later, yes."
   3                  MR. GREENE:    Okay.      Are you still asking
   4             that question, Tina?
   5                  MS. PETT:   No, because then she answered
   6             it again without adding commentary.
   7                  MR. GREENE:    I don't think she answered
   8             any other question.       She answered the
   9             question.    I think her answer was, "Four
  10             years later, yes."      So I think you've gotten
  11             an answer.
  12                  If you're going to ask the question
  13             again, I will move for a protective order.
  14                  MS. PETT:   Okay, fine.
  15      BY MS. PETT:
  16             Q.   Were you paid an additional $26,220.74 in
  17      addition to the $92,000?
  18             A.   Yes.
  19             Q.   And that was interest; correct?
  20                  MR. GREENE:    Object to the form.
  21             A.   Correct.
  22      BY MS. PETT:
  23             Q.   Sitting here today, you can't tell me a
  24      dollar figure of how much additional money you're
  25      seeking from Foresters?

                                    Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 143
                                     of 177


                                                                         Page 143

   1                  MR. GREENE:    Object to the form.
   2             A.   No, but I will if I get another opportunity
   3      to figure it out, to sit down and...
   4             Q.   You know, under the rules, you're required to
   5      disclose the amount of damages that you're seeking;
   6      correct?      This is my only chance --
   7                  MR. GREENE:    Wait a second.            Are you
   8             asking her what the Rules of Civil Procedure
   9             are?
  10                  MS. PETT:   No.    This is my only chance to
  11             find out how much she's seeking.               This is the
  12             deposition.    This is my only chance to talk
  13             to her.    I would like an answer as to how
  14             much money is being sought in this action.
  15                  MR. GREENE:    Which is what I told you
  16             off -- not off the record -- at the end of
  17             the last break or beginning of the last
  18             break, that one of the things we were going
  19             to be doing when this deposition was over was
  20             totaling up all the numbers she gave you
  21             during this deposition and hopefully be able
  22             to give you a total.
  23                  She's given you a bunch of them.              If
  24             she's being honest enough with you now to say
  25             that she hasn't totaled them up, then that's

                                    Veritext Legal Solutions
       800-726-7007                                                           305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 144
                                     of 177


                                                                        Page 144

   1             what she's telling you.         Hopefully, by
   2             Monday, you'll have that answer, which is a
   3             timely response, with the exception of one
   4             day, to your interrogatories and request for
   5             production.
   6                  MS. PETT:   Right, but I won't get a
   7             chance to ask her about that, so --
   8                  MR. GREENE:    That's not our problem with
   9             your timing.
  10                  MS. PETT:   It is, because the Rule 26
  11             disclosures require you to disclose the
  12             amount of damages you're seeking.               And
  13             sitting here today, after this action's been
  14             pending for several years, I still don't know
  15             the amount of consequential damages you're
  16             seeking.
  17                  MR. GREENE:    And the Rule 26 disclosures
  18             listed every category and listed -- listen, I
  19             don't want to argue with you on the record.
  20             Let me know when you're finished asking your
  21             questions.
  22      BY MS. PETT:
  23             Q.   You can't give me a dollar figure today?
  24                  MR. GREENE:    Don't answer the question.
  25             I'm seeking a protective order.               You've now

                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 145
                                     of 177


                                                                     Page 145

   1             answered that question three times.           I'm
   2             seeking a protective order on that.           Go on.
   3                  MS. PETT:    Okay.     It doesn't count when
   4             you ask my witness ten times the same
   5             question.
   6                  All right.    I'm done.
   7                  MR. GREENE:    Mrs. Vinas, I only have one
   8             question for you.
   9                  Brenda, can you please put back
  10             Exhibit 9?
  11                              CROSS-EXAMINATION
  12      BY MR. GREENE:
  13             Q.   Mrs. Vinas, counsel asked you if you reviewed
  14      this document before it was sent in February of 2020.
  15      You looked at it for -- the record won't reflect --
  16      somewhere in the area of a minute to two minutes and
  17      asked to have it scrolled down.
  18                  Sitting here today, do you have an absolute
  19      independent recollection of looking at this piece of
  20      paper, either on paper or digitally, and saying, "Yes,
  21      I absolutely reviewed it"?
  22             A.   No.
  23             Q.   This document, as Ms. Pett indicated, makes
  24      reference to Mr. Vinas and the term "prediabetic."
  25                  Do you remember her showing you that?

                                    Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 146
                                     of 177


                                                                      Page 146

   1             A.   No.
   2             Q.   Okay.    Assuming for a minute that this
   3      document makes reference to Mr. Vinas and anything to
   4      do with prediabetes -- suggesting that he had
   5      prediabetes -- is that something that you would have
   6      reviewed and approved to go out if you would have seen
   7      it?
   8             A.   No.
   9                  MS. PETT:   Objection to the form.
  10                  MR. GREENE:    That's all.
  11                             REDIRECT EXAMINATION
  12      BY MS. PETT:
  13             Q.   Well, if you don't feel you had sufficient
  14      time to look at this document, you're welcome to
  15      review the document right now.
  16             A.   Because at no time was he prediabetic.
  17                  MR. GREENE:    I didn't suggest she didn't
  18             have sufficient time.        That wasn't my
  19             question.
  20                  MS. PETT:   Okay.
  21                  MR. GREENE:    We will read if it's
  22             ordered.     I'll take a copy of it if it's
  23             ordered.
  24                  THE REPORTER:     Thank you, everyone.
  25                  MS. PETT:   We do want a copy.           Thank you.

                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 147
                                     of 177


                                                                   Page 147

   1                  (The reading and signing of the
   2             transcript were not waived, and these
   3             proceedings concluded at 4:00 p.m.)
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 148
                                     of 177
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 149
                                     of 177
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 150
                                     of 177


                                                                    Page 150

   1                       VERITEXT LEGAL SOLUTIONS
                        One Biscayne Tower, Suite 2250
   2                      2 South Biscayne Boulevard
                             Miami, Florida 33131
   3                            (305)376-8800
   4
          October 29, 2020
   5
          Mrs. Digna Vinas
   6      c/o Craig M. Greene, Esquire
          Kramer Green Zuckerman Greene & Buchsbau
   7      4000 Hollywood Boulevard
          Suite 485
   8      Hollywood, FL 33021-6786
   9
          RE: Vinas v. The Independent Order of Foresters
  10      DEPO OF: Digna Vinas
          TAKEN: October 16, 2020
  11      NUMBER OF PAGES: 151
          AVAILABLE FOR READING: 30 days
  12
          Dear Mrs. Vinas:
  13
          This letter is to advise you that the transcript of
  14      your deposition is available for reading and signing.
  15      PLEASE CALL THE ABOVE NUMBER TO MAKE AN APPOINTMENT to
          come to the Veritext office closest to you to read and
  16      sign the transcript. Our office hours are 8:30 a.m.
          to 4:30 p.m., Monday through Friday.
  17
          In the event other arrangements are made, please send
  18      us a notarized list of any and all corrections and/or
          changes, noting page and line numbers, and the reason
  19      for such changes, so that we can furnish respective
          counsel with a copy.
  20
          If the reading and signing have not been completed
  21      prior to the above-referenced date, we shall conclude
          that you have waived the reading and signing of the
  22      deposition transcript.
  23      Your prompt attention to this matter is appreciated.
  24      Sincerely,
  25      LISA GERLACH, COURT REPORTER

                                   Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 151
                                     of 177


                                                                   Page 151

   1                           ERRATA SHEET
   2      RE: Vinas v. The Independent Order of Foresters
          DEPO OF: Digna Vinas
   3      TAKEN: October 16, 2020
   4
            DO NOT WRITE ON TRANSCRIPT; ENTER ANY CHANGES HERE
   5
   6           Page     Line       Change                     Reason
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
          Under penalties of perjury, I declare that I have read
  17      the foregoing document and that the facts stated in it
          are true.
  18
  19      ____________________________________________________
          DATE                     DIGNA VINAS
  20
  21      Subscribed and sworn before me this _____ day of
          __________________, 2020.
  22
          State of Florida       )
  23      County of              ) _________________________
                                      NOTARY PUBLIC
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                     305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 152
                                     of 177

     [& - 50,000]                                                                      Page 152

               &             12,000 78:20           2/1/17 3:18            3,100 15:6
      & 2:3 150:6            122 3:22               20 17:18               30 9:8 74:9 150:11
                             129 3:21               20,000 24:14 76:19     305 150:3
                0            12:11 62:13                                   3055 148:15 149:18
                                                    200 72:12 128:5
      00012015-01-12         12th 57:23 96:3        200,000 24:21          31 54:3
        44:16                13 81:14               2012 27:25 29:10       33021-6786 2:5
                1            13,180 81:9              38:5,18,25 39:7,20     150:8
      1 3:12 43:25 44:1      139 3:23               2013 38:2              33131 150:2
        45:5 55:8 57:10,14   13th 7:17,18           2014 67:24 68:21       33165 5:10
        59:20 66:12          14 11:1 16:2,4,5,6,7   2015 22:14 23:18       33431-7371 2:10
      1,200 78:7,12          147 3:5                  23:24 29:13 30:5,6   35,000 74:10
      1,500 15:4             148 3:6                  34:17 35:15,23       376-8800 150:3
      1,600 14:19 15:2       149 3:7                  36:8,15 42:11                  4
      1/15/2014 66:14        150 3:8                  51:14 55:20 66:14
                                                                           4 3:4,15 50:4 94:4,6
      1/16 84:17             151 150:11               84:22 86:18 87:8
                                                                           4,000 25:3 72:22
      1/16/15 3:13           15th 10:13             2015-2016 24:9
                                                                             74:7 128:1,1,3,8,13
      1/16/17 3:15           16 1:12 57:10 84:22    2016 22:14 23:18
                                                                             128:15
      1/22/15 3:14 86:3        150:10 151:3           23:24
                                                                           4/5/17 3:19
      1/27/17 3:17           16th 148:13 149:16     2017 94:21 103:17
                                                                           4/8/20 3:23
      10 3:22 122:4,6        17 122:20                107:6
                                                                           40 11:18 83:23
      10,000 24:5,11         18 1:2                 2019 122:20
                                                                           40,000 78:15
        83:23                19 125:18              2020 1:12 131:7
                                                                           400 2:10
      10,400 12:23 13:24     1953 6:6                 139:22 145:14
                                                                           4000 2:4 150:7
      100 117:22 123:20      1964 24:17               148:13 149:16
                                                                           4155 5:10
        123:24               1970 16:23               150:4,10 151:3,21
                                                                           42,000 8:22 30:24
      100,000 21:20 29:8     1971 16:19             210 76:5
                                                                             33:17
        34:8 113:21,22       1977 16:21             21st 103:17
                                                                           44 3:12
      103 3:18               1981 15:25 16:4,11     2250 150:1
                                                                           46,000 45:24 46:22
      105 3:19               1983 10:13 15:23       229 34:5
                                                                           485 2:4 150:7
      108th 5:10               15:24 16:9,10        2385 2:9
                                                                           4:00 1:12 147:3
      10:00 1:12             1:00 62:14,16,18       24100 1:2
                                                                           4:30 150:16
      11 3:23 66:16,22       1:48 85:1              26 144:10,17
                             1:53 85:2              26,220.74 142:16                 5
        94:21 139:19,23,24
        139:25 140:3         1st 104:7              29 150:4               5 3:16 67:24 95:9
      11,000 123:22                    2            298 14:17                95:11 107:6 131:7
      11,810.37 123:14                              2nd 6:6                5,000 72:24 73:1
                             2 3:13 50:4,6,17
      11th 94:22                                              3              74:4 137:24
                               68:24 69:1 84:17
      12 17:2 27:13,16                                                     50 27:9 123:23
                               84:20 96:10 122:9    3 3:14 86:1,8 96:11
        45:24 46:2,21                                                      50,000 34:9 51:22
                               150:2                  96:13,14
        55:20                                                                56:2
                             2,500 72:7             3,000 82:15,16

                                       Veritext Legal Solutions
      800-726-7007                                                                 305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 153
                                     of 177

     [500 - answered]                                                                 Page 153

      500 23:19,19 74:7      95 3:16                additional 57:23,24      121:22 126:16,20
      561-994-4311 2:11      954-966-2112 2:5         58:21 121:17 126:4     137:13 140:14
      5th 105:22             98 3:17                  140:8 142:16,24      american 14:5 25:9
                6                      a            address 5:9,11 9:24      27:22 28:10 29:9
                                                      47:10,11,19 57:2,3     32:7 33:18,22 34:3
      6 3:17 98:14 100:14    a.m. 1:12 150:16
                                                    adrian 124:24            34:14,18 35:4 37:9
        100:15               ability 9:15,19
                                                    adults 8:9               37:11,18 38:4,13
      6,000 76:11            able 5:21 13:1 29:3
                                                    advise 150:13            43:7,14 47:23
      68 3:13                  73:12 83:22 126:24
                                                    advised 31:16            48:25 51:24 56:3
                7              128:8,13 143:21
                                                      87:18,25               59:3,7,14 75:25
                             absolute 145:18
      7 3:18 55:9 56:8                              afford 29:4 72:21        76:8 84:14 114:21
                             absolutely 30:8
        103:11,14,19                                  74:8 128:1,8,14,24     137:13 138:24
                               32:15 41:8 100:8
      70s 68:9                                      afraid 112:21            140:15
                               102:12 104:24
      75 113:21                                     age 69:15 70:16        amount 14:21
                               108:4 131:8 136:6
                8                                     71:12,13 87:24         73:18 79:25 81:16
                               145:21
      8 3:19 50:4,6,17                              agencies 126:17          83:9 84:8 127:3,23
                             accepted 131:6
        54:3 55:9 105:24                            agent 28:16 56:18        140:23 141:10,17
                             accidental 48:7
        106:2,4,22 139:22                           ages 27:6,7,9            141:21 142:1 143:5
                             accommodate 5:4
      8,000 140:16                                  ago 9:11 10:4,10         144:12,15
                             accompany 40:21
      8,106.40. 22:2                                  40:20                amounts 81:17
                             account 26:12,12
      8,832 76:8                                    agree 56:17            analysis 109:11
                               51:11
      8,832.76 76:1                                 agreed 123:13          annuity 48:7 49:11
                             accounts 26:17
      80 29:1 33:20,23                              agreements 53:20         49:20
                             accuracy 100:7
        34:11 37:16 112:21                            80:18                answer 4:18,24 5:7
                               133:1
        112:22 113:1,23                             ahead 19:4,10 26:6       6:23 19:3,4 21:2,4
                             accurately 5:21
      800 72:9 74:19                                  46:14 82:9 90:9,11     46:17 47:7 48:11
                               91:2 101:17
        140:16                                        91:17 92:3 97:7        54:6,16 55:11,13
                             acknowledge
      85 3:14                                         100:18 130:15          55:15 57:24 61:5
                               132:23
      873.32 75:25                                  aids 74:20,23            66:21 79:24 80:5
                             acknowledged 4:3
      89 21:24 71:1                                 alive 26:19              88:15 90:23 92:4
                             acronym 90:1
      8:30 150:16                                   allegation 116:19        100:19 101:11,15
                             action 9:3 121:22
                                                      120:22                 114:5,14 115:10
                9              121:24 136:23
                                                    allegations 133:20       121:3 127:10
      9 3:20 53:19 54:4        143:14 149:14,15
                                                    allege 121:6             130:15,18 131:19
        129:3,5,7 145:10     action's 144:13
                                                    allergic 77:11           140:10 141:4,24
      9/13/2024 148:16       actions 107:11
                                                    allow 46:14 92:4         142:2,9,11 143:13
      92,000 141:5,11,12     add 73:5 80:13
                                                      136:24                 144:2,24
        141:16,18,21 142:1     81:18
                                                    amazing 19:11,14       answered 60:6 62:1
        142:17               adding 142:6
                                                    america 12:18,19         64:25 79:10 87:17
      94 3:15                addition 90:5
                                                      13:8 25:9 26:10,11     110:13,16 112:6,10
                               142:17
                                                      84:4,5,10,14           142:5,7,8 145:1

                                       Veritext Legal Solutions
      800-726-7007                                                                305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 154
                                     of 177

     [answering - believe]                                                              Page 154

      answering 67:20        appreciated 150:23     aspect 132:22,22          78:25 79:1 81:10
        114:12               appreciative 81:2      assessment 89:21          81:14 82:23 83:1
      answers 4:20 48:18     approved 146:6           91:4                    84:17 85:2 86:18
        106:18               approximate 36:1       assist 67:20              87:8 91:19 92:24
      anthony 82:18,19       approximately          assume 22:21 31:9         101:15,21 132:13
      antique 72:11            16:3 36:7            assumes 90:3              134:11 141:23
      anybody 103:9          april 105:22 107:6     assuming 91:24            145:9
      anymore 33:12            139:22                 146:2                 background 18:3
        71:1 72:6 92:22      area 145:16            assured 56:23             18:13
      anyway 61:15 97:6      areas 60:17              112:16 116:10         bad 24:18 71:8
        134:3                argue 144:19           assuring 56:4             72:2 73:15 82:25
      apartment 15:15        arguing 134:18         attack 53:14 70:13      bands 14:13
      apologize 138:13       arkin 123:1 124:22     attempts 138:21         bank 8:17 12:18,19
      appearances 2:1          124:24,25 125:3      attending 39:20           13:8 14:5 25:8 26:9
      appeared 148:9           130:3,11             attention 150:23          26:10,11 30:16,17
      application 3:12       arrangements           attorney 17:9,11          51:12 84:4,5,9,14
        36:12 37:13,18         150:17                 118:11 130:5            121:22 126:16,20
        43:21 44:16,22       arrived 110:5            131:14,17 134:14        137:12 140:14
        45:15 47:15 48:3     arthritis 20:3 22:15     134:19,21 149:12      bankruptcy 138:17
        48:18 49:12 51:17      22:16 23:25 77:10      149:14                based 90:17 134:23
        51:19 52:2,8 53:18   asked 41:16 46:1       attorney's 121:23         140:22
        53:25 55:19 56:9       48:1 51:25 57:18     attribute 116:7         basically 134:14
        57:22 58:22 63:2       60:6 64:24 79:1,11   audible 41:21           basing 117:24
        64:12,16,23 65:3,5     79:13,14,22 80:8     august 6:6              basis 87:19 88:1
        65:8,12,16 79:14       82:5 89:8 90:19      authorized 134:21         116:19 117:13
        79:16,20 87:6 95:5     93:11 99:7,20          149:7                   120:5,13
        100:7 102:11,17        109:15,16,17         automatically           bates 50:4 53:19
        105:7 135:22           116:24 126:2 127:2     48:22 59:6,6            57:9
      application's 112:6      127:11 136:1         available 150:11,14     battle 26:6
      applied 27:17 32:6       138:13 141:14        avenue 5:10             beach 148:4 149:4
        37:8 49:11 78:13       145:13,17            aware 111:1             beg 136:20
        83:6 104:25 139:5    asking 13:17 21:2                b             began 75:8
      apply 37:2 149:22        35:10 45:12,13                               beginning 75:10
                                                    b 6:15 73:23 82:22
      applying 79:5            46:20 54:10 61:9                               79:22 92:16 143:17
                                                    baby 82:21
      appointment 67:24        62:24 66:2 79:14                             behalf 1:17 56:20
                                                    back 5:17,22 23:6
        67:25 68:18 105:9      81:4 107:8 118:10                              97:16 133:3
                                                      35:8 41:9 43:7 49:5
        105:11,15,17,21        118:25 121:2                                 belief 112:7 120:7
                                                      51:8 53:18 58:3,21
        150:15                 131:15 132:25                                  120:17
                                                      59:1,19 60:12
      appointments             133:1 134:12                                 believe 15:4 24:17
                                                      66:12 70:9,24,25
        40:22 68:12 69:4       141:14 142:3 143:8                             24:21 28:1 30:16
                                                      71:2,3,6 72:19
        69:11                  144:20                                         64:10 65:10 88:7
                                                      74:14,15,17,18,18
                                       Veritext Legal Solutions
      800-726-7007                                                                  305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 155
                                     of 177

     [believe - change]                                                                Page 155

        94:17 96:11 99:6     borrow 71:16           build 71:11             card 25:7,8,18
        104:10 126:6 130:4     72:13,15,17,17,18    built 34:24               75:16 76:15 78:19
      believer 50:14           72:24 81:11,13       bunch 143:23              78:23 84:2
      belonged 57:8            136:20               bureau 139:11           cards 25:10 56:25
      benefit 15:1 70:17     borrowed 80:17,23      bury 74:11                75:8,8,10,12,13,14
        127:17               bother 43:2            business 56:25            75:20 76:18 77:20
      benefits 3:16 13:6     bottom 44:12 45:11     buy 24:16 77:7,8          77:21,23 78:1,7
        83:25 95:8 112:5       106:6,8 109:22                 c               84:13
        137:15               bought 24:17 71:3                              care 36:20 70:15
                                                    c 150:6
      best 19:14 73:18       boulevard 2:4                                    87:23 95:4 97:17
                                                    call 32:17,25 33:10
        112:6 120:6,16         150:2,7                                        97:20 107:16 108:8
                                                      35:15 46:6 50:23
        140:10               bracelet 71:3,23                                 110:19 125:2
                                                      58:9,10,12 62:21
      better 23:16 24:19       72:5                                         carpenter 18:15
                                                      71:8 73:20 82:21
        48:25 71:19 73:9     bracelets 14:13                                carpenter's 12:5
                                                      91:18 98:18 103:3
        110:10 112:16        breach 132:17                                  carpenters 15:3
                                                      107:18 115:4
        114:21 115:15          133:16                                       case 1:2 7:3 20:15
                                                      118:19,21 126:11
        126:23               break 5:3,5,7 40:5                               20:22 32:1 70:18
                                                      132:15 150:15
      beyond 18:5 60:15        40:11 61:15,17,19                              107:17 111:14,25
                                                    called 29:19,25
        60:19 61:9             61:20 62:12,20                                 113:6
                                                      30:1 35:14,16
      big 50:14 99:15,20       77:24 143:17,18                              cash 22:5 34:24
                                                      36:19 58:4 64:10
        100:12 134:4         breath 7:2 73:22                               category 144:18
                                                      93:10 96:19 98:1,2
      biggest 25:1 112:22    brenda 2:14 51:6                               cause 1:21 53:2
                                                      98:19 101:9,9,10
        116:13                 53:17 57:9 67:7                                112:3
                                                      101:16,17 102:2
      bill 25:19 124:16        68:25 84:17 94:3                             center 2:9
                                                      107:14,15 109:5
      billing 89:22 91:4       98:13 106:6 109:23                           certainly 134:4
                                                      113:19 114:16,17
      bills 20:2,9 22:11       122:2 145:9                                    135:8,14
                                                    calling 65:12
        23:25 25:6,7 71:10   brief 18:2 40:9 85:3                           certificate 3:5,6
                                                      108:21,21
        72:21 74:16 76:23      115:19                                         7:23 18:8 100:23
                                                    calm 70:9
        76:23 83:7           brightstar 21:15                                 104:8,11,13 148:1
                                                    cancel 34:14 49:1,2
      birth 6:5                28:5 34:23                                     149:1
                                                      49:3 51:23 56:4
      biscayne 150:1,2       bring 45:9 55:25                               certification
                                                      59:7 99:10 113:13
      bit 6:24 70:15 89:2      118:22                                         149:21
                                                      117:3 136:14
        99:25 130:10         broker 30:12                                   certify 148:9 149:7
                                                    cancelled 33:18
      blessing 77:12         brooks 85:16,17                                  149:11
                                                      34:17 35:5,5,7 49:4
      blood 68:12 83:13      brought 24:11                                  certifying 149:24
                                                      59:6,10,14,16
        83:14                  105:18                                       cgreene 2:6
                                                      100:8 112:20
      boca 2:10              buchsbau 2:3                                   chance 43:22
                                                      136:15
      bold 125:22              150:6                                          131:16 133:8 143:6
                                                    cancelling 56:2,2
      books 17:8,25          buckland 98:10                                   143:10,12 144:7
                                                      117:10
      born 16:18,19            99:4 101:24 111:20                           change 14:20 20:17
                                                    cancer 23:15
                                                                              22:20 126:25 151:6

                                       Veritext Legal Solutions
      800-726-7007                                                                 305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 156
                                     of 177

     [changes - contrary]                                                              Page 156

      changes 150:18,19        117:15 118:4,5          101:13 112:16        conduct 110:8
        151:4                  119:22 121:8,14         113:5,15 114:21        130:3
      characterize 19:17       133:17                  124:10 126:18,22     conducted 38:11
      charge 107:15          claiming 111:25           126:22 137:20        confused 6:24
      charged 124:13           112:8                 company's 130:3        connected 149:14
        137:11               clarification 88:5      complaint 121:6        connection 52:7
      charging 124:18        clarify 57:13             125:17 133:19        consequential
      chase 14:5 25:11,12    clear 68:15 75:19       complete 45:15           25:24 80:10 132:20
        76:11 84:11,14         90:18 104:21 113:2      52:1 57:18,22          144:15
        126:18,25 137:13       113:12 119:18           58:21 63:1 64:12     consider 87:20
      chat 61:2,7            clearly 113:11            66:21 95:24 96:1     considering 25:23
      chatted 61:8           client 84:24 89:23        101:6                construction 11:10
      check 6:19 100:11        118:11 131:14         completed 44:24          11:12,14,16
        105:13 140:5         close 27:9 36:2 74:9      48:19 55:19 58:3     consumer 85:20
      checking 26:12           83:22 115:17            59:2 60:10 95:23     contact 29:20
      checks 12:25           closest 150:15            96:4,22,24 97:3,16     96:20
      child 73:23,23         coaching 50:15            150:20               contacted 29:21
      children 8:7 27:2,4    code 89:22,24,24        completely 110:13        113:20
        27:11,14 69:17       collection 126:17       complications          contend 114:6
        71:14,15 72:14,16    come 29:22 36:5           88:13                  115:2 116:5
        73:1,3,13,19 74:20     51:7 58:2 60:12       computer 45:8,10       contending 115:8
        82:16 137:23           69:5,14 70:4,7 84:7     45:16                  115:23 125:11
      children's 16:16         91:18 107:3 118:24    concentrate 43:1         140:7,11,21
        73:5,10                134:11 136:25         concerned 34:1         contention 117:13
      choice 128:22,25         139:6 150:15            37:14 49:25 57:7       117:17 119:21
      chose 128:4            comfortable 91:7          64:18 70:2 79:3        120:5,13,25
      christina 82:19        coming 58:21              105:19 106:24,25     contents 85:11
      chronic 20:2 22:16     commentary 142:6          107:23 112:24          106:19 107:19
        23:25 77:9           commented 93:7            113:4 114:2,8          123:2
      chronically 77:11      commission 148:16         116:11               contestable 96:25
      city 10:22             committed 120:23        concerning 47:14         97:8,11
      civil 3:20 129:17        120:25                  58:22 60:1 65:19     continue 13:15
        143:8                communications            111:10 114:7 115:3   continued 128:4
      claim 3:16 50:10         64:16                   115:24 116:6         continues 51:4
        55:21 60:16 88:24    companies 23:1            138:23               contract 56:22 90:7
        89:4 90:12,15          29:18 57:6 127:12     conclude 150:21          132:17 133:17
        93:18 95:3,8,23      company 13:24           concluded 147:3          140:22,25
        97:15 101:6,18,24      20:13 21:14 22:19     conclusions 110:5      contractually
        102:22 107:7           23:13 25:18 28:14     condition 80:22          128:20
        108:10,14 111:4,10     28:24 30:10 33:9        81:1 110:10,19       contrary 29:5
        111:20,23,24           37:14 43:16 63:22

                                        Veritext Legal Solutions
      800-726-7007                                                                 305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 157
                                     of 177

     [control - deposition]                                                              Page 157

      control 149:23          counts 133:21           currently 6:10 8:23      78:23 79:7
      conversation 41:20      county 148:4 149:4        10:18 13:23 48:6     debts 13:25 14:1
        41:24 51:21,23          151:23                  123:19                 79:5 121:12,13
        53:23 56:7 61:13      couple 26:18 51:3       cv 1:2                 december 67:24
        63:19 65:19 93:20       59:4 61:23 62:9,10              d            decided 127:22,25
        93:24 108:6 111:19      82:18 95:19                                  decision 48:24
                                                      dairy 77:11
        113:11 123:3          course 18:10 33:24                               102:22 108:10
                                                      damage 25:24
      conversations             79:11 100:10                                 declarations 53:20
                                                        71:15 132:20
        51:18 60:11,22          106:16 111:24                                declare 151:16
                                                      damages 70:20
        62:25 68:20 87:7      court 1:1,18 4:18                              deep 7:2 25:22
                                                        79:23 80:10 125:12
        101:23 102:16           4:23 5:19 126:20                               73:22
                                                        132:22 133:16
        111:9,15 131:15         141:22 148:15                                deeper 99:19
                                                        143:5 144:12,15
      conversed 99:14           149:6,19 150:25                              default 8:25
                                                      date 6:5,17,21 7:8,9
      cooke 1:2               cover 31:21,25                                 defendant 1:8,17
                                                        7:10,11,21,22 8:1
      copies 92:21              83:16 103:23                                   2:7
                                                        35:25 41:22,23
      copy 42:12 92:20        coverage 27:23                                 defendant's 1:20
                                                        55:19 68:3 94:19
        92:22 94:13 146:22      34:15 49:9,11,16                               3:11 44:1 69:1 86:1
                                                        96:6,7,8 131:6
        146:25 150:19           49:18,20 57:6 59:3                             94:4 95:9 98:14
                                                        150:21 151:19
      correct 29:10 31:11       139:5                                          103:11 105:24
                                                      dated 122:20
        45:6 47:24 48:11      covered 20:15 23:3                               122:4 129:3 139:19
                                                        149:16
        48:12 66:5,14           23:15 32:5 137:2                             defense 89:6
                                                      dates 7:6 10:14
        70:18 87:17 107:7     craig 2:3 107:17                                 121:21
                                                      david 8:5 15:16
        108:19 123:14,15        110:24 150:6                                 defenses 133:20
                                                        16:17,18,19 82:17
        124:4 127:24          crazy 33:23                                      134:1,8
                                                      day 43:19 59:17
        138:22 139:10,14      credibility 133:6                              delay 5:14,19
                                                        101:14 138:14
        142:19,21 143:6         134:22                                       denied 101:18
                                                        144:4 148:13
        149:9                 credit 25:7,8,18                                 108:14 111:20,23
                                                        149:16 151:21
      corrected 139:12          71:9,11 75:10,12                               111:24 118:4
                                                      days 59:4 150:11
      corrections 150:18        75:13,14,16 76:15                            denying 107:7
                                                      deaf 74:21,21
      correctly 6:24 88:2       76:18 77:20,21,23                            department 131:11
                                                      deal 75:13 99:20
        91:10 110:16            78:1,7,18,23 79:2,3                            131:17 134:15
                                                        100:12
        112:11                  84:2,13 127:11                               dependent 8:11,13
                                                      dealing 13:11
      cost 72:5               critical 48:7                                  depends 61:25
                                                      deanna 82:19
      costs 121:21            crn 135:13                                       121:25
                                                      dear 150:12
      counsel 2:2,7 54:2      cross 145:11                                   depo 150:10 151:2
                                                      death 3:16 15:5
        54:6 108:18 122:23    cry 73:11                                      deponent 148:9
                                                        16:11 25:15 31:10
        122:25 145:13         cuba 18:14                                     deposed 4:12 134:3
                                                        48:7 53:2 95:8
        149:12,14 150:19      cuban 71:5                                     deposition 1:14,21
                                                        100:23 104:8,11,13
      count 145:3             curious 69:7                                     4:16 17:7,24 91:17
                                                      debt 13:7 75:16
      counting 27:14          current 9:23 11:4                                139:1 143:12,19,21
                                                        76:15,16 77:14,16
        82:16                   14:7 15:19 24:20                               149:8 150:14,22
                                                        77:20,20,25 78:19
                                         Veritext Legal Solutions
      800-726-7007                                                                   305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 158
                                     of 177

     [describe - embarrassment]                                                          Page 158

      describe 18:19 19:8       110:15 113:8,21       discussing 40:24        dollar 142:24
      described 110:6           116:25 117:15           54:23 85:11             144:23
      detailed 69:7             118:5 119:23          discussion 48:23        dollars 26:18 72:7
      details 60:5              135:17 140:25         dismiss 133:19          doris 82:19
      determine 111:14          141:6,12              dismissed 13:10         dr 3:14 40:12,13,22
      diabetes 39:15 41:1     diet 87:18,20 88:1        124:3                   41:25 42:6 52:15
        41:5,8,11,18 42:2,8   different 23:1,10       district 1:1,1            66:24 67:24 68:17
        42:16 44:17 52:4        34:21 50:6,17         doctor 24:4 39:24         68:21 69:4,6,11,19
        52:10,18,22,25          81:11,17 83:8,10        40:1 41:2,5,7,10,12     86:6,20 87:8 88:18
        53:3,4 57:18 58:3       83:12,12,23             52:16,17,18,21,23       89:8 90:24 92:10
        59:2,19 60:1,9,11     difficulty 43:9           63:12 64:3,11           93:4,21 98:17
        63:2,7,8,13,14,17     digitally 145:20          65:24 68:2,6 70:5,8     103:24 104:2,3,4,8
        63:18,18,20,23        digna 1:4,14 3:3          70:10 74:22 90:10       104:22 105:11,17
        64:4,13 67:3,8          4:2,11 5:16,22 6:8      98:9,20 109:9,10        109:1,6 111:1
        69:23 70:7,11,12        6:9 7:1 18:23 20:25     109:16,16 136:2,5     drive 2:9
        87:15 88:6,7,9,10       20:25 62:18 73:16     doctor's 36:3,4         due 13:2 33:21
        88:13,14,16,20          88:15 89:14 106:5       100:22                  49:21 140:22
        89:9,20 90:2,10,13      109:14,14 116:14      doctors 66:25           duly 4:3 148:10
        90:14,25 93:2,5,9       127:10 150:5,10         83:10,12 100:11                 e
        93:19,19,22 106:25      151:2,19                136:5
                                                                              e 6:9,9,15 47:11,14
        107:1,1,23,24         diploma 18:4            document 44:5,15
                                                                                47:17,19 57:2,3
        108:2,3,11,12         direct 3:4 4:6 54:9       44:19,24 50:9 54:1
                                                                                82:4,12,13,17
        109:4,4 110:17          149:23                  55:20 84:16,21
                                                                              earlier 21:1,10
        111:3,4 135:19        disability 12:10          97:3 122:7 129:8
                                                                                47:22 93:20 134:6
        138:23 139:7            48:8                    129:19 130:2 131:9
                                                                              earshot 118:19
      diabetic 53:7           disagree 80:3             131:16 133:2,23
                                                                              eat 73:12,14 77:7
        135:17                discharge 56:21           139:21 140:1
                                                                              eating 77:8 87:23
      diagnose 89:19          disclose 123:2            145:14,23 146:3,14
                                                                              education 18:16
      diagnosed 23:24           143:5 144:11            146:15 151:17
                                                                              educational 18:3
        52:25 88:6,9 90:2     disclosures 144:11      documentation
                                                                                18:13
        107:24 135:19           144:17                  43:3,4
                                                                              effect 43:18 48:2
      diagnosis 24:9          discontinued 29:7       documented
                                                                                59:3 123:7
        138:23                  29:8 49:9,18            111:15,19
                                                                              eight 6:13 7:14
      die 112:2 113:1,23      discretion 149:23       documents 17:19
                                                                                10:4 26:22 83:10
        116:21                discuss 46:6 63:6         17:20,22,23 99:19
                                                                              either 71:15 90:13
      died 8:6 13:2 15:25       79:4 85:14,24           100:1 111:14
                                                                                130:20 145:20
        16:9,10,12 21:13        104:2 107:19          doing 13:12,19
                                                                              embarrassing 8:14
        25:5 35:19 36:16      discussed 46:12,13        20:25 50:8 61:12
                                                                                73:13,15
        53:11 68:10 70:13       61:10 65:21 66:4,5      62:3 69:3 76:21
                                                                              embarrassment
        76:1 77:2 100:5         69:5 85:14 118:9        78:8 124:7 143:19
                                                                                71:18
        105:5,10,21 109:9

                                         Veritext Legal Solutions
      800-726-7007                                                                    305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 159
                                     of 177

     [employed - fix]                                                                  Page 159

      employed 10:18,20       141:22               extra 10:24 51:22       filed 110:23 121:22
        10:21               executive 2:9 56:19               f               130:2 136:23
      employee 149:12       exercise 87:18 88:1                            filing 131:6
                                                   face 21:19 141:10
        149:13              exhibit 3:12,13,14                             fill 36:18,20 63:9
                                                      141:17,21 142:1
      enclose 104:11,13       3:15,16,17,18,19                             filled 36:11 37:13
                                                   fact 13:2 33:21
      enclosed 104:8,10       3:20,22,23 43:25                                37:17 63:15 97:18
                                                      49:21 109:8
        104:14                44:1,16 45:5 50:7                            financial 19:17
                                                   facts 90:3 117:16
      ended 76:1,7            55:8 57:10,14                                   27:10 79:15,19
                                                      151:17
        140:16                59:20 66:12 68:24                               131:11 134:16
                                                   fair 68:16 125:5
      engage 61:12            69:1 84:17,20 86:1                           financially 8:11
                                                      136:22
      enter 151:4             86:8 94:3,4,6 95:9                              17:3 149:15
                                                   false 115:24 116:4
      entire 84:25            95:11 98:14 100:14                           find 30:14 31:23
                                                   falsely 112:1,9
      envelope 92:20          100:15 103:11,14                                57:21 58:2 64:6
                                                   familiar 85:8 97:10
        98:22                 103:19 105:24                                   96:17 109:11
                                                      132:3
      errata 3:8 151:1        106:2,4,22 122:4,6                              124:25 128:19
                                                   family 27:14 70:12
      escrow 137:20           129:2,3,5,7 139:19                              143:11
                                                   fantastic 19:11
      especially 26:1         139:23,24,25 140:3                           fine 40:8 41:7
                                                      51:9 115:18
      esquire 2:3,8 150:6     145:10                                          62:15 109:10 119:2
                                                   far 33:25 37:13
      estimate 6:20 125:9   exhibits 3:9,11                                   119:8 139:16
                                                      57:7 64:18 106:24
      event 112:2 150:17    existing 49:10,19                                 142:14
                                                      107:23 112:24,24
      everybody 14:1,2      expect 76:24                                   fingers 76:25
                                                      114:2,8 116:16
      evidence 90:4         expenses 24:23                                 finish 4:17 5:6 9:14
                                                      119:10 123:17
        118:24 119:1,7        75:1,6 77:18,19                                 26:7 75:14
                                                      126:8
      exact 6:21 35:25        83:18 121:7,9                                finished 6:4 19:4
                                                   fast 130:16
      exactly 7:23 22:14      125:12,13,19,20,24                              144:20
                                                   father 109:8
        41:3 42:17 47:4       126:4,8 140:17                               finishes 124:14
                                                   february 103:17
        55:16 58:13 59:8    expensive 71:4                                 first 8:20,21 11:23
                                                      104:7 131:7 145:14
        59:17 60:4,5 68:3   expires 148:16                                    16:9 20:19,20 24:2
                                                   feel 46:17 82:25
        68:19 75:7 78:14    explain 99:4 102:9                                24:15 40:18 45:5
                                                      146:13
        82:23 84:7 110:9      102:13 132:15                                   53:8 85:23 86:12
                                                   feeling 105:14,16
        117:11,19,21        explained 28:23                                   86:13 92:23 94:23
                                                   fees 121:23 137:5
      examination 3:2         96:25 97:14                                     95:16 100:6 105:6
                                                      137:11,17 138:12
        4:6 38:6,8 39:7     explaining 110:12                                 105:16 107:2 112:3
                                                   felt 69:15
        145:11 146:11         130:2                                           112:18 116:21
                                                   fight 26:6 91:6
      examiner 38:18,24     express 14:5 25:9                                 117:16 118:5
                                                   figure 61:21 142:24
        39:15 40:25 56:18     75:25 76:9 84:14                                119:23 129:18
                                                      143:3 144:23
      example 75:24           100:22 137:13                                   132:23
                                                   figured 24:19
      exception 144:3         140:15                                       five 62:21 85:1
                                                      126:7
      excluded 112:3        expressed 135:6                                   115:15
                                                   file 50:10 85:20,25
      excuse 18:22 39:11    expressly 97:17                                fix 70:23 71:15
                                                      123:9 138:17
        42:4 57:3,20

                                      Veritext Legal Solutions
      800-726-7007                                                                 305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 160
                                     of 177

     [fixed - goes]                                                                    Page 160

      fixed 24:14              98:24 99:4 100:6     formal 18:5,16           150:25
      fl 2:5,10 150:8          101:2 102:19,22      forth 55:8 56:8        getting 5:15 15:4
      florida 1:1,19 5:10      103:17 104:5,23        93:14                  29:2 43:9 52:14
        10:3,4,5,7 15:10       107:6,19 108:9       found 63:22 125:1        71:25 72:3 73:6
        38:2 148:3,8 149:3     109:3 110:22 111:2   foundation 92:7          115:17
        150:2 151:22           111:2,4,8,15,20,25   four 27:5 49:8 62:5    gift 80:23
      flying 62:4              112:4,16,17 113:19     72:10 73:6 81:15     give 6:20 18:2 35:7
      focus 95:14 106:12       113:20 114:1,2,3       140:25 141:12,19       41:16 52:5 56:25
      focused 103:5            114:17,17,17,19,20     142:2,9                57:2 73:25 74:12
      follow 52:1              114:20,21,24 115:4   frances 16:17,22         79:12 81:1,16 82:7
      following 21:1           116:20 117:2,12,14     82:17                  82:10,18 90:16
        112:4                  117:19 118:3 119:3   fraud 60:16 88:24        94:13 99:18 137:24
      follows 4:4              119:22 120:6,15,22     89:7 90:6 132:16       138:19 143:22
      font 54:4                120:25 121:8,14        133:14 135:5,7,10      144:23
      forbid 99:12             131:18 132:8 133:3   fraudulently 112:1     given 33:6 79:23
      force 48:8               135:22,22 136:1,3    free 46:17               80:21 83:4 140:12
      foreclosure 9:3          136:4,5 138:22       friday 1:12 150:16       140:18 143:23
        136:12,23              139:6,6 140:7        friends 74:17,18         149:10
      foregoing 149:8,21       142:25 150:9 151:2     80:17,19,21 82:11    giving 126:21
        151:17               forget 103:7           front 50:12 53:12        139:12
      foresters 1:7 3:13     forgot 104:11            54:2 140:1           glad 82:5
        3:15,17,19,23 9:11   form 12:8 18:21,25     full 4:9 124:23        go 7:24 19:4,10
        13:3,7 14:2 20:10      19:24 28:12,17       funds 140:22             24:4,7 25:22 26:6
        20:12,12 24:22         31:19 33:15 35:2,6   furious 108:4            46:5,14 52:10,14
        27:18 28:24,24         39:3,16 42:3,24      furnish 150:19           53:18 56:16 57:9
        29:5,8,12,13,15,19     43:10 44:25 47:3     further 56:17            65:24 68:11,12
        29:22,24,24 32:25      48:14 49:15 53:9       61:20 110:8 149:11     69:4 72:1 73:9 80:3
        33:4,19,24 34:6,21     56:11 58:17 60:2               g              80:8 82:9 83:11
        35:14 36:19 37:1       63:3,9 64:8,24                                86:3 89:1 91:17
                                                    g 6:15
        41:25 42:1,7,10,10     65:22 70:22 73:25                             92:2 96:14 97:7
                                                    garbage 53:11
        42:13,19,20 43:16      80:2,11 86:22 88:8                            98:16,17 100:1,12
                                                    general 27:22
        43:21 47:24 48:24      88:21 91:15 93:13                             100:18 104:18
                                                      28:10 29:9 32:7
        51:24 52:20 55:12      95:23 96:21,24                                105:21 118:20
                                                      33:18,22 34:3,14
        56:1,19,21,24 57:8     97:2,6,16 101:7                               129:14 130:9,14
                                                      34:18 35:4 37:9,12
        57:23 58:24 59:13      102:24 104:16                                 131:1,24 145:2
                                                      37:18 38:4,13 43:7
        63:8,21,22 64:11       111:5 116:1,9,23                              146:6
                                                      43:14 47:23 48:25
        64:17,19,20,22         117:18 118:7 124:5                          god 99:11
                                                      51:24 59:3,14
        65:9,12 80:9 84:23     127:18 128:7,23                             god's 99:12
                                                      114:22 138:24
        87:6 92:12,19 93:7     135:18 140:9,24                             goes 130:16 133:6
                                                    generally 18:19
        93:19 95:2,6 96:20     142:20 143:1 146:9                            134:22
                                                    gerlach 1:18 148:7
        97:19,23,24 98:2                              148:15 149:6,19
                                       Veritext Legal Solutions
      800-726-7007                                                                 305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 161
                                     of 177

     [going - home]                                                                   Page 161

      going 4:22,23,24      green 2:3 150:6           132:13,21 133:5,7      76:25 87:22 110:13
        5:16 19:25 26:1     greene 2:3,3 5:13         133:24 134:17,23       112:24,25 136:1
        29:3 31:25 33:16      7:1 13:14 17:15         135:18 137:1         hear 4:23 18:24
        33:21,25 34:10,12     18:21,23 19:10,24       138:25 140:9,24        67:18 89:15 90:20
        37:15,16 38:14        20:25 21:8 22:21        141:7,22 142:3,7       91:22,24
        40:3 43:7,20,21,23    25:21 26:5 28:12        142:20 143:1,7,15    hearing 74:20,22
        46:14 47:23 48:3      28:17 31:9,13,19        144:8,17,24 145:7      74:23,24 89:12
        49:1,2 50:13 51:2,5   33:15 35:2,6 36:10      145:12 146:10,17       93:15
        51:6,20 54:7,12       36:13 39:3,8,16         146:21 150:6,6       heart 53:3,14 70:13
        59:11,19 60:14,15     40:3,7 42:3,24 43:1   gross 121:1            heavy 87:21
        61:11 73:1,7 79:1     43:10 44:6,9,14,25    guess 61:24 63:25      help 4:18 74:11
        80:7 82:14,18 84:7    46:5,11 47:3 48:14      70:14 131:3            129:23,24 130:13
        88:23,24 89:4,10      49:15,23 50:5,8,20    guys 90:12 126:10      heritage 71:5
        91:8,16 92:6 95:14    50:25 51:9 53:9                 h            hershman 3:14
        95:18 99:6,10,25      54:1,19 56:11 58:8                             39:25 40:12,13,22
                                                    h 82:12
        101:10 102:3 106:9    58:17 60:2,14 61:6                             41:25 42:6 52:15
                                                    hand 148:12
        109:10 112:14,23      61:19 62:2,12,16                               66:24 67:24 68:17
                                                    hands 89:7 90:5
        113:14 114:14         62:18,20 63:3 64:8                             68:21 69:4,6,11,19
                                                      134:10 135:9
        117:5 119:1,12,18     64:24 65:22 66:6                               86:6,20 87:8 88:18
                                                    handwriting 45:11
        126:1 127:3,5,7       67:13 70:22 73:16                              89:8 90:24 93:4,21
                                                      57:13 66:16,17,19
        133:11 134:12,24      75:19,23 78:2,5                                103:24 104:4
                                                      95:18,20
        134:25 135:15         80:2,11 81:4 82:3,5                            105:11,17 109:1,6
                                                    happen 33:22
        142:12 143:18         84:24 86:22 88:8                               111:1
                                                      55:17 59:22 99:13
      good 4:8 19:21,21       88:15,21 89:10,18                            hershman's 92:10
                                                      112:19 113:10
        20:13 21:4 23:13      91:2,23 92:2 93:13                             98:17 104:2,3,8,22
                                                    happened 20:15
        23:14 37:14 42:13     94:8 95:12 96:9                              hetherington 2:9
                                                      33:5,7 99:12,22
        62:3,14,16,18 68:5    97:2,6 100:18                                hh41912 148:16
                                                      101:19 113:6 139:9
        69:9,15,16 70:3,11    102:24 104:16                                high 18:4,6,14,17
                                                    happening 134:2
        71:8 74:1 78:9        106:3,9,20 108:13                              29:3
                                                    happens 20:22 32:2
        87:16 113:15          108:17 109:14,24                             hire 84:9
                                                      56:5 121:25
        131:23                111:5 114:10,14                              history 70:12
                                                    happy 50:15 61:12
      goodman 1:2 135:2       115:10,15,18 116:1                           hit 139:6
                                                    hard 45:9 83:3
      goodman's 134:24        116:9,14,23 117:18                           hold 49:25 82:20
                                                      117:4
      gotten 116:10           118:7,12,15,22                                 118:12
                                                    head 4:21
        142:10                119:8,15,24 120:8                            hollywood 2:4,5
                                                    health 20:16 22:17
      graduated 18:14         120:18 121:2 122:9                             150:7,8
                                                      23:4,8,10,17,20,22
      grandchildren           122:12 124:5                                 home 6:1 8:23
                                                      24:1 42:14 70:2
        16:24 17:1,2,4        125:16,22 126:10                               15:17,19,20 24:20
                                                      87:16
        27:13,16              127:10,18 128:7,23                             30:7 63:1 69:5
                                                    healthy 33:23
      great 20:16 27:16       129:9,13,23 130:1                              101:6 105:18
                                                      42:21 52:22 64:4
        51:9 115:18 139:16    130:13 131:23                                  128:16,17 136:7
                                                      69:16,18 70:3
                                       Veritext Legal Solutions
      800-726-7007                                                                305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 162
                                     of 177

     [homeowners - investigation]                                                      Page 162

      homeowners 31:17         60:23 64:15 65:7      independent 1:7          52:18 56:3,21 57:6
       31:20                   65:12,15,20,20          145:19 150:9 151:2     59:5,11 63:24 64:1
      honest 72:2 73:7,8       66:4,5,9,13,24 67:3   index 3:1                64:17,23 65:5,9,13
       77:1 143:24             67:20,23 68:17,22     indicated 46:3           70:17,24 72:22
      honestly 85:21           75:2 76:15 83:6,17      145:23                 74:8 77:13,25
       116:11 124:20           85:12,19 86:21        inducement 132:16        79:12 83:15,24
      hopefully 143:21         88:19 92:10 93:22       133:14 135:5,8,11      87:14 93:8 99:10
       144:1                   94:19 95:2 96:18      information 13:14        110:14 112:15
      hour 40:4 62:5           99:9 100:4 103:5        58:22 64:2,6,9         113:13,18,19,21
       124:13,19               107:14 108:2,11         110:4,7 119:21         116:21 127:6,17
      hours 61:23 62:6,9       109:3 111:3 115:7       138:22 139:10,14       128:1,3,16,17
       62:11 135:15            118:5 119:23          initial 30:23            130:3 136:10,14,17
       150:16                  126:15 132:5          initially 121:8,14       136:18 137:14
      house 24:15,16,17        137:25                  137:14                 139:10,16 140:8,23
       25:1,2,4,4 31:4      husband's 6:14           initiate 136:12          141:5,10
       35:24 36:5,17,18        11:23 45:3 66:19      injection 83:11        insurances 23:10
       38:10,14,18,25          89:9 93:5 97:23       injections 24:2        insured 48:6
       44:23 45:15 52:7        98:25 101:3           inquiry 120:6          insured's 120:16
       52:10 53:12 72:22                i            inside 72:9            insurer 3:20
       72:25 73:10 74:7                              institution 120:16       129:17
                            idea 61:14,24 62:5
       96:3 97:16 128:1,3                            instructing 61:4       intended 119:22
                               122:1 125:7
       136:10,13,16,18                               instructions 21:1      intending 29:1
                            illness 48:7
      how's 91:13                                      91:25                intention 116:20
                            imagine 44:21 46:4
      huh 27:8 35:1 38:1                             insurance 13:3           117:15 118:4
                               46:23,24 60:6 79:9
       48:10 68:1 79:8                                 14:11,12 20:10,11    intentional 120:23
                            immediately
       138:3                                           20:17,20,22,23,24    intentions 117:20
                               139:12
      human 115:1,6                                    21:11,13,14,16       interest 13:5 71:21
                            impact 9:14,15,18
      humana 23:9,22                                   22:17 23:4,8,13,14     76:3,6,7,7,11 83:2
                            important 73:17,24
       37:6                                            23:17,20,22 24:1       83:3 121:17 137:8
                               85:15 103:3,5
      humira 24:2 74:24                                24:25 25:2,2,4,5       142:19
                            included 88:18
       77:2                                            27:19,20,22 28:2,4   interested 149:15
                               93:5
      hundred 26:18                                    28:11 29:2,18,25     interject 25:21
                            including 104:3
      hurt 103:4                                       30:22 31:17,20,20    interrogatories
                            income 11:4 12:2
      husband 9:7 10:12                                31:25 32:1,9,11,12     144:4
                               15:5,8 45:23 46:2
       14:20 15:24 16:9                                32:19 33:14,19       interrupt 114:10
                               46:21 47:5 48:8
       20:23 21:17 29:25                               34:10,12,16,22         114:11
                            incomplete 110:6
       32:3 35:19,20                                   37:3,5,8 40:25       investigate 99:19
                            incorrect 110:6
       36:16 46:2,21 48:2                              41:17 42:12 47:14      100:6 120:16
                            increase 28:25
       48:13,17 51:17                                  48:2,5,8,21,21,22    investigation 97:1
                            incurred 121:13,18
       53:23 55:7,21                                   48:23 49:3,10,11       97:11
                               121:21
       57:24 58:7 59:22                                49:20,22 51:21,22

                                       Veritext Legal Solutions
      800-726-7007                                                                  305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 163
                                     of 177

     [involved - letter]                                                                Page 163

      involved 9:2 30:20      jimmy 16:17,20           78:14,24 79:1 80:5   large 1:19
        32:21 37:9              82:17                  80:22,25 81:4        late 137:5,11,17,18
      involvement 32:23       job 10:23,25 11:21       82:11,24 84:6,7        137:23 138:5,8,9
        37:11                   11:22,23               85:13,16,19 87:7       138:12
      israel 26:22            judge 60:17 80:15        87:10,11 89:8        lawsuit 12:15,16
      issuance 112:4            133:12 134:24          90:13 95:16,17         13:10 25:15 110:23
      issue 25:24 30:14         135:2                  97:13 99:7 103:9       124:3 138:15
        60:21 89:18 132:14    julie 85:16,17           103:10 106:6         lawyer 12:20 13:9
        133:14,15 135:6       jury 80:7                107:25 109:6,8,20      13:11,12,19 84:6,8
      issued 49:12 59:14                k              110:21 111:22          84:9 92:23,23
        105:3                                          112:12 113:9 115:1     107:16,16 108:7
                              keep 13:17 19:25
      issues 25:18 60:16                               116:14 119:6 124:7     110:11,12,25
                                82:14 131:25
      issuing 132:9                                    124:15,18 125:10       119:20 120:4,15
                              keeping 128:20
      italy 26:23                                      125:10 127:3,7,7,8     123:3,4 124:6,11
                              kenneth 39:24
      items 55:8 56:8                                  127:8,9 129:9          124:21 125:1,2,21
                              kind 63:14 98:7
                j                                      130:6,22,23 131:10     126:7,8 131:11
                                128:12
                                                       131:13,16,21,22      lawyers 110:21
      j.c. 75:11              kindness 19:13
                                                       133:8,18,20 134:8    lay 92:6
      january 36:3,7          kitchen 45:19
                                                       134:10,14,17,20      lead 80:4
        55:20 57:23 84:22     knew 10:16 33:10
                                                       136:15,18 143:4      learn 97:22,25
        86:18 94:21 96:3        41:6 59:11 63:13
                                                       144:14,20            learned 98:24
        138:6                   81:1 90:9 99:21,24
                                                     knowledge 12:11          119:3 138:23
      japan 26:22               108:23 136:13,25
                                                       25:14,16 37:2        leave 91:23
      jazmin 28:22 29:14      know 5:2,4 7:8,11
                                                       39:21 52:24 53:1     leeway 133:22
        29:15,16,21,25          7:22,23 8:1 10:15
                                                       65:18 66:3 95:1        134:11
        33:1,11,17,19,25        11:16 13:12,18,19
                                                       103:1 110:18 112:7   left 62:24 101:11
        34:21 35:13,14,16       13:20,23 16:7
                                                       120:7,17 132:5         107:14 112:15
        35:18,23 36:5,15        17:10 25:17,20
                                                     knows 73:24              113:20 133:15
        42:10,10 44:23          27:9,18,23 28:20
                                                     kramer 2:3 150:6       legal 117:3 150:1
        45:8,14 46:1,20         30:19,19 33:11
                                                     kramergreen.com        letter 3:7,13,14,15
        47:13 48:1,13           34:23 35:16 37:15
                                                       2:6                    3:17,18,19,23 36:3
        51:17 52:7 53:23        37:15 38:5,11,20
                                                     kristina 2:8 114:11      36:4 42:1,6,9,11,12
        55:7 63:21 64:7,10      38:24 41:18,20
                                                     kristina.pett 2:11       42:13,14,20,22,25
        64:15 65:4,8,16,19      42:18,23,25,25
                                                     kronzek 2:14             52:5,14,20,21,23
        66:21 67:2,11 87:4      43:8 45:14 50:11
                                                               l              58:23 63:15 65:24
        87:7 99:9 113:24        50:18 55:2 57:5
                                                     l 82:22                  84:18,22,25 85:5
        114:1,1,3,6,8,18,19     58:14,15 59:5,8,13
                                                     lab 68:12                85:11,13,22 86:3,4
        114:23 115:3,4,12       59:16 60:25 67:17
                                                     lady 7:3,4 98:1,7,8      86:5,9,20 87:3,8,13
      jazmin's 35:11 45:2       67:23 68:2,6 70:2
                                                       98:19                  87:15,25 89:25,25
        63:1                    71:12,12 72:4,11
                                                     language 112:1           94:11,14,15 98:13
      jewelry 14:12,13          72:23 74:3,21 75:5
                                                                              103:17,21,23 104:7
                                75:9,9 76:10 77:9
                                        Veritext Legal Solutions
      800-726-7007                                                                  305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 164
                                     of 177

     [letter - meaning]                                                                 Page 164

         105:23 106:13,15     limited 46:14             99:17 100:1,10                m
         106:17,19,23 107:6   line 46:15 51:4 54:9      102:19 109:6         m 2:3 150:6
         107:12,13,18,20         54:17,18 55:2          110:16 112:5,10      ma'am 86:7
         108:5,15,23 109:2       150:18 151:6           113:2 117:6 121:25   madam 141:22
         109:2,17,23 110:22   lines 54:3                128:2 138:14         mail 47:11,17,19
         111:2 126:21         lips 5:20               longer 61:10 62:10      57:2,3 104:19
         135:24,25 136:2,21   lisa 1:18 5:17 62:13    look 7:1 17:19,23      mails 47:14
         139:13,14,15,22         98:10,11,24 101:2      43:23 50:2 78:25     main 51:20
         150:13                  101:9,24 102:5,15      79:1 80:13 84:20     majority 24:3
      letters 111:11             102:22 103:3,6         92:16 94:6 95:11     making 75:12
         126:16                  107:21 108:2,21        100:14,18 103:13      123:18
      level 136:24               111:19,22 148:7,15     106:1,17 111:13      man 19:14
      liability 132:22           149:6,19 150:25        122:6 129:5,6        manager 10:24
         133:1                list 32:16 33:5,8         130:17 139:23        march 10:13
      life 8:14 11:18            81:19,21 150:18        146:14               mark 43:25
         14:11 20:20,22,23    listed 130:4 144:18     looked 63:25 92:16     marked 44:1 69:1
         20:24 21:11,13,14       144:18                 92:25 111:8,11        84:20 86:1 94:4
         27:19,20,22 28:2,4   listen 19:3 73:17         145:15                95:9 98:14 103:11
         29:2 32:9,11 33:18      109:14 118:18,18     looking 43:2 49:24      103:13 105:24
         34:9,12,21 37:3,5       144:18                 50:3,9,17,19 61:22    106:1 122:4,6
         43:7 47:14 48:7      listened 91:25            62:5 66:12 97:4       129:3,5,7 139:19
         49:10,19 51:21,22    listening 133:25          98:4 134:25 145:19    139:23
         56:3 64:17,23 65:5   little 5:14 6:24        looks 5:13 103:15      married 6:12 7:14
         65:8,13 70:17 71:8      70:15 89:1 98:5,5      104:14 131:4          7:15 8:3,4,5 10:11
         71:17,18,19 77:13       99:25 122:13 130:9   lose 69:19 136:7,11     10:16 12:1 15:16
         77:25 83:24 93:8     live 9:21,23 15:13      losing 103:5            19:18,19 20:19,20
         113:18,21 127:6,16      15:22 16:1 37:20     losses 140:13           20:21 27:11,24,25
         137:14 141:5,10         37:22 71:19,19       lost 78:16 113:6        28:3,7 37:21
      lifestyle 18:20 19:9    lived 5:11 10:7,7       lot 20:1 21:10          138:16
      lightbourn 35:12           15:23                  25:23,25 34:7 62:9   marry 6:16
         54:22 55:21 57:21    living 15:13 20:5         70:23 71:7,14        matter 50:13 70:21
         58:21 59:21 66:4     llp 2:9                   74:22 75:7 78:21      110:15 117:5
         79:5 94:13,24        loaned 73:19              83:9 112:13 128:15    150:23
         95:24 96:17 99:1     loans 18:11               133:11 134:7,12      mcdowell 2:9
         101:6 102:10,16      log 5:17,17,22          loud 59:21 67:5,12     mean 21:25 22:21
         113:25 114:6 115:3   long 5:11 6:12 9:5        67:15,16,18           31:9,21 33:7 58:8
         115:4,21 116:8          10:10,15,25 11:16    lump 123:25             91:22 101:12
      liked 68:8                 16:1 17:17 24:7        127:23 128:6          113:24 125:13,15
      limit 91:16                37:22 40:14 51:23    lunch 61:16 62:13      meaning 86:16
      limitations 46:12          55:15 56:5,23 71:9     62:22                 97:13
                                 71:11 74:1 99:16

                                         Veritext Legal Solutions
      800-726-7007                                                                  305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 165
                                     of 177

     [means - notes]                                                                  Page 165

      means 31:20           minutes 17:18 40:7       9:5,6,8 14:6,7,8,10     87:15 97:22,25
       149:22                54:8,20 62:21 85:1      14:16 20:7,8,8,9,14     99:5 101:2 136:16
      meant 31:23            145:16                  24:24 25:3 29:17      needs 106:16
      meat 77:8             mischaracterizing        29:19 30:3,4,7,9,12   negligence 121:1
      medical 20:2 22:11     89:19                   30:15,18,20,21,22     negotiate 123:25
       38:6,8,18,24 39:7    misconduct 120:23        30:23,25 31:2,12      negotiating 12:20
       39:15 56:18 63:9     misrepresentations       31:15,21 32:1,2,4,4     12:21 13:9,20
       63:10,12 76:22,23     134:15                  32:5,7,11,11,12,13    neither 77:7
       77:4,18,19 83:7,18   missed 14:14             32:19 33:13 34:9      net 47:7
       88:19 89:22 90:25    misunderstood            72:22,23 113:18       never 9:2 14:14
       91:3 93:5 97:23       16:8                    127:16,24 128:2,6       20:8 25:20 32:4
       98:25 101:3 103:24   modify 56:21             128:13,18,21            33:24 41:11 68:17
       110:4 132:10,11      moment 22:13 29:7        136:14,15 137:6,9       70:5 71:16 72:3
      medication 9:12,18     46:8 50:21 53:5         137:20                  88:6,9,10,12,16
       9:20 53:6 74:24       72:1 89:15 103:4      move 10:3 51:7            91:8 92:24 93:10
       77:4 105:18,20        109:19,20 130:10        61:2 106:11 134:25      101:11,14,15,22
      medications 83:11     monday 144:2             142:13                  106:25,25 107:22
       105:1,4,5,7           150:16                moved 10:4,8 15:10        108:3,11 109:4
      medicines 24:3        monetary 79:25           16:13 38:2 133:19       111:3 112:15,19
      meet 10:5 17:9,10     money 9:11 14:2        mute 46:7 91:22           113:22 116:20
       29:16 35:13           19:22 34:25 35:8                n               117:14 118:4
      meeting 1:11 45:18     71:21 72:14,15,18                               119:22 120:6
                                                   n 82:13,13
       52:12 59:25           72:19,24 73:3,5,6                               124:16 128:17
                                                   name 4:9 6:7,14
      memory 61:11           73:19 74:12 76:2                                136:22 138:11,11
                                                     22:25 30:10 31:2,4
      mentioned 21:11        77:2,3 78:15 80:17                              138:12 139:17
                                                     31:7 35:11 72:9
       41:14 47:22 93:20     80:20,21 81:1,12                              new 10:1,6,7,9,21
                                                     75:11 82:11 98:6
       112:12                81:20 83:1,4,15                                 15:10,11,14 16:7
                                                     124:21,23
      messages 101:11        125:5 127:4,20,22                               16:13 23:12 28:13
                                                   names 16:16 29:18
      met 10:8,9 11:6        128:15 140:8,12,14                              37:20,21,23 38:14
                                                     29:20 32:17,25
       21:17 101:5           142:24 143:14                                   38:22
                                                     33:5,8 81:22,25
      mhllp.com 2:11        month 83:8 123:18                              nice 7:2,4
                                                     82:9,10
      miami 5:10 10:21       123:20,23,24                                  night 73:12
                                                   necessarily 87:20
       11:14 150:2          monthly 14:15 15:5                             nodding 4:21
                                                   necessary 7:25
      mib 85:8,20 89:24      21:21 24:23 34:4,6                            non 112:3
                                                   need 4:23 6:20 7:8
      middle 5:5             75:1,5 78:8,9 121:7                           normally 90:3
                                                     33:12 44:6 98:8
      military 72:16         121:9 128:5,14,21                               134:2
                                                     104:1 106:12
      mind 73:22            months 9:11 45:24                              notarized 150:18
                                                     110:24 118:17
      mine 45:2              46:2,21 68:7                                  notary 1:18 148:7
                                                     139:21
      minute 27:24 73:16    morning 4:8                                      151:23
                                                   needed 31:17 42:20
       145:16 146:2         mortgage 6:3,4                                 notes 98:4,6 108:6
                                                     42:21 58:2 63:21
                             8:15,17,18,19,25                                108:7
                                                     64:2,11 74:23
                                      Veritext Legal Solutions
      800-726-7007                                                                 305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 166
                                     of 177

     [notice - paper]                                                                  Page 166

      notice 1:20 3:20         146:9                  87:21 88:3 89:17     owing 140:16
        129:17               obligated 75:9           106:8,20 111:13      owned 140:15
      notified 95:2          obtain 18:8 21:16        116:12,12 119:13               p
      notify 98:20,20          28:10 29:12 30:3       119:15 122:12,15
                                                                           p 6:9 82:22
      noting 150:18          obtained 27:23           129:23 130:22,25
                                                                           p.m. 1:12 147:3
      november 138:6           28:13 29:9,13 30:2     131:6,23 141:16
                                                                             150:16
      number 12:23 22:2        30:18,19 31:15         142:3,14 145:3
                                                                           pablo 82:22
        50:4 66:22 67:12       32:10 38:4 77:13       146:2,20
                                                                           page 3:2 44:11,12
        67:14,21 80:14,15      77:15,17,25 138:22   old 29:1 33:23
                                                                             45:5 47:21 49:8
        84:17 89:18 95:21    obtaining 30:20,21       34:11 72:11 98:6
                                                                             50:1,3 53:19 55:9
        102:1 114:18           30:21 33:13 37:1       112:21,22
                                                                             56:8 57:13 66:12
        150:11,15              98:16                oldest 109:5
                                                                             67:8 96:10,13,14
      numbers 143:20         obviously 54:11        once 12:2 13:6 14:9
                                                                             104:18 122:9,11
        150:18                 90:12 118:23 119:4     82:16 101:8,9
                                                                             131:24,25 150:18
      numerous 135:23          130:14 139:15          108:7 111:1 139:14
                                                                             151:6
        136:5                occasion 18:25         ones 82:22 137:12
                                                                           pages 150:11
      nw 2:9                 occupation 11:7        open 60:25
                                                                           paid 8:16,20 9:10
                o            occurred 41:20         opportunity 143:2
                                                                             13:6,8 14:1,2,5,5,6
                             october 1:12           opposed 108:18
      o 6:15,15 82:13,22                                                     22:3 32:2,14 34:24
                               122:20 148:13        order 1:7 5:20
        150:6                                                                55:12,16,22,23
                               149:16 150:4,10        46:16 55:12 61:3
      oath 3:5 4:4 148:1                                                     56:5,24 70:17
                               151:3                  73:9 79:12 87:14
      object 18:21,25                                                        71:10 74:4,16,16
                             office 10:24 86:25       88:25 89:5 90:17
        19:24 28:12,17                                                       74:17,17,20 75:11
                               98:17 104:2,3,22       91:4 126:20 133:12
        31:19 33:15 35:2,6                                                   76:8 78:8 80:23
                               150:15,16              135:1,12 142:13
        39:3,16 42:3,24                                                      82:23 83:21,24
                             officer 8:6 11:25        144:25 145:2 150:9
        43:10 44:25 48:14                                                    84:2,11 90:11,15
                               16:12                  151:2
        49:15 53:9 56:11                                                     93:18 99:18,23,24
                             official 148:12        ordered 146:22,23
        58:17 60:2,14 63:3                                                   100:2 102:4,19
                             oh 12:19 88:16         organized 17:8,25
        65:22 80:2,11 88:8                                                   111:4 112:13,14
                               129:22 138:11        outcome 13:20
        88:21 91:11,15                                                       113:6 116:11,25,25
                             okay 5:7,8,16 7:5      outside 53:10,11
        93:13 97:2,6                                                         117:1,5,24 118:1
                               7:20 8:3 19:5,6        89:11 93:14
        102:24 104:16                                                        123:22,23 124:12
                               21:6,8 26:5 27:17    owe 13:23,24 77:23
        111:5 116:1,9,23                                                     125:4 127:16 137:7
                               29:20 30:6,23 32:6     83:7,8,18 121:24
        117:18 118:7 124:5                                                   137:14,22 138:6,9
                               32:16 33:3 34:23       123:22,24 125:7
        127:18 128:7,23                                                      138:11 141:6,17,20
                               35:10 38:22 39:2       140:14
        135:18 140:9,24                                                      141:25 142:16
                               43:5 44:23 45:12     owed 71:21,22
        142:20 143:1                                                       palm 148:4 149:4
                               46:9 47:7 50:5         75:25,25 80:14,25
      objection 19:2,3,10                                                  paper 59:10 64:3
                               54:19 62:2 74:3        140:14
        39:8 47:3 64:8,24                                                    64:11 129:10
                               75:23 77:17,22       owes 140:7
        70:22 86:22 90:3                                                     145:20,20
                               78:5 81:22 82:10
        91:12,13,19 92:2
                                       Veritext Legal Solutions
      800-726-7007                                                                 305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 167
                                     of 177

     [papers - picture]                                                                Page 167

      papers 36:9,18,20        83:2,3,21,22,25      perfect 20:16 69:14       104:17 105:22,25
       45:9 98:5,22            84:8 93:8 101:10     perjury 151:16            106:14,21 107:4
      paperwork 6:19           101:13 112:4,17      permission 119:9          108:16,19,25
       64:13 98:9              113:14 114:20        permitted 135:3           109:22 110:2 111:7
      paragraph 56:17          116:20 117:23        person 29:21,24           114:12,25 115:14
       110:3 125:18            119:22 121:7,10,24     56:19 76:25 96:19       115:17,20 116:3,18
      paralegal 2:14           123:9,13 124:10      personal 79:15,19         118:2,10 119:6,14
       43:20                   126:19,25 127:5,15   personally 78:3           119:17 120:2,12,21
      part 24:4 45:15          127:23 128:2,5,13      86:23 98:18             121:5 122:2,5,11
       50:10 52:1 54:10        128:15,22 136:10     pett 2:8 3:4 4:7          122:16 124:8
       93:1 125:11             136:13,16,18,21        5:25 7:2,12 13:17       125:18 126:1,3,14
      particular 95:15         137:5 138:1,4,5,8      13:22 19:7,16 21:3      127:14,21 128:10
       133:23                  140:18                 21:9 22:23 23:2         129:1,4,14,16,24
      parties 133:4          paying 6:4 24:24         26:3,8 28:15,19         130:6,19 131:24
       149:12,13               24:25 25:6 70:25       31:11,14,22 34:2        132:2,19,25 133:6
      parts 51:19              75:14 76:1,8,22        35:3,9 36:14 39:5       133:18 134:7,20
      party 12:15 25:15        83:1,9 117:15,20       39:10,19 40:3,6,8       135:16,20 137:3,4
       138:14                  118:4 121:8,14         40:10 42:5 43:3,6       139:3,4,20 140:20
      pass 10:12               123:19 124:9,11        43:12,25 44:2,8,10      141:2,9 142:5,14
      passed 14:8,9,21,23      128:5,14,21            44:18 45:4 46:9,11      142:15,22 143:10
       14:25 22:8 26:16      payment 3:22             46:19 47:6 48:16        144:6,10,22 145:3
       26:24 32:13 35:21       14:14,15 76:4,4        49:17 50:4,7,18         145:23 146:9,12,20
       65:1 68:22 75:17        122:18 128:5           51:2,5,10 53:13,17      146:25
       75:18 76:15,17,20     payments 14:10           53:21 54:18 55:5      pett's 2:14 19:5
       76:21 78:18,22          49:10,19 75:12         56:13 57:9,11           100:20
       83:17 94:19,24          78:9 123:10,16,21      58:10,11,19 60:8      phone 32:24 33:10
       95:2 96:18 126:16     payoff 124:1 128:6       61:4,17,24 62:7,17      58:8,10 66:7,8,9
       139:9                 pdf 96:11                62:23 63:5 64:14        98:7 102:2 118:22
      passing 75:2 105:7     penalties 151:16         65:2 66:1,8,11 67:7   phrase 91:2,10,14
       137:25 138:7          pending 48:8             67:10,19 68:24          97:10
      patient 41:13 94:1       132:19,21,23           69:2 73:18 74:13      phrased 102:25
      paula 82:15,15           144:14                 75:21 76:13 78:4      physical 70:6
      pawn 72:5,6            penney 75:11             78:11 80:6,16 81:7    physicals 68:3,4,8
      pay 9:9 12:1,25        pension 11:19,24         82:8 84:16,19 85:4      70:1
       13:3,4,7 14:4 18:10     12:5 15:3              86:2,24 88:11,17      physician 39:21
       20:1,8 24:1,3,4,5     people 4:19 81:11        89:2,6 90:22 91:21      40:14,16,19
       25:19 72:19,20,24       81:15,19 82:24         92:3,6,8 93:16 94:2   pick 58:23
       74:5,6,10,14,15         103:6                  94:5,10 95:7,10,12    picked 86:25
       75:3,4,8,9 76:4,5     percent 117:22           95:16,22 96:12        picking 102:1
       76:12 77:2,3,12       perez 6:9,9 8:5          97:5,9 98:12,15       picture 130:17,23
       78:15 80:9 81:14                               100:25 103:12

                                       Veritext Legal Solutions
      800-726-7007                                                                 305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 168
                                     of 177

     [piece - question]                                                                Page 168

      piece 129:10           policy's 21:19         priority 104:19          132:10,11
        145:19               portion 53:24 55:8     privilege 118:11       provided 59:22
      pills 77:5               59:20                probably 15:6 49:4     public 1:18 148:8
      place 38:9 45:18       portions 54:23           49:5 54:3 62:10        151:23
        128:21               position 56:20           74:23 119:12         puerto 15:21,22,23
      places 83:12,23          114:9 115:16         problem 7:9,21,22        15:24 16:1,6,12
      plaintiff 1:5 2:2      possibly 122:14          10:13 87:22 97:18    pull 43:20 50:1
        134:3                power 56:20              97:20 113:3,14         51:6 68:24 84:16
      plaintiff's 3:9        precluded 60:17          139:17 144:8           94:2 95:7 98:12
      plan 77:4              prediabetes 146:4      problems 7:6             105:22 122:2 129:1
      please 4:9 5:1,23        146:5                procedure 143:8        purchased 24:22
        46:17 54:21 55:1     prediabetic 132:3,6    proceedings 147:3        42:19 100:4 140:23
        114:11 130:10          145:24 146:16        process 32:21,23       purpose 87:12
        141:23 145:9         premium 21:21            37:9,12 38:15        purposes 84:22
        150:15,17              28:25 29:1,2,6         54:11 63:2 65:3        103:16 107:5
      plus 83:11               33:20,25 34:4,6,11     97:15 101:24         pursuant 1:20
      pocket 24:6              37:16 49:10,19         102:17 135:22          123:10
      point 8:14 25:22         112:23               procurement 90:6       pushed 128:25
        60:15 88:22 105:3    premiums 23:18         produced 111:14        put 43:22 46:7 49:1
        106:5 118:23         prepare 17:6,23        producer 56:18           49:6 50:25 53:17
        122:22 133:10          103:21               production 144:5         54:2 76:6 80:22,23
        134:9                presence 44:24         programming              80:24 87:5,6 89:9
      police 8:6 11:25         96:1                   10:24                  99:16,17 108:9
        16:12                present 2:13 37:17     promise 21:3             145:9
      policies 43:18           38:17 52:12 57:22      126:12                         q
      policy 21:22 22:5        65:15 67:4 91:20     promised 110:15
                                                                           question 4:17 5:1,5
        23:4 24:23 27:18       96:21                prompt 150:23
                                                                             5:6 9:15 13:15 19:5
        28:5,20,21,23,23     preserve 19:2          proof 20:17 63:11
                                                                             19:8,25 21:5,6 39:4
        29:7,10,12,13 32:8   pretty 20:6 91:7         63:13
                                                                             43:2 47:4 48:5,9
        34:18,19,20,23         127:4 137:1,18,23    property 15:11
                                                                             49:8 54:7,16,21
        35:4 37:1 38:5       prevented 128:20         137:19 138:1,8,9
                                                                             55:1,6 58:1 60:3,12
        42:19 43:8,9,14,15   previously 57:12       proposed 48:6
                                                                             61:5 66:16 67:17
        43:21 47:23,24       price 70:24 72:12      protective 46:16
                                                                             79:9 80:3,5 88:15
        52:8 59:15 77:14     princess 19:12           61:2 88:25 89:5
                                                                             88:22 90:23 92:3,5
        77:25 78:13 79:6     prior 8:3 9:23           90:17 133:12 135:1
                                                                             93:11 97:21 100:20
        83:7 100:4 104:25      10:12 15:5,19          135:12 142:13
                                                                             109:15 114:5,13,15
        105:3 112:2,4,5        16:11 24:9 25:15       144:25 145:2
                                                                             115:11 116:2 118:8
        114:7 115:3,9,25       30:6 37:1 62:25      proud 69:17
                                                                             127:2,11 129:18
        116:6,21 117:14,21     75:1 123:4 132:9     proven 63:23
                                                                             130:20 136:3 139:8
        132:9 140:8 141:5      137:25 138:2,7,10    provide 27:10
                                                                             140:10,21 141:3,8
        141:17,21 142:1        140:5 150:21           97:22 110:7 119:1
                                                                             141:15,20,23,25
                                       Veritext Legal Solutions
      800-726-7007                                                                 305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 169
                                     of 177

     [question - remember]                                                             Page 169

        142:4,8,9,12         read 4:22 48:17          130:8                  104:10,18,19,22,22
        144:24 145:1,5,8       49:16 54:8,13,18     receipt 108:14           111:9 132:10,12
        146:19                 55:1 56:12 59:21     receipts 71:24 72:1    redirect 146:11
      questioned 139:17        67:4,11,15,16,17       72:3                 reduced 49:9,18
      questioning 46:15        84:25 88:2 92:13     receive 11:19,24       reference 145:24
        51:4                   92:15 94:8 95:13       14:18 80:25            146:3
      questionnaire            100:19 111:11        received 9:10,11       referenced 150:21
        52:10 57:19 58:3       129:11 141:23          11:25 14:21 86:15    referred 96:10
        59:2,19 60:1,10        146:21 150:15          107:11,13,18         referring 86:6
        63:2,16 67:3,5,9       151:16                 108:23 109:2           89:21 109:25
      questionnaire.pdf.     reading 54:16            124:16 126:15        reflect 67:13 106:3
        44:17                  67:14,17 106:4         127:4,22               145:15
      questions 6:22 21:2      125:16 147:1         receiving 12:7         regard 90:7
        43:23 46:18 48:18      150:11,14,20,21        14:22 85:13,22       regarding 47:5
        55:11,13,15 57:23    ready 82:6 98:21       recess 40:9 62:22        48:23 51:21,23
        57:25 59:21 60:6       118:19                 85:3 115:19            52:3,18
        62:1 67:4,12,16,21   realized 77:10         recognize 103:14       regardless 55:1
        79:13,15 87:16       really 5:18 21:1,4       106:2,22,23 139:24     91:9
        99:2 106:14 112:6      24:18 25:22 29:3     recognizes 95:17       regular 68:4 87:19
        112:11 133:22          54:6 62:7 70:15      recollection 60:21       88:1
        134:13,13 135:13       76:23 93:3 99:15       65:11 85:10,12       related 40:25
        135:14 144:21          124:6                  103:8 108:1 132:8      132:15
      quick 40:4             reason 12:24 20:10       145:19               relates 88:23 89:3
      quicker 54:12            33:17 56:1 61:9      recommended              90:6 135:4
      quickly 61:25            65:10 90:17 150:18     125:3                relating 135:13
        68:16 114:4            151:6                record 4:10 5:24       relative 149:11,13
      quinones 82:12         reasons 93:14            44:14 46:10 50:24    relax 7:2
      quique 82:2            recall 8:19 22:7         51:1 54:1 55:4       relies 5:20
      quote 80:9               26:16 34:3 35:23       67:13 68:16 84:22    remaining 89:4
                r              38:17 39:14 40:24      87:5 89:13 90:18       127:23
                               42:15 43:13 45:8       91:4,14,20 96:9      remedy 3:20
      r 6:9,15,15 82:12
                               45:17 46:1,20          103:16 104:15          129:17
      rabbi 82:19,20
                               47:13,16 48:1,17       106:3 107:5 118:16   remember 7:15
      raise 29:6 33:20,25
                               51:16,25 53:22         126:13 133:25          9:16 22:13,24,25
        34:11 37:16
                               54:22 55:7 56:7        143:16 144:19          23:17 34:7 38:16
      raised 137:8
                               57:1,17 58:20,25       145:15                 39:9,12,17,18 41:2
      rarely 18:24
                               59:1,16,20,24,25     records 88:19 89:9       41:3,9,15,22,23
      rate 137:8
                               67:2,11 73:18          91:1 92:10,25 93:1     42:17 46:25 47:1,2
      raton 2:10
                               81:22 93:24 94:23      93:2,6 97:23 98:16     47:4,8 58:13 59:5,8
      reach 98:25
                               96:24 101:23           98:25 99:5 101:3       59:9,18 60:5 67:16
      reached 106:6
                               108:20,21,21,22        103:24 104:1,2,9       67:25 68:3 78:14

                                       Veritext Legal Solutions
      800-726-7007                                                                 305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 170
                                     of 177

     [remember - security]                                                            Page 170

        82:21,23 85:22       require 135:23           31:17 32:13 34:7     saw 28:23 44:21
        94:9 100:21 103:2      136:4 144:11           34:16,17 36:9,10       45:10 86:12,13
        103:4 113:11         required 123:17          36:11 40:14 49:4       108:4 131:1,9,10
        130:24 145:25          127:15 132:11          49:14 50:22 53:11    saying 13:16 29:22
      remembered 99:8          135:24 143:4           53:11,12 57:15         32:10 35:8 42:21
        99:15                requirements             59:9,17 62:13 75:7     47:2 53:15 55:18
      remove 92:18             136:16                 80:14 87:23 92:13      60:20 61:6 64:12
        104:21               requires 42:11           118:9 122:1,20         77:19 101:11,14
      rent 6:1               requiring 57:24          124:1,7 130:6,12       109:7 110:22
      rented 15:15             132:9                  131:25 133:5           114:23 118:3,8
      repeat 116:2           respect 8:15 56:8        136:22 138:7           127:8 128:11
      repeating 119:5          71:23 89:22 133:16     140:21 144:6 145:6     135:25 145:20
      rephrase 5:2             135:10 137:12          146:15               says 45:23 48:6
      replace 47:23          respective 150:19      rigo's 109:25            53:19 56:18
      replaced 49:9,19       responding 46:22       rigoberto 6:15 8:4     school 18:4,6,14,17
      report 149:8           response 41:21           116:24               scope 46:7 135:3
      reporter 1:18 3:6        66:16 144:3          ring 72:10             screen 43:22 44:15
        4:18,23 5:19 62:15   responses 59:22        rings 71:2,23 72:8       53:18
        141:23,25 146:24       100:7                  72:9                 scroll 44:7 47:21
        148:15 149:1,6,19    responsible 17:3       rise 29:3 112:23         53:19 67:7 106:7
        149:24 150:25          74:6,6 137:10        room 89:14 90:20         109:22
      representations        restroom 40:4            91:23 118:18,20      scrolled 145:17
        114:7 115:2,8        result 121:7,13,24     routine 69:12,13       seal 148:12
        133:2                  137:13               ruin 7:3               sealed 92:19 98:21
      representative         retire 11:2 14:24      rule 133:13 144:10     searched 71:4
        29:15 38:13          retired 11:8,9 12:3      144:17               second 5:19 27:22
      represented 71:5       retirement 12:7,9      rules 4:16 143:4,8       46:6 49:25 50:23
        112:1,9 122:23       returned 92:1          run 51:2                 52:6,9 58:15 60:4
        130:11                 119:16               rushmore 8:18            60:12 63:1 67:8
      reproduction           review 3:7 110:8         30:11,14,19 31:16      82:20 88:4 98:3
        149:22                 123:4,5 131:16         31:16 32:16            118:16 126:11,12
      reputable 101:12         146:15                         s              138:19 143:7
        112:17 113:5,15      reviewed 92:9                                 secret 134:4
                                                    s 82:12,13
        117:2                  145:13,21 146:6                             secretary 18:7
                                                    salary 20:5
      request 85:25          rheumatoid 20:2                                 56:19
                                                    sale 71:24
        144:4                  22:15,16 23:25                              section 95:15
                                                    sat 117:8
      requested 42:13          77:10                                       security 11:5 12:4
                                                    saved 20:4,4
        52:20,21 58:24       rico 15:21,22,23,24                             12:6,7,8,9,10 13:4
                                                    savings 22:10,11
        65:23 85:19 92:11      16:1,6,12                                     14:18,21,22,23
                                                      24:10,12 26:12
        104:12 117:21        right 6:22,25 7:5                               15:1 23:23
                                                      78:16,17
        139:13,13              13:12 20:9 25:12

                                       Veritext Legal Solutions
      800-726-7007                                                                 305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 171
                                     of 177

     [see - started]                                                                  Page 171

      see 28:22 44:3,6       separate 137:22        sincerely 73:11          102:6,7,14,14
        45:23 46:25 47:10    services 131:12          150:24                 114:24 116:2 126:7
        48:5,9,22 49:23        134:16               single 6:10 54:3       sought 143:14
        66:21 68:17 85:23    set 55:8 56:8 93:14      69:8                 source 66:3
        93:1 107:2 110:3,8   seven 5:12 67:12,14    sit 80:12 143:3        sources 11:4 12:2
        110:9 122:13           67:21                sitting 45:21 51:16      15:8
        129:12,20 130:22     shape 69:17              53:22 55:18 81:22    south 150:2
        130:24 131:6         share 50:7 134:1         125:4 142:23         southern 1:1
      seeing 100:16          she'll 36:19 95:4,5      144:13 145:18        space 54:3
      seek 88:24 89:4          95:5 124:14          situation 19:18        speak 17:17 41:12
        90:17 133:11         sheet 3:8 151:1          79:15,19               58:5,5 64:19,22
        135:12               shock 102:3            six 10:17 72:16          65:4,7 102:21
      seeking 46:15          shocked 107:2          skip 51:5                103:1 110:24
        70:20 79:23 80:1,9   shocking 107:25        skipped 129:6          speaking 4:19
        142:25 143:5,11      shop 72:5,6            sky 29:3 112:23          18:19 19:4 91:11
        144:12,16,25 145:2   shoulders 4:22         sleep 70:14 113:7,8      91:19
      seen 36:15,24 44:5     show 75:24 110:5       small 25:6,7 76:4      specialists 24:5
        44:19,21 84:21         139:22               smaller 122:13         specific 51:18
        85:5 86:8 94:7,11    showing 139:7          smoothly 4:15            106:10,15 108:1
        94:17 100:15 122:7     145:25               snap 76:25               135:2
        129:7,10,19,25       shrugging 4:21         social 11:5 12:4,6,7   specifically 93:10
        130:7,21 140:3,5     sick 22:12,13 23:6       12:8,9,10 13:4         109:12 112:8
        146:6                  53:5,8,10 76:24        14:18,21,22,23,25      116:24
      sell 57:6 136:21         103:5 109:9,13         23:23                speculating 42:23
      send 71:20,20            110:16               sold 14:11,12,13       speech 5:15
        97:19 98:8 100:22    side 27:14 50:16         21:11,13,25 34:24    spell 82:3
        100:23 104:19        sign 5:22 36:9 49:6      71:24 117:14         spend 20:3 73:10
        126:19,20 150:17       150:16               solutions 150:1        spent 22:10 72:7
      sending 103:24         signature 44:12        solve 110:11           spoke 35:18 41:10
        108:20                 96:5,10,13,15        somebody 41:4            58:13 94:24 98:7
      sent 14:3 47:13          103:19 122:17          70:6 75:13 110:10      98:19 101:1,7,25
        50:9 86:20 92:11       148:15 149:18          110:18 136:11          103:3,6,7,9 107:21
        92:19 94:17 98:23    signed 44:22 66:13     son 16:5 72:16           109:9,15,20 111:22
        100:24 103:15          96:4 97:18 122:22      107:14,14,14,15        113:10 115:7,7
        104:4,23 106:23      signing 123:5 147:1      109:5,6,12,21,24       117:11
        110:22 111:12          150:14,20,21           109:25               spoken 35:20 36:21
        115:4 125:19         simple 129:18          soon 59:11               85:17 99:8
        131:11,13,17,21        141:15               sorry 7:18,19 8:2      stamp 57:10
        145:14               simply 90:8 118:3        13:18 20:19 21:7     start 105:4
      sentence 88:4            131:15                 22:24 27:21 31:24    started 75:12 98:3
                                                      80:13 100:24 102:6     99:6 123:24

                                       Veritext Legal Solutions
      800-726-7007                                                                305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 172
                                     of 177

     [starving - thank]                                                                 Page 172

      starving 61:14         sufficient 146:13        38:8 40:4 45:18       td 51:12
      state 1:19 4:9 148:3     146:18                 54:7,19 61:17,19      teenager 68:9
        148:8 149:3 151:22   suggest 146:17           62:8 68:3,4,8 69:13   telephone 65:16
      stated 151:17          suggested 133:24         70:15 73:16,22        tell 4:16 19:2 27:21
      statement 3:16         suggesting 146:4         83:4 84:20,25 94:6      39:6 46:18 49:2
        95:7 108:22          suite 2:4,10 150:1,7     95:4,11 97:17           50:20 56:5 60:7
      statements 115:21      sum 123:25 127:23        100:14,18 103:13        62:7 69:5,10,19
        115:23 116:4,6         128:6                  105:4 106:1 107:11      70:7,8 72:2 73:7,13
      states 1:1 49:8,12     summarize 101:16         107:16 108:8            73:17 75:18 79:18
        56:16 66:14 87:25    summarizing              110:19 115:15           80:7 81:24 84:21
        110:3                  101:17                 122:6 125:1 126:11      86:5 88:23 89:3
      stating 64:3 87:15     summary 18:2             126:12 129:5,6          91:18 94:6 97:14
      stay 44:11 73:9        super 76:24 77:11        130:25 133:7            98:3 100:14 102:5
      stenographically       support 27:10            135:23,25 139:22        102:9 103:14 106:2
        149:8                  117:17                 146:22                  109:3 112:25 117:8
      stenography 18:7       supporting 14:24       taken 1:17 12:25          122:7 129:7,13
      step 89:14 90:19       supports 119:21          97:20 113:17,18         133:8 134:5 136:17
        118:17 126:10        supposed 140:12          150:10 151:3            139:23 142:23
        136:19               sure 15:24 20:14       takes 69:25 122:1       telling 39:14 42:1,7
      stipulation 3:22         30:18 32:5 37:19     talk 50:15 60:18,24       65:20 66:5 108:2
        122:3,17,23 123:4      39:18 40:6 55:14       61:20 63:16 76:17       108:10 111:2 144:1
        123:7,11,13,17         58:18,23,24 67:15      102:15 143:12         ten 5:12 40:7 145:4
      stop 46:8 77:5           69:9 81:2 99:11      talked 17:10 64:21      tend 70:15
        118:15 141:7           100:9 101:17           65:15 90:9,24         term 9:6 28:20
      stopped 49:10,19         109:19,20 113:5,10     93:17 102:14            34:18,20 85:8
        75:15                  116:4 117:2,9,10       105:18 114:3,18         132:3 145:24
      story 119:12             117:11 125:15          116:7 121:10,15,18    terminated 43:13
      straits 80:24            127:3,4 130:10         125:14 137:12         terminology 53:24
      strict 103:10            137:1,7                139:1                 test 69:13 83:13,14
      strong 69:16,18        surely 83:19           talking 40:12 55:10     tested 68:13
      student 18:11          surprised 111:18         55:24 60:22 66:6      testified 4:4 12:13
      studied 18:7             111:21                 75:20 77:21 78:2        57:12 119:25 120:9
      stuff 26:2 70:23       sw 5:10                  89:16 90:20 97:3        120:14,19 126:5
        71:7,14 76:22        sworn 4:4 148:10         98:3 108:13,17        testify 9:19
        119:2 132:18           151:21                 114:3                 testimony 5:21
      submitting 95:3                  t            taxed 127:9               88:5,7 149:10
      subscribed 151:21                             taxes 72:24,25 74:4     testing 60:20 61:10
                             t 6:15 82:12
      successor 56:20                                 74:5 127:4,5,6        tests 135:23,25
                             table 33:2 45:19,20
      sue 12:18,19,22                                 137:18,18,19,21       thank 36:13 115:14
                               117:8
      sued 12:24                                      138:1,8,9               120:3 131:23
                             take 4:19 5:3,5,7,21
                                                                              146:24,25
                               7:1 23:23 36:19
                                       Veritext Legal Solutions
      800-726-7007                                                                  305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 173
                                     of 177

     [thanks - two]                                                                    Page 173

      thanks 44:9            tight 19:22 20:6         145:18                treating 40:16,18
      tharsey 82:12          time 4:19 5:3,4 7:8    told 7:18 20:12,21      treatment 92:10
      thing 25:1 44:7          7:24 10:10,20          32:1 36:3 39:1,15     trial 12:13 80:8
        49:24 55:24 62:8       22:22 23:11 31:11      40:25 41:3,4,7,11     tried 23:14
        69:8 89:20 95:14       32:6,24 34:13          42:15,16 48:13        tries 51:6
        99:18 112:22           35:18 36:7,21          52:17 55:14,21,22     trouble 74:22
        116:13 122:13          40:14 43:15,17         56:23 58:20 61:11     troubling 109:12
        123:9                  45:21 50:2 52:6,9      63:7,8,9,17,20 66:9   true 70:10 108:24
      things 18:1 51:3         55:13 58:15 60:4       69:22 75:13 88:3        109:8 149:9 151:17
        54:23 69:10 77:6       60:13 61:8 65:3        88:10 91:23 93:21     truth 55:11,15,22
        83:16 87:23 95:19      68:21 70:25 71:9       98:8 101:2,9 102:3      56:6,15,24 63:17
        109:11 130:13          71:11 72:20 73:11      102:10,20,20 107:1      72:3 73:7 99:17,17
        143:18                 74:2,4 77:18 78:13     108:3,12 109:4,12       100:2,3,10,13
      think 7:17,17 9:7,8      78:22 83:13 85:23      111:3,18 113:3          102:20,20 112:11
        18:24 40:11 43:11      86:12,13 91:6 92:4     116:15 119:2,10,19      112:12,25 113:3
        50:12,22 57:3,12       94:23 95:13 101:1      119:20 120:4,4,10       117:6,6,7,21,23,25
        61:6 62:24 66:13       101:5,7,8 103:10       120:15,19 125:24        117:25
        68:15 77:15 79:10      104:4 105:6,16         132:5 139:6 143:15    truthful 113:23
        89:6,20 90:12 93:3     107:3 109:1,6        tombstone 22:4            117:22,22
        103:8 106:16           130:25 131:1         top 67:8 69:16 70:1     truthfully 9:19
        109:19 110:5           138:11 139:8,9         70:1 76:6,7 93:1        55:13,14,16
        116:17 128:24          146:14,16,18           129:20,21             try 5:2 106:20
        131:1 133:13,21      timeframe 66:25        total 73:4,21             119:18 139:10
        135:4,7 138:19       timely 144:3             123:13 143:22         trying 31:23 33:3
        142:7,9,10           times 33:2 36:5        totaled 143:25            39:17 46:25 62:4,6
      thinking 6:23 62:8       99:24 101:10,25      totaling 143:20           76:14 82:20 106:10
        113:22                 102:2 145:1,4        totally 107:22            110:11 123:8,8,25
      third 131:25 133:4     timing 144:9           touch 104:24              128:19 129:11
      thought 16:8 18:1      tina 5:17 22:21        tower 150:1               130:13,17,24 131:4
        33:23 59:6 62:10       25:21 31:10 46:5     training 18:5           turned 14:12 16:6
        71:25 72:3 77:17       49:23 54:25 58:8     transcript 4:22           22:1
        87:21 112:19 126:2     60:14 62:16,20         147:2 149:9,21        tv 10:24
      thoughts 61:1            75:19 106:9 115:16     150:13,16,22 151:4    twice 36:6 52:7
      thousand 72:7            118:9 122:10         transcription           two 4:19 5:19 9:10
        74:19                  125:22 129:23          149:10                  15:25 16:11 24:8
      three 8:8 68:7 73:6      132:13 142:4         travel 26:19,21           37:24,25 43:19
        89:25,25 145:1       tip 69:16 70:1         traveled 26:24            56:18 76:3 92:21
      throwing 53:11         today 9:12 17:7        treated 19:12,12          99:13,22 100:6
      thursday 105:9,20        47:19 51:16 53:22      53:6 63:14,18           112:3,18 116:21
        109:11                 86:6 121:10 125:4      88:12,16 107:1,24       117:16 118:5
                               142:23 144:13,23                               119:23 145:16

                                       Veritext Legal Solutions
      800-726-7007                                                                 305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 174
                                     of 177

     [type - witness]                                                               Page 174

      type 12:6 28:21       vegetables 77:9          40:14 44:12 47:14    waste 91:6
        69:10 125:2         verbal 4:24 5:14         57:14 64:23 116:20   watching 5:20
      typed 45:5            verbalize 4:20           120:6                way 59:23 60:15
      types 23:25           veritext 150:1,15      violation 129:18        73:1 88:23 89:3
      typically 138:1       video 46:8             violations 3:21         91:14 102:24
                u           vinas 1:4,14 3:3,18    visit 63:1 73:14       we've 40:3 62:3,3
                              4:2,8,11,12 6:8,15   visits 136:5            116:7 119:3 121:15
      u 82:4,4,13
                              6:16 10:5,15,16      vs 1:6                  121:18 125:14
      uh 27:8 35:1 38:1
                              11:6 18:20 19:9                w             135:14 137:1,12
        48:10 68:1 79:8
                              22:8 23:3 24:12,22                           139:1
        138:3                                      wait 4:17 5:6 71:9
                              25:14,17 26:9,19                            wedding 7:7,7,9,11
      unable 121:7,10                                71:11 143:7
                              27:17 28:3,8 29:9                            7:21 14:13
      unclean 89:7 90:5                            waited 59:13
                              31:15,16 37:2,5,8                           wednesday 105:10
        134:7,9 135:9                              waived 147:2
                              37:22 38:4,22                                105:21
      undergo 136:4                                  150:21
                              39:14,20 40:21,24                           week 17:14 83:14
      undersigned 148:7                            walk 30:2
                              42:1,7,15 43:1,8                             94:25 105:5,15,17
      understand 5:1                               want 5:3 6:23 7:25
                              44:3,11,19 46:17                            weight 69:20
        33:3 34:20 56:17                             13:14,15 17:10
                              46:20 47:17,22                              welcome 146:14
        58:1 62:6 76:14                              22:13 32:3 41:15
                              50:13 51:2,11,25                            went 10:9 13:5
        102:18 114:9                                 45:14 46:24,24
                              52:14,24 53:22                               16:11 26:22 30:16
        118:14 119:6                                 49:23 50:11 54:15
                              54:20,22 57:18                               33:24 41:2,5 52:16
        134:24 139:2                                 57:13 59:12 61:17
                              58:6,20 60:11                                52:17 53:10 55:7
      understanding                                  73:10,14,20 74:18
                              62:25 63:20 65:5                             63:12 64:13 67:2
        46:13 87:12 100:5                            80:24 81:24 82:25
                              68:11 69:3,22                                68:2,6,17 70:5
      understood 31:13                               84:24 89:12 91:15
                              77:13,24 78:6 79:4                           71:22 76:10 78:20
      underwent 38:5                                 93:8 95:16,17
                              84:23 85:5 86:16                             83:9 86:25 89:23
      union 23:21                                    113:9 115:1 116:14
                              86:25 87:3 88:5                              90:9,11 135:21
      united 1:1                                     117:9,9 118:13,16
                              92:9 94:8 96:15                             whatsoever 9:20
      unpaid 121:13                                  119:4,6 123:2
                              104:25 105:4 112:2                           125:5
      updated 70:6                                   125:23 131:3,14,19
                              112:5 115:10,22,24                          whoa 141:7,7
      upset 41:3,4,5                                 134:1,5,11,14
                              116:5 117:14                                widow 6:11 8:5
        42:16 52:16 69:23                            144:19 146:25
                              118:15,17,25                                 16:14,15 71:17
        69:24,25 70:5,8                            wanted 14:24
                              119:25 130:1 132:9                          wife 68:9 70:13
      use 76:2                                       19:13 20:14 23:15
                              132:10 133:3                                 113:7
      utilize 28:16                                  28:22 32:5,11 63:9
                              135:17,21 136:4                             willing 60:18
                v                                    63:10 67:18 69:8
                              138:10,14,17,21                             witness 3:2,7 4:3,5
                                                     81:2 98:25 99:7,11
      v 150:9 151:2           139:5 145:7,13,24                            7:5 13:16,18 18:22
                                                     100:9 110:18 113:4
      value 21:19 22:5        146:3 150:5,9,10                             19:6 21:7 22:24
                                                     117:2
        24:20 34:24           150:12 151:2,2,19                            36:11 43:5 50:12
                                                   wants 7:3 106:17
      various 101:10,25     vinas's 5:14 12:2                              54:2,5,8,13 62:19
                                                     129:9 130:6
        102:2                 18:13 26:2 31:2,4                            67:14 74:3 75:22

                                      Veritext Legal Solutions
      800-726-7007                                                               305-376-8800
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 175
                                     of 177

     [witness - zuckerman]                                                 Page 175

       75:24 80:4 81:6       wrote 17:25 46:3      zuckerman 2:3
       82:4,6 89:17 90:19      60:7 96:8 98:5        150:6
       90:23 91:20 92:1,4      104:12 111:1
       93:15 95:20 106:4               y
       106:8 109:18 110:1
                             y 82:12
       114:16 115:13
                             yeah 51:15 56:15
       116:17 118:14,20
                               70:19 92:22 129:25
       119:16 122:15
                               136:8 138:9 139:3
       125:19 127:13
                             year 7:15 10:9 13:1
       129:11 130:9,16
                               16:18 22:20 24:6
       133:25 145:4
                               25:3 30:3 40:20
       148:12 149:10
                               74:7 78:25 94:1
      witness's 60:21
                               123:23 126:23
       89:12
                               128:2,9 138:4
      witnesses 50:15
                             years 5:12,12 6:13
       119:4
                               7:14 9:8 10:4,10,17
      wolf 82:20
                               11:1,18 15:25 16:2
      word 67:17 89:21
                               16:4,6,7,11 21:17
       89:25 93:5
                               21:18 24:8 26:22
      words 97:12
                               28:9 29:1 33:23
      work 38:22 126:22
                               34:11 37:24,25
       130:14
                               40:2 73:6,6 81:15
      worked 117:4
                               99:13,22 100:6
      worker 11:11,12,14
                               112:3,18,21,22
       11:17
                               116:22 117:16
      working 11:10
                               118:6 119:23 141:1
       38:21 84:9 124:6
                               141:12,19 142:2,10
      worry 18:23
                               144:14
      worth 47:7 72:4
                             yonkers 9:25 10:1
      would've 113:18
                             york 10:1,6,7,9,22
      write 41:25 42:6
                               15:10,11,14 16:7
       78:24 79:2 82:21
                               16:13 23:12 28:13
       96:6,6 109:2,16
                               37:20,21,23 38:14
       117:5,6,6 151:4
                               38:22
      writing 45:2,11
                             young 98:1,19
       66:23 108:9
                               113:7
      written 42:9 54:23
       80:18 90:25 91:3                z
       93:2 130:24           z 6:9
      wrong 47:1 107:22      zoom 1:11 2:1
       107:22                  148:9

                                      Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
              
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 176
                                     of 177


                        )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                        5XOH



             H 5HYLHZ%\WKH:LWQHVV&KDQJHV

              5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

            GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

            FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

            DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

            WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

             $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

             % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

            VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

            UHDVRQVIRUPDNLQJWKHP

              &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

            7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

            E\5XOH I       ZKHWKHUDUHYLHZZDVUHTXHVWHG

            DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

            PDNHVGXULQJWKHGD\SHULRG




            ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

            $5(3529,'(')25,1)250$7,21$/385326(621/<

            7+($%29(58/(6$5(&855(17$62)$35,/

            3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

            2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 1:18-cv-24100-MGC Document 127-14 Entered on FLSD Docket 12/04/2020 Page 177
                                     of 177
                       VERITEXT LEGAL SOLUTIONS
             COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

       Veritext Legal Solutions represents that the
       foregoing transcript is a true, correct and complete
       transcript of the colloquies, questions and answers
       as submitted by the court reporter. Veritext Legal
       Solutions further represents that the attached
       exhibits, if any, are true, correct and complete
       documents as submitted by the court reporter and/or
       attorneys in relation to this deposition and that
       the documents were processed in accordance with
       our litigation support and production standards.

       Veritext Legal Solutions is committed to maintaining
       the confidentiality of client and witness information,
       in accordance with the regulations promulgated under
       the Health Insurance Portability and Accountability
       Act (HIPAA), as amended with respect to protected
       health information and the Gramm-Leach-Bliley Act, as
       amended, with respect to Personally Identifiable
       Information (PII). Physical transcripts and exhibits
       are managed under strict facility and personnel access
       controls. Electronic files of documents are stored
       in encrypted form and are transmitted in an encrypted
       fashion to authenticated parties who are permitted to
       access the material. Our data is hosted in a Tier 4
       SSAE 16 certified facility.

       Veritext Legal Solutions complies with all federal and
       State regulations with respect to the provision of
       court reporting services, and maintains its neutrality
       and independence regardless of relationship or the
       financial outcome of any litigation. Veritext requires
       adherence to the foregoing professional and ethical
       standards from all of its subcontractors in their
       independent contractor agreements.

       Inquiries about Veritext Legal Solutions'
       confidentiality and security policies and practices
       should be directed to Veritext's Client Services
       Associates indicated on the cover of this document or
       at www.veritext.com.
